 
 
EXHIBIT 10.1
 


AMENDED AND RESTATED
JOINT VENTURE
OPERATING AGREEMENT
 
by and among
CATERPILLAR INC.,

NAVISTAR, INC.

and

NC2 GLOBAL LLC
 
 
Dated as of September 9, 2009
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
1.
GENERAL 
 
1.1
Definitions 
 
1.2
Effective Date 
 
1.3
Formation of the Company 
 
1.4
Offices 
 
1.5
Term of Existence 
 
1.6
Related Agreements 
 
1.7
Registered Office/Agent 
   
2.
BUSINESS 
 
2.1
Business Generally 
 
2.2
Business Plans 
 
2.3
Operations in Core ROW Countries, Legacy Countries, and other Non-Core ROW
Countries 
 
2.4
Formation of Subsidiaries 
 
2.5
Modifications to Structure 
   
3.
CAPITAL STRUCTURE; FINANCING; DISTRIBUTION POLICY 
 
3.1
Initial Contributions; Percentage Interests 
 
3.2
Additional Contributions and Funding 
   
4.
MEMBERS 
 
4.1
No Management by Members 
 
4.2
Limited Liability 
 
4.3
Withdrawal or Resignation 
 
4.4
Meetings 
 
4.5
Proxies 
 
4.6
Action by Members without a Meeting 
 
4.7
Waiver of Notice 
 
4.8
Actions Requiring Unanimous Member Consent 
 
4.9
Other Activities 
 
4.10
Deficit Upon Liquidation 
 
4.11
Company Property; Membership Interests 
   
5.
BOARD OF REPRESENTATIVES 
 
5.1
Board 
 
5.2
Chairman 
 
5.3
Required Vote 
 
5.4
Term and Removal; Resignation of Representatives 
 
5.5
Vacancies 
 
5.6
Authority of the Representatives 
 
5.7
No Reimbursement for Expenses or Compensation 
 
5.8
Meetings 
 
5.9
Action by Written Consent 
 
5.10
Waiver of Notice 
 
5.11
Committees 
 
5.12
Limitation of Liability of Representatives 
 
5.13
Actions Requiring Majority Consent of Board 
 
5.14
Indemnification of Representatives, Officers, Employees and Other Agents 
 
5.15
Control of Certain Legal Proceedings 
   
6.
OFFICERS 
 
6.1
Qualifications 
 
6.2
Nomination and Appointment 
 
6.3
President 
 
6.4
Chief Financial Officer 
 
6.5
Vice Presidents 
 
6.6
Secretary 
 
6.7
Treasurer 
 
6.8
Other Officers 
 
6.9
Compensation; Reimbursement of Expenses 
 
6.10
General Counsel 
   
7.
SECONDED PERSONNEL AND EMPLOYEES 
 
7.1
Initial Staffing Plan 
 
7.2
Seconded Personnel 
 
7.3
Employees 
 
7.4
Compensation 
 
7.5
Management Positions 
 
7.6
Labor and Union Issues 
 
7.7
Non-Hire 
   
8.
PRODUCTS AND SERVICES SOLD BY MEMBERS TO THE COMPANY
 
8.1
Generally 
 
8.2
Certain Principles 
   
9.
JV TRUCK MODELS; MANUFACTURE AND ASSEMBLY OF JV TRUCKS 
 
9.1
JV Truck Models 
 
9.2
Manufacture of JV Trucks by Navistar 
 
9.3
Establishment of JV Truck Assembly Facility 
 
9.4
JV Truck Components 
 
9.5
Sales of Certain Medium Duty Trucks and Heavy Duty Trucks in North America 
   
10.
JV TRUCK REPLACEMENT PARTS 
 
10.1
Generally 
 
10.2
Organization and Management 
 
10.3
Purchase and Distribution of JV Truck Replacement Parts 
 
10.4
Remanufacturing Services 
 
10.5
Allocation of JV Truck Replacement Parts Sold by the Company 
 
10.6
Allocation of JV Truck Components and JV Truck Replacement Parts that are
Sourced by the Company from a Member 
   
11.
DISTRIBUTION AND SALES; JV DEALERS 
 
11.1
Truck Sales 
 
11.2
Branding Strategy; Selection of JV Truck Models 
 
11.3
Selection of JV Dealers; Agreements with JV Dealers 
 
11.4
Marketing, Sales, and Dealer Support and Administrative Services 
 
11.5
Product Support Responsibilities 
 
11.6
Financing 
   
12.
SERVICE 
 
12.1
Certification as Service Providers 
 
12.2
Training of JV Dealers 
 
12.3
Service Campaigns and Guidelines for Repair 
 
12.4
Service Publications and Technical Information 
   
13.
WARRANTY 
 
13.1
Generally 
 
13.2
Sales by the Members to the Company 
 
13.3
Legacy Warranties 
 
13.4
Goodwill Policy 
 
13.5
Warranty Administration 
 
13.6
Extended Warranty or Service Coverage 
   
14.
INTELLECTUAL PROPERTY RIGHTS 
 
14.1
Members’ Intellectual Property Licenses 
 
14.2
Members’ Background Intellectual Property 
 
14.3
Company Intellectual Property 
 
14.4
R&D; Development 
 
14.5
Third Party Infringement Claims 
 
14.6
Post-Termination Ownership of Certain Intellectual Property 
   
15.
NON-COMPETITION COVENANTS 
 
15.1
Business 
 
15.2
Contracts Restricting the Company 
 
15.3
Certain Exceptions to Non-Competition Covenants 
 
15.4
Acquisition of Publicly-Traded Securities 
 
15.5
Member Acquisition 
 
15.6
Additional Agreements 
   
16.
INDEMNIFICATION FOR DEALER LIABILITY 
 
16.1
Dealer Liability Indemnities 
 
16.2
Indemnification Procedures 
 
16.3
Liability Insurance 
   
17.
REPRESENTATIONS AND WARRANTIES 
 
17.1
Representations and Warranties of Members 
 
17.2
Survival of Warranties 
   
18.
CAPITAL ACCOUNTS; DISTRIBUTIONS; TAX MATTERS; RECORDS 
 
18.1
Capital Account Maintenance 
 
18.2
Capital Account Balances 
 
18.3
Allocation of Profits and Losses 
 
18.4
Distributions 
 
18.5
Regulatory Allocations 
 
18.6
Section 704(c) of the Code; Other Tax Allocation Rules 
 
18.7
Allocation of Nonrecourse Liabilities 
 
18.8
Partnership Treatment 
 
18.9
Tax Return 
 
18.10
Tax Matters Partner; Tax Elections 
 
18.11
Accounting Records 
 
18.12
Reports 
 
18.13
Other Tax Information 
 
18.14
Sarbanes-Oxley Act; Internal Controls 
 
18.15
Tax Decisions by the Members 
   
19.
TRANSFER OF MEMBERSHIP INTERESTS 
 
19.1
Restriction on Transfers 
 
19.2
Permitted Transfers to Subsidiaries 
 
19.3
Absolute Prohibitions on Transfers 
   
20.
DISPUTES AND DEADLOCKS 
   
21.
TERM; TERMINATION; DISTRIBUTIONS ON TERMINATION 
 
21.1
Term 
 
21.2
Termination 
 
21.3
Dissolution and Liquidation 
 
21.4
Proceeds in Liquidation 
 
21.5
Distribution of Assets on Dissolution of the Company 
 
21.6
Buy-Out Interest Option and Buy/Sell Option 
 
21.7
Post-Termination Commercial Arrangements 
 
21.8
Additional Rights 
   
22.
CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS 
 
22.1
Treatment of Confidential Information 
 
22.2
Permitted Disclosures 
 
22.3
Disclosure Pursuant to Applicable Law 
 
22.4
Survival of Confidentiality Obligations 
 
22.5
Non-Disclosure of Agreement; Publicity 
 
22.6
No License 
   
23.
MISCELLANEOUS 
 
23.1
Disclaimer 
 
23.2
Limitation of Damages 
 
23.3
Expenses 
 
23.4
Force Majeure 
 
23.5
Survival 
 
23.6
Further Actions and Assurances 
 
23.7
Good Faith Reliance on Terms of Agreement 
 
23.8
Counterparts 
 
23.9
Entire Agreement 
 
23.10
Succession and Assignment 
 
23.11
Amendments and Waiver 
 
23.12
Applicable Law 
 
23.13
Venue 
 
23.14
WAIVER OF JURY TRIAL 
 
23.15
Specific Performance 
 
23.16
Determination of Fair Market Value 
 
23.17
Remedies Cumulative 
 
23.18
Severability 
 
23.19
No Third Party Beneficiaries 
 
23.20
Construction 
 
23.21
Headings 
 
23.22
Notices 
 
23.23
Partition 
 
23.24
Incorporation of Exhibits 
   
24.
DEFINITIONS 





EXHIBITS
Exhibit A
Certificate of Formation
Exhibit B
Navistar Legacy Profit Amount Calculation and Indexing Methodology
 
 
 
SCHEDULES
Schedule 2.3.5
Legacy Countries
Schedule 3.1.2
Percentage Interest of each Member
Schedule 15.3.3.2
Existing Arrangements for Sales of Engine Parts
   




--------------------------------------------------------------------------------


 
 
AMENDED AND RESTATED JOINT VENTURE OPERATING AGREEMENT
 
This Amended and Restated Joint Venture Operating Agreement (this “Agreement”)
is entered into as of September 9, 2009 (the “Effective Date”), by and among
Caterpillar Inc., a corporation incorporated under the laws of the State of
Delaware and having its principal place of business at 100 N.E. Adams Street,
Peoria, Illinois 61629 (“Caterpillar”), Navistar, Inc., a corporation
incorporated under the laws of the State of Delaware and having its principal
place of business at 4201 Winfield Road, Warrenville, Illinois 60555
(“Navistar”) (each of Caterpillar and Navistar, a “Member” and collectively the
“Members”), NC2 Global LLC, a limited liability company organized under the laws
of the State of Delaware and having its principal place of business at 27501
Bella Vista Parkway, Warrenville, Illinois 60555 (the “Company”) (each of
Caterpillar, Navistar, and the Company, a “Party” and collectively the
“Parties”).
 
 
RECITALS
 
WHEREAS, on April 3, 2009, Caterpillar and Navistar entered into a Truck
Business Relationship Agreement (together with the exhibits thereto, the “Truck
Business Relationship Agreement”), pursuant to which, among other things,
Caterpillar and Navistar agreed to form a joint venture company to conduct the
Business;
 
WHEREAS, pursuant to the Truck Business Relationship Agreement, on July 24,
2009, Caterpillar and Navistar caused there to be filed a Certificate of
Formation with the Secretary of State of the State of Delaware to form the
Company as a Delaware limited liability company under and pursuant to the Act,
and Caterpillar and Navistar were the sole members of the Company at the time of
its formation;
 
WHEREAS, the Company is currently governed by that certain Limited Liability
Company Operating Agreement of the Company, dated July 24, 2009 (the “Initial
Operating Agreement”), by and among the Company and the Members; and
 
WHEREAS, pursuant to the authority under Section 10.1 of the Initial Operating
Agreement and the Truck Business Relationship Agreement, the Parties desire to
enter into this Agreement for the purpose of amending and restating the Initial
Operating Agreement, setting forth the respective rights, powers and interests
of the Members with respect to the Company and providing for the operation of
the Company from and after the Effective Date.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:
 
 
1. 
GENERAL

 
1.1
Definitions

 
Unless otherwise defined herein, capitalized terms used in this Agreement are
defined in Section 24.
 
1.2
Effective Date

 
The provisions of this Agreement shall take effect on the Effective Date.
 
1.3
Formation of the Company

 
On July 24, 2009, Caterpillar and Navistar caused the Company to be formed under
the laws of the State of Delaware as a limited liability company named NC2
Global LLC.  All business of the Company shall be conducted under that name or
any fictitious name selected by the Board from time to time upon Majority
Consent; provided, that any such name reflects the Company’s status as a limited
liability company and is otherwise permitted by applicable law.  A copy of the
Certificate of Formation of the Company is attached as Exhibit A.
 
1.4
Offices

 
From and after the Effective Date, the principal office of the Company shall be
located at 27501 Bella Vista Parkway, Warrenville, Illinois 60555 or any other
location or locations approved by the Board from time to time upon Majority
Consent.  The Company shall qualify to do business or register as a foreign
limited liability company in each jurisdiction in which the Board deems such
qualification or registration to be necessary.
 
1.5
Term of Existence

 
The term of the existence of the Company shall be as provided in Section 21.
 
1.6
Related Agreements

 
Each Party, as applicable, has executed and delivered, as of the Effective Date,
or has agreed upon the final form of, the agreements or documents set forth in
this Section 1.6 (collectively, the “Related Agreements”) to which it is or
shall be a party.  Each Related Agreement that is not executed and delivered on
the Effective Date shall be executed and delivered by the parties thereto, in
the form thereof heretofore agreed to by the Parties, at such time as is
provided for under the terms of this Agreement.
 
 
1.6.1
(i) a Master Component Supply Agreement between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, whereby the
Company agrees to purchase and such Member agrees to sell the JV Truck
Components, JV Truck Replacement Parts and other products described therein;
(ii) a Master Component Supply Agreement between Navistar and Caterpillar,
whereby Navistar agrees to purchase and Caterpillar agrees to sell the JV Truck
Components, JV Truck Replacement Parts and other products described therein;
(iii) a Master Component Supply Agreement between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, whereby the
Company agrees to sell and such Member agrees to purchase the replacement parts
described therein; and (iv) a Master Component Supply Agreement between the
Company (on the one hand) and Caterpillar and Navistar (on the other hand), in
each case, whereby the Company agrees to sell and such Member agrees to purchase
the components, replacement parts and other products described therein (each
such agreement, a “Master Component Supply Agreement”);

 
 
1.6.2
the Master Terms for Purchased Services between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, whereby such
Member agrees to provide certain services to the Company (each such agreement, a
“Master Terms for Purchased Services”);

 
 
1.6.3
an Intellectual Property License Agreement between the Company (on the one hand)
and Navistar or Caterpillar or any of their Affiliates (on the other hand), in
each case, whereby such Member agrees to license the Intellectual Property
described therein to the Company (each such agreement, an “Intellectual Property
License Agreement”);

 
 
1.6.4
a Trademark License Agreement between the Company (on the one hand) and Navistar
or Caterpillar (on the other hand), in each case, whereby such Member agrees to
license the trademarks described therein to the Company (each such agreement, a
“Trademark License Agreement”);

 
 
1.6.5
an Intellectual Property License Agreement between the Company or one of its
direct or indirect wholly owned subsidiaries (on the one hand) and Navistar or
Caterpillar or any of their Affiliates (on the other hand), in each case,
whereby the Company or such subsidiary grants such Member a royalty-bearing
license to utilize the Intellectual Property described therein (each such
agreement, a “Royalty-Bearing IP License Agreement”);

 
 
1.6.6
a Master Development Services Agreement between the Company (on the one hand)
and Navistar or Caterpillar (on the other hand), in each case, whereby such
Member agrees to perform development work that is funded in its entirety by the
Company (each such agreement, a “Master Development Services Agreement”);

 
 
1.6.7
a Truck Sales Agreement between Navistar and the Company setting forth terms and
conditions of the production and sale of JV Trucks by Navistar to the Company
(the “Truck Sales Agreement”);

 
 
1.6.8
an Employee Secondment Agreement between the Company (on the one hand) and
Caterpillar or Navistar (on the other hand), in each case, whereby such Member
agrees to second certain employees to the Company (each such agreement, an
“Employee Secondment Agreement”);

 
 
1.6.9
an Intercompany Promissory Note between the Company (on the one hand) and
Caterpillar or Navistar (on the other hand), in each case, setting forth terms
and conditions of any intercompany loans by such Member to the Company (each
such agreement, an “Intercompany Promissory Note”); and

 
 
1.6.10
a Sharing Agreement between Caterpillar and Navistar (the “Sharing Agreement”).

 
1.7
Registered Office/Agent

 
The registered office of the Company in the State of Delaware is located at 1209
Orange Street, New Castle County, Wilmington, Delaware 19801.  The registered
agent of the Company for service of process at such address is The Corporation
Trust Company.  The registered office and registered agent of the Company may be
changed by the Board at any time in accordance with the Act upon Majority
Consent.
 
 
2. 
BUSINESS

 
2.1
Business Generally

 
Subject to the terms and conditions of this Agreement, the scope of the business
of the Company shall be (a) developing, designing, testing, manufacturing,
assembly, branding, marketing, selling (including providing purchase financing
to customers), and distributing and providing product support for (including
providing JV Truck Replacement Parts and service for) JV Trucks, in each case
for all market segments (including Governmental COE Customers and Governmental
Conventional Customers as set forth in Section 11.1.3; provided, however, that
the scope of the business shall not include the sale of vehicles (including
military vehicles, tactical vehicles, COTS vehicles with military features, COTS
vehicles and related parts, and Mine Resistant Ambush Protected vehicles) to
military customers (including sales through sales and resale agents, procurement
agents, prime contractors, and subcontractors where such sales are for use
exclusively by military customers), (b) all things incidental thereto or
connected therewith to the extent permitted under the Act and not in conflict
with the terms of this Agreement (the activities described in clauses (a) and
(b), collectively, the “Business”), and (c) to the extent approved by the Board
upon Majority Consent such other business that a limited liability company
organized in Delaware may lawfully conduct and that is not otherwise in conflict
with the terms of this Agreement.  Except as set forth in Sections 2.3.7, 2.3.8
and 10.1.12 of this Agreement or as approved by the Board upon Majority Consent,
the Company shall sell JV Trucks and JV Truck Replacement Parts solely in the
ROW.  It is the intent of each of the Parties that the Business be conducted in
accordance with the timetables and schedules set forth in this Agreement
(including the Annual Business Plans and the Rolling Business Plans of the
Company, as such plans are described in Section 2.2).  The Company shall conduct
the Business in full compliance with all applicable laws, Caterpillar’s
Worldwide Code of Conduct, Navistar’s Code of Conduct and the terms and
conditions of this Agreement and the Related Agreements.  For purposes of the
preceding sentence, if there is any inconsistency between Caterpillar’s
Worldwide Code of Conduct and Navistar’s Code of Conduct, the Board shall
resolve such discrepancy.
 
2.2
Business Plans

 
 
2.2.1
Annual Business Plan.  The Parties have heretofore agreed to the initial Annual
Business Plan (covering the period from the Effective Date through and until
October 31, 2010) (as may be modified, amended or supplemented by the Members in
accordance with this Agreement, the “Initial Annual Business Plan”).  The
Parties agree and acknowledge that although the Initial Annual Business Plan
covers the remaining portion of the 2009 Fiscal Year and the 2010 Fiscal Year,
all subsequent Annual Business Plans shall cover one (1) full Fiscal Year.  Not
later than sixty (60) calendar days prior to the end of each Fiscal Year (other
than the 2009 Fiscal Year), the President shall cause to be prepared and shall
present to the Board a business plan (the “Annual Business Plan”) for the
succeeding Fiscal Year.  Each Annual Business Plan (including both the Initial
Annual Business Plan and each subsequent Annual Business Plan) shall contain,
inter alia, (a) pro forma financial statements (projected profit and loss,
balance sheet, and changes in financial position) for the succeeding Fiscal
Year, (b) projected expenditures (expense and capital) for the succeeding Fiscal
Year, (c) financing plans, cash requirements, loan commitments (each, an “Annual
Business Plan Loan Commitment”) and Capital Contribution commitments (each, an
“Annual Business Plan Capital Contribution Commitment”) for the succeeding
Fiscal Year, (d) projected distributions for the succeeding Fiscal Year, (e) the
amount of money to be spent by the Company on research and development and
Intellectual Property development activities for the succeeding Fiscal Year, (f)
decision rules regarding the timing and allocation of resources of Navistar or
the Company, as applicable (in the case of Navistar, subject to Section 9.2.2),
for the manufacture or assembly by Navistar or the Company, as applicable, of
(i) Caterpillar Truck Models and (ii) Navistar Truck Models, which shall be
consistent with achieving the timelines and milestones set forth in such Annual
Business Plan, and (g) such other relevant reports and topics as are set forth
in the Initial Annual Business Plan.  The Members shall be obligated to fund the
Annual Business Plan Loan Commitments and the Annual Business Plan Capital
Contribution Commitments in proportion to their respective Percentage Interests
at the time such loan or Capital Contribution is required to be funded by such
Annual Business Plan, except to the extent the Board determines by Majority
Consent that such Annual Business Plan Loan Commitments or Annual Business Plan
Capital Contribution Commitments shall be funded in a different
proportion.  Other than with regard to the Initial Annual Business Plan, each
Annual Business Plan shall be subject to the approval of the Board upon Majority
Consent.  If Caterpillar, Navistar and their respective Representatives, as
applicable, fail to mutually agree upon and adopt an Annual Business Plan for
the Company and a Rolling Business Plan for the Company prior to the first day
of the Fiscal Year to be covered by such plans, the Company shall continue
operating under this Agreement under that portion of the Rolling Business Plan
most recently approved by the Board upon Majority Consent that relates to such
Fiscal Year (and such portion of the Rolling Business Plan most recently
approved by the Board shall be deemed to be the Annual Business Plan for such
Fiscal Year).  Any approved Annual Business Plan shall not be changed, except
upon Majority Consent of the Board.  The President shall analyze any variance
between the actual and planned performance under the Annual Business Plan, and
report to the Board the results of such analysis, promptly after the end of each
fiscal quarter.

 
 
2.2.2
Five-Year Business Plan.  Concurrently with the preparation of the Annual
Business Plan for each Fiscal Year, the President shall cause to be prepared and
shall present to the Board a five (5) year rolling business plan (the “Rolling
Business Plan”) of which the first year shall be the Annual Business Plan for
such Fiscal Year.  Each Rolling Business Plan shall contain, inter alia, (a) pro
forma financial statements (projected profit and loss, balance sheet, and
changes in financial position) for the succeeding five (5) Fiscal Year period,
(b) projected expenditures (expense and capital) for the succeeding five (5)
Fiscal Year period, (c) financing plans, cash requirements, loan commitments and
Capital Contribution commitments for the succeeding five (5) Fiscal Year period,
(d) projected distributions for the succeeding five (5) Fiscal Year period, (e)
the amount of money to be spent by the Company on research and development and
Intellectual Property development activities for each Fiscal Year in the
succeeding five (5) Fiscal Year period, and (f) such other relevant reports and
topics as are set forth in the initial Rolling Business Plan (as may be
modified, amended or supplemented by the Members in accordance with this
Agreement, the “Initial Rolling Business Plan”).  The Members shall be obligated
to fund (i) (A) the loan commitments scheduled to occur during the first
thirty-six (36) months in the Initial Rolling Business Plan and (B) the loan
commitments scheduled to occur during the first three (3) Fiscal Years in each
other Rolling Business Plan approved by Majority Consent of the Board (each such
loan, a “Three-Year Business Plan Loan Commitment”) and (ii) (A) the Capital
Contribution commitments scheduled to occur during the first thirty-six (36)
months in the Initial Rolling Business Plan and (B) the Capital Contribution
commitments scheduled to occur during the first three (3) Fiscal Years in each
other Rolling Business Plan approved by Majority Consent of the Board (each such
Capital Contribution, a “Three-Year Business Plan Capital Contribution
Commitment”), in the case of each of clauses (i) and (ii), in proportion to
their respective Percentage Interests at the time such loan or Capital
Contribution is required to be funded by such Rolling Business Plan, except to
the extent the Board determines by Majority Consent such Three-Year Business
Plan Loan Commitments or Three-Year Business Plan Capital Contribution
Commitments shall be funded in a different proportion.  Other than with regard
to the Initial Rolling Business Plan adopted by the Parties concurrent with the
execution of this Agreement, each Rolling Business Plan shall be subject to the
approval of the Board upon Majority Consent.  If the Board fails to adopt a new
Rolling Business Plan upon Majority Consent prior to the first day of the five
(5) Fiscal Year period to be covered by such Rolling Business Plan, the Company
shall continue operating under the Rolling Business Plan most recently approved
by the Board upon Majority Consent (i.e., the existing Rolling Business Plan
shall continue as a four (4) year rolling business plan, with the first year
being deemed (but not for purposes of determining whether a Company Deadlock
exists with respect to Section 5.13.1 or for purposes of Section 21.2.5(a)) to
be the Annual Business Plan, and so forth for subsequent years), it being
understood that only the funding amounts for the first thirty-six (36) months of
a Rolling Business Plan will be binding on the Members.  Any approved Rolling
Business Plan shall not be changed, except upon Majority Consent of the
Board.  The Parties have heretofore agreed to the Initial Rolling Business Plan
(covering the period from the Effective Date until October 31, 2013).  The
Parties agree and acknowledge that although the Initial Rolling Business Plan
covers both the remaining portion of the 2009 Fiscal Year and the succeeding
four (4) Fiscal Year period ending on October 31, 2013, all subsequent Rolling
Business Plans shall cover five (5) full Fiscal Year periods.  For the avoidance
of doubt, the Members shall be obligated to fund the loan commitments and the
Capital Contribution commitments set forth in the Initial Rolling Business Plan
for the period from the Effective Date through the date that is thirty-six (36)
months after the Effective Date.

 
 
2.2.3
Efforts to Adopt Annual Business Plan and Rolling Business Plan.  Each of
Caterpillar and Navistar shall cause its respective Representatives to, subject
to the second and third sentences of Section 5.12, meet and seek in good faith
to adopt, prior to the commencement of each Fiscal Year, an Annual Business Plan
for such Fiscal Year and a Rolling Business Plan of which the first year shall
be the Annual Business Plan, as provided in Section 2.2.2.

 
2.3
Operations in Core ROW Countries, Legacy Countries, and other Non-Core ROW
Countries

 
 
2.3.1
Commencement of Operations; Required Governmental Filings and
Consents.  Notwithstanding anything to the contrary in this Agreement, the
Company shall not commence sales or other operations in any ROW country unless
and until all notices, reports, applications, and other filings required to be
made prior to the commencement of such operations by the Company in such ROW
country with, and all consents, registrations, approvals, permits, clearances
and authorizations required to be obtained prior to the commencement of such
operations by the Company from, any governmental authority having jurisdiction
in such ROW country in connection with the transactions and other matters
contemplated by this Agreement and the Related Agreements shall have been made
or obtained (as the case may be).

 
 
2.3.2
Branding Strategy; JV Truck Models; JV Dealer Selection.  As noted in greater
particularity in this Section 2.3, and subject to the terms of Sections 2.3.5
and 2.3.6, the Company shall not commence the sale of JV Trucks or JV Truck
Replacement Parts in any ROW country unless the Board has approved, by Majority
Consent, (a) the Company’s branding strategy with respect to such ROW country,
(b) a list of those particular Navistar Truck Models (if any) and Caterpillar
Truck Models (if any) to be sold by the Company in such ROW country (together
with an introduction date for each such model) and (c) the selection of the JV
Dealer(s) with respect to such ROW country.

 
 
2.3.3
Core ROW Countries.

 
 
2.3.3.1
Notwithstanding anything in this Agreement to the contrary, the Members agree
and acknowledge that between the Effective Date and the Core ROW Country Launch
Date Navistar shall be entitled to sell Medium Duty Trucks, Heavy Duty Trucks,
and replacement parts therefor in the Core ROW Countries pursuant to
Section 15.3.8.5 and all profits and losses arising from such business
operations from the Effective Date through the Core ROW Country Launch Date
shall remain with and be for the account of Navistar.  Accordingly, following
the Effective Date, the Company shall concentrate on preparing to sell JV Trucks
and JV Truck Replacement Parts in Russia, Australia (including sales of
replacement parts to Nationwide Hire in Australia solely for use in Medium Duty
Trucks and Heavy Duty Trucks sold by Navistar to Nationwide Hire prior to the
Core ROW Country Launch Date), and, subject to Section 2.3.3.3, South Africa
beginning on the Core ROW Country Launch Date.

 
 
2.3.3.2
Immediately following the Core ROW Country Launch Date, (i) the Company shall
begin to conduct the Business in the Core ROW Countries, except as provided in
Section 2.3.3.3 and Sections 15.3.8.6 through 15.3.8.9, and (ii) the Company
shall begin to sell replacement parts to Nationwide Hire in Australia solely for
use in Medium Duty Trucks and Heavy Duty Trucks sold by Navistar to Nationwide
Hire prior to the Core ROW Country Launch Date.

 
 
2.3.3.3
The Company shall not commence the sale of any JV Trucks or JV Truck Replacement
Parts in South Africa until the closing of the transactions contemplated by that
certain Stock Purchase Agreement by and among the Company, International of
Mexico Holding Corporation, Caterpillar and Navistar, dated as of the Effective
Date (the “NITSA Acquisition Agreement”).  In the event the NITSA Acquisition
Agreement is terminated for any reason, the Company shall, and Navistar shall
cause Navistar International Trucks South Africa (Proprietary) Limited (“NITSA”)
to, as soon as reasonably practicable thereafter, negotiate and seek to enter
into a mutually-acceptable asset purchase agreement between NITSA and a
newly-formed, wholly-owned direct or indirect subsidiary of the Company to
purchase the agreed NITSA assets (the “NITSA Asset Acquisition Alternative”),
for a purchase price equal to (i) such assets' book value, less the amount of
the aggregate profit, if any, earned by NITSA from the conduct of its business
during the period from the signing of such asset purchase agreement until the
closing of the NITSA Asset Acquisition Alternative, or, alternatively, (ii) such
assets' book value, plus the amount of the aggregate loss, if any, incurred by
NITSA from the conduct of its business during the period from the signing of
such asset purchase agreement until the closing of the NITSA Asset Acquisition
Alternative.  Until the closing of the NITSA Asset Acquisition Alternative,
NITSA will continue to conduct the Business in South Africa pursuant to Section
15.3.8.6 and, subject to the purchase price provision in the immediately
preceding sentence, all profits and losses arising from such business operations
shall remain with and be for the account of NITSA and shall not be transferred
to the Company.  The Company shall not commence the sale of any JV Trucks or JV
Truck Replacement Parts in South Africa until the date (the “NITSA Business
Acquisition Date”) that is the earlier of (a) closing of the transactions
contemplated by the NITSA Acquisition Agreement and (b) the closing of the NITSA
Asset Acquisition Alternative.

 
 
2.3.3.4
The Company shall not commence the sale of any JV Trucks or JV Truck Replacement
Parts in Brazil, Turkey or China (other than sales in Turkey or China similar to
those conducted by Navistar prior to the Core ROW Country Launch Date) until the
Board has finalized and adopted, by Majority Consent, (a) the Company’s branding
strategy with respect to such Core ROW Country, (b) a list of those particular
Navistar Truck Models (if any) and Caterpillar Truck Models (if any) to be sold
by the Company in such Core ROW Country (together with an introduction date for
each such model), and (c) the selection of the JV Dealer(s) with respect to such
Core ROW Country.  The Members and the Representatives shall meet and seek in
good faith to, in cooperation with the President and other management personnel
of the Company, as soon as practicable after the Effective Date and before the
Core ROW Country Launch Date, agree upon updated, more detailed versions of the
Initial Annual Business Plan and the Initial Rolling Business Plan incorporating
the items described in the immediately preceding sentence with respect to
Brazil, Turkey and China, which versions shall supersede and replace the Initial
Annual Business Plan and the Initial Rolling Business Plan in the forms agreed
to by the Members on the Effective Date.  Notwithstanding the foregoing, (i) the
Company shall operate in accordance with the Initial Annual Business Plan and
the Initial Rolling Business Plan, and (ii) the Members shall be obligated to
fund the Capital Contribution Commitments and Loan Commitments set forth in the
Initial Annual Business Plan and in the Initial Rolling Business Plan for the
period from the Effective Date through the date that is thirty-six (36) months
after the Effective Date unless and until such commitments are superseded and
replaced by more detailed versions of such plans.

 
 
2.3.3.5
Within six (6) months following the NITSA Business Acquisition Date, the Company
shall, or it shall cause one of its direct or indirect wholly owned subsidiaries
to, purchase from Navistar and its Affiliates pursuant to the applicable Master
Component Supply Agreement all new and unused inventory owned by Navistar or its
Affiliates and then held for use in connection with NITSA’s business at (i)
International Industria Automotiva da America do Sul Ltd. (IIAA), up to a
maximum aggregate book value of $4,500,000 U.S. Dollars, or (ii) Rollins Moving
and Storage, Inc., with a principal place of business at 1900 E. Leffel Lane,
Springfield, OH  45505, or its subcontractors, up to a maximum aggregate book
value of $1,200,000 U.S. Dollars, but in both cases, excluding any inventory
that is in excess of NITSA’s twelve (12) month demand forecast (excluding
all-time buys or runs) or that is Obsolete, damaged or defective.

 
 
2.3.4
China.  Without limiting the generality of Section 2.3.3, the Members and the
Representatives shall meet and seek in good faith to, in cooperation with the
President and other management personnel of the Company, as soon as practicable
after the Effective Date, prepare and agree upon a business plan for the Company
for the development, manufacture, sale, and distribution of Medium Duty Trucks,
Heavy Duty Trucks, and replacement parts therefor in China and the export of
such products from China to other ROW countries (the “China Business Plan”) that
(a) is based on reasonable assumptions and thorough, reliable market research,
(b) identifies a Chinese truck manufacturer with which the Company shall seek to
cooperate in executing such business plan, (c) contains, inter alia, (i) pro
forma financial statements (projected profit and loss, balance sheet, and
changes in financial position) for the succeeding five (5) Fiscal Year period
and (ii) projected expenditures (expense and capital) for the succeeding five
(5) Fiscal Year period, and (d) can reasonably be expected to yield an internal
rate of return for the Company that is mutually agreeable to each of the Members
in its sole discretion.  Once the China Business Plan is adopted by the Board by
Majority Consent, the Members and the Representatives will meet and seek in good
faith to, in cooperation with the President and other management personnel of
the Company, incorporate and expand upon such plan in the next Annual Business
Plan and Rolling Business Plan of the Company (such that the next Annual
Business Plan and Rolling Business Plan of the Company contain Capital
Contribution Commitments and Loan Commitments pertaining to the Company’s
contemplated operations in China).

 
 
2.3.5
Legacy Countries.  Notwithstanding anything to the contrary in this Agreement,
following the Effective Date Navistar shall be entitled to continue to sell
Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor in each
Legacy Country consistent with past practice prior to the Effective Date (but
subject to Navistar’s export parts policy to be implemented on October 1, 2009);
provided, however, that Navistar shall cease all such sales in each Legacy
Country, and the Company shall commence sales of JV Trucks and JV Truck
Replacement Parts in such Legacy Country, upon the earlier to occur of the
following dates (such date, the “Legacy Country Commencement Date”): (a) the
second (2nd) anniversary of the Core ROW Country Launch Date, and (b) such date
as determined by the Board by Majority Consent.  For the avoidance of doubt, if,
on or before the Legacy Country Commencement Date with respect to any Legacy
Country, the Board has not yet adopted by Majority Consent a version of that
portion of the Initial Rolling Business Plan pertaining to such Legacy Country
(including the Company’s branding strategy for such Legacy Country, a list of
those particular Navistar Truck Models (if any) and Caterpillar Truck Models (if
any) to be sold by the Company in such Legacy Country (together with an
introduction date for each such model), and the selection of the JV Dealer(s)
with respect to such Legacy Country) that is more detailed than as set forth in
the Initial Rolling Business Plan, the Company shall adhere to the plan set
forth in the Initial Rolling Business Plan.  Notwithstanding the foregoing or
any other provision of this Agreement (including Section 11.3), if, on or before
the Legacy Country Commencement Date with respect to any Legacy Country, the
Board has not yet selected, by Majority Consent, the JV Dealer(s) for such
Legacy Country, the Company shall seek to enter into JV Dealer sales and service
agreements with the existing Navistar dealers in such Legacy Country to sell in
such Legacy Country all JV Trucks and JV Truck Replacement Parts sold by
Navistar in such Legacy Country immediately prior to the Legacy Country
Commencement Date until such selection is made.  From and after the Legacy
Country Commencement Date, neither Navistar nor its 5% Affiliates (excluding the
Mahindra JV) shall sell any Medium Duty Trucks, Heavy Duty Trucks or replacement
parts therefor in such Legacy Country; provided, however, that until such time
as the Rolling Business Plan adopted by the Board provides for the sale of JV
Trucks and JV Truck Replacement Parts in such Legacy Country, the Company shall
be required to sell to the former Navistar dealers in such Legacy Country,
Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor consistent
with past practice prior to the Legacy Country Commencement Date.

 
 
2.3.5.1
The Members have agreed to an aggregate baseline amount of profits for the
Legacy Countries equal to $37,437,000, which amount shall be indexed in
accordance with the procedures and methodologies set forth in Part I of Exhibit
B for each Fiscal Year (or portion thereof) occurring during the period from the
Core ROW Country Launch Date to (and including) the fifth (5th) anniversary of
the Core ROW Country Launch Date (such amount, as indexed, the “Baseline Legacy
Profit Amount”).

 
 
2.3.5.2
For the Legacy Countries, during the period from the Core ROW Country Launch
Date to (but not including) the Legacy Country Commencement Date with respect to
each such Legacy Country, the Company shall provide Navistar with Marketing
Services in support of sales by Navistar of Medium Duty Trucks, Heavy Duty
Trucks, and replacement parts therefor in such Legacy Country.  In exchange for
such Marketing Services, with respect to each Fiscal Year (or portion thereof)
occurring during the period from the Core ROW Country Launch Date to (but not
including) the earlier of (x) the second (2nd) anniversary of the Core ROW
Country Launch Date, and (y) the date on which the Company has commenced sales
of JV Trucks and JV Truck Replacement Parts in all of the Legacy Countries, if
the Company Legacy Profit Amount is more than zero (i.e., a Company profit), and

 
 
2.3.5.2.1
if the Navistar Legacy Profit Amount exceeds the Baseline Legacy Profit Amount,
the Company shall be entitled to receive from Navistar a payment of cash equal
to the amount by which the Navistar Legacy Profit Amount exceeds the Baseline
Legacy Profit Amount;

 
 
2.3.5.2.2
if the Navistar Legacy Profit Amount is lower than the Baseline Legacy Profit
Amount, but the sum of the Navistar Legacy Profit Amount plus the Company Legacy
Profit Amount exceeds the Baseline Legacy Profit Amount, then Navistar shall be
entitled to receive from the Company distributions in an amount equal to the
difference between (x) the Baseline Legacy Profit Amount, minus (y) the Navistar
Legacy Profit Amount;

 
 
2.3.5.2.3
if the sum of the Navistar Legacy Profit Amount plus the Company Legacy Profit
Amount is equal to or lower than the Baseline Legacy Profit Amount, then
Navistar shall be entitled to receive from the Company distributions in an
amount equal to the Company Legacy Profit Amount; or

 
 
2.3.5.2.4
notwithstanding the foregoing, if the Navistar Legacy Profit Amount is less than
zero (i.e., a Navistar loss), then only this Section 2.3.5.2.4 shall apply, and
Navistar shall be entitled to receive from the Company distributions in an
amount equal to the Company Legacy Profit Amount but not to exceed the Baseline
Legacy Profit Amount.

 
 
2.3.5.3
With respect to each Fiscal Year (or portion thereof) occurring during the
period from the Core ROW Country Launch Date to (but not including) the earlier
of (x) the second (2nd) anniversary of the Core ROW Country Launch Date, and (y)
the date on which the Company has commenced sales of JV Trucks and JV Truck
Replacement Parts in all of the Legacy Countries, if the Company Legacy Profit
Amount is less than zero (i.e., a Company loss), and

 
 
2.3.5.3.1
if the sum of the Navistar Legacy Profit Amount plus the Company Legacy Profit
Amount exceeds the Baseline Legacy Profit Amount, then the Company shall be
entitled to receive from Navistar a payment of cash equal to (x) the amount by
which the Navistar Legacy Profit Amount plus the Company Legacy Profit Amount
exceeds the Baseline Legacy Profit Amount, plus (y) the amount by which the
Company Legacy Profit Amount is less than zero (i.e., the amount of the Company
loss); or

 



 
2.3.5.3.2
if the sum of the Navistar Legacy Profit Amount plus the Company Legacy Profit
Amount is equal to or lower than the Baseline Legacy Profit Amount, then the
Company shall be entitled to receive from Navistar a payment of cash equal to
the amount by which the Company Legacy Profit Amount is less than zero (i.e.,
the amount of the Company loss).

 
 
2.3.5.4
With respect to each Fiscal Year (or portion thereof) occurring during the
period from the earlier of (x) the second (2nd) anniversary of the Core ROW
Country Launch Date, and (y) the date on which the Company has commenced sales
of JV Trucks and JV Truck Replacement Parts in all of the Legacy Countries to
(but not including) the tenth (10th) anniversary of the Core ROW Country Launch
Date, if the Company Legacy Profit Amount

 
 
2.3.5.4.1
is equal to or less than the Baseline Legacy Profit Amount, then (subject
to Sections 2.3.5.6 and 2.3.5.7) Navistar shall be entitled to receive from the
Company distributions in an amount equal to the Company Legacy Profit Amount;

 
 
2.3.5.4.2
exceeds the Baseline Legacy Profit Amount, then (subject to Sections 2.3.5.6
and 2.3.5.7) Navistar shall be entitled to receive from the Company
distributions in an amount equal to the Baseline Legacy Profit Amount, and the
Company shall retain all profits in excess of the Baseline Legacy Profit Amount;
or

 
 
2.3.5.4.3
is less than zero, then such loss shall be borne by the Company.

 
 
2.3.5.5
For purposes of Sections 2.3.5.2, 2.3.5.3 and 2.3.5.4, with respect to each
Fiscal Year (or portion thereof) occurring during the period from the Core ROW
Country Launch Date to (but not including) the tenth (10th) anniversary of the
Core ROW Country Launch Date, the Members shall determine, in accordance with
the procedures and methodologies set forth in Part III of Exhibit B, (a) no
later than thirty (30) calendar days following the issuance of unaudited
financial statements for each fiscal quarter in such Fiscal Year, the actual
Navistar Legacy Profit Amount (if any) and the actual Company Legacy Profit
Amount (if any, the “Actual Quarterly Company Legacy Profit Amount”) during such
quarter period from sales of JV Trucks and JV Truck Replacement Parts in the
Legacy Countries during such quarter period and (b) no later than ninety (90)
calendar days following the end of such Fiscal Year (or portion thereof), the
actual Navistar Legacy Profit Amount (if any, the “Actual Annual Navistar Legacy
Profit Amount”) and the actual Company Legacy Profit Amount (if any, the “Actual
Annual Company Legacy Profit Amount”) during such Fiscal Year (or portion
thereof) from sales of JV Trucks and JV Truck Replacement Parts in the Legacy
Countries during such Fiscal Year (or portion thereof).  Subject to Section
2.3.5.6, all distributions and payments required by Sections 2.3.5.2, 2.3.5.3,
and 2.3.5.4 shall be made no later than fifteen (15) days from the receipt of an
invoice following the determination of the Actual Annual Navistar Legacy Profit
Amount and the Actual Annual Company Legacy Profit Amount.

 
 
2.3.5.6
With respect to each fiscal quarter (other than the last fiscal quarter) in each
Fiscal Year (or portion thereof) occurring during the period from the earlier of
(x) the second (2nd) anniversary of the Core ROW Country Launch Date, and (y)
the date on which the Company has commenced sales of JV Trucks and JV Truck
Replacement Parts in all of the Legacy Countries to (but not including) the
tenth (10th) anniversary of the Core ROW Country Launch Date, if the Actual
Quarterly Company Legacy Profit Amount for such quarter period plus any Actual
Quarterly Company Legacy Profit Amounts for prior quarter periods in such Fiscal
Year that were not distributed to Navistar pursuant to this Section 2.3.5.6
(such amount, the “Aggregate Actual Quarterly Company Legacy Profit Amount”)
equals or exceeds $10,000,000, then within fifteen (15) days from the Company’s
receipt of Navistar’s invoice following the determination of such Actual
Quarterly Company Legacy Profit Amount the Company shall distribute to Navistar
the Aggregate Actual Quarterly Company Legacy Profit Amount (any such
distribution, a “Quarterly Distribution”); provided, however, that the amount of
such Quarterly Distribution shall be reduced by an amount so that when such
Quarterly Distribution is aggregated with any prior Quarterly Distributions to
Navistar in such Fiscal Year such Quarterly Distribution will not result in
Navistar receiving from the Company an aggregate amount of Quarterly
Distributions in such Fiscal Year in excess of the Baseline Legacy Profit
Amount.

 
 
2.3.5.7
For purposes of this paragraph, the amount equal to the Actual Annual Company
Legacy Profit Amount less the sum of all Quarterly Distributions to Navistar
pursuant to Section 2.3.5.6 in a Fiscal Year, if any, shall hereinafter be
referred to as the “Adjusted Annual Company Legacy Profit
Amount”.  Notwithstanding anything to the contrary in this Agreement, all annual
distributions to Navistar required by Sections 2.3.5.4 and 2.3.5.5 shall be
determined using the Adjusted Annual Company Legacy Profit Amount; provided,
however, that if the Adjusted Annual Company Legacy Profit Amount is a negative
number, then the Company shall be entitled to receive from Navistar, and
Navistar shall be required to make to the Company no later than fifteen (15)
days from Navistar’s receipt of the Company’s invoice following such
determination, a payment of cash equal to the absolute value of the Adjusted
Annual Company Legacy Profit Amount.

 
 
2.3.6
Non-Core ROW Countries other than Legacy Countries.

 
 
2.3.6.1
The Company shall not commence the sale of JV Trucks or JV Truck Replacement
Parts in any Non-Core ROW Country other than the Legacy Countries until the
Board approves, by Majority Consent, (a) the Company’s branding strategy with
respect to such ROW country, (b) a list of those particular Navistar Truck
Models (if any) and Caterpillar Truck Models (if any) to be sold by the Company
in such ROW country (together with an introduction date for each such model),
and (c) the selection of the JV Dealer(s) with respect to such ROW country.

 
 
2.3.6.2
Notwithstanding Section 2.3.6.1, if the Company has an opportunity to make a
one-time sale of JV Trucks or JV Truck Replacement Parts in any ROW country in
which the Company is not otherwise systematically conducting any operations or
sales, the Company may make such sale; provided, however, that Majority Consent
of the Board shall be required for the Company to make such sale if doing so
would require the incurrence of costs and expenses (other than expenditures to
purchase inventory of JV Trucks and JV Truck Replacement Parts) of more than
$100,000 and such costs and expenses are not already specifically provided for
in an Annual Business Plan (it being understood that, for purposes of this
proviso, the amount of such costs and expenses shall be deemed to include all
costs and expenses incurred by the Company with respect to all one-time sales
made by the Company in any ROW country pursuant to this Section 2.3.6.2 during
the twelve (12) month period preceding the date on which the Board is presented
with the subject one-time sale opportunity); provided, further, however, that,
for the avoidance of doubt, if such sale occurs in a Legacy Country, such sale
shall be included in the Company Legacy Profit Amount for the quarterly period
in which such sale was made.

 
 
2.3.7
Sales of Medium Duty COE Trucks.

 
 
2.3.7.1
It is the intention of the Members that the Company be in the business of
developing, designing, testing, manufacturing, assembly, branding, marketing,
selling (including providing purchase financing to customers), and distributing
and providing product support for (including providing JV Truck Replacement
Parts and service for), Medium Duty COE Trucks throughout the ROW.  Each Member
will use its good faith efforts to make this a successful segment of the
Company’s Business throughout the ROW.  Notwithstanding the foregoing, on or
about four (4) years following the Effective Date, Caterpillar will declare its
intention, determined in its sole discretion, as to whether Caterpillar desires
the Company to remain in or exit the Medium Duty COE Truck Business in the
ROW.  If Caterpillar declares that it wants the Company to remain in the Medium
Duty COE Truck Business in the ROW, then the Company shall continue in such
business.  If Caterpillar declares that it wants the Company to exit the Medium
Duty COE Truck Business in the ROW, then the Company’s Medium Duty COE Truck
Business shall continue for an additional two (2) years, during which time the
Members will (i) continue to explore ways to make the Company’s Medium Duty COE
Truck Business acceptable to both Members, determined in their sole discretion,
and (ii) develop and implement strategies to exit such business.  Unless the
Board agrees otherwise by Majority Consent, upon the expiration of such two (2)
year period, (i) the Company shall cease being in the Medium Duty COE Truck
Business in the ROW, (ii) the non-competition and exclusivity provisions of this
Agreement, including Sections 9.5, 11.1 and 15.1, shall cease and be of no
further force or effect with respect to the Medium Duty COE Truck Business,
(iii) Navistar and its Affiliates shall be permitted to sell Navistar-branded
Medium Duty COE Trucks through Navistar-branded JV Dealers, including those
Affiliated with Caterpillar dealers (provided that Navistar pays Caterpillar a
marketing services fee (not to exceed 3% of dealer net sales) as determined by
Caterpillar solely in connection with sales of Navistar-branded Medium Duty COE
Trucks through Navistar-branded JV Dealers Affiliated with Caterpillar dealers),
and (iv) the Board by Majority Consent may determine to sell, distribute or
dispose of all Company Intellectual Property and other assets solely to the
extent related to the Company’s Medium Duty COE Truck Business.

 
 
2.3.7.2
Notwithstanding anything in this Agreement to the contrary, until such time as
the Mahindra JV Agreement is amended to permit the Company to market, sell and
distribute Medium Duty COE Trucks in regions of the ROW other than COE China,
Central America and South America, the Company shall not be permitted to market,
sell or distribute, or provide product support for, Medium Duty COE Trucks
anywhere in the world other than COE China, Central America and South
America.  Prior to commencing sales of Medium Duty COE Trucks in COE China,
Central America or South America, the President shall prepare and present to the
Board a separate business case for the sale of such trucks in such
territories.  The commencement of sales of Medium Duty COE Trucks in COE China,
Central America or South America shall require the Majority Consent of the
Board; provided, however, that, notwithstanding anything to the contrary in this
Agreement, Navistar may, following notice to and discussion by the Board (but
without a requirement for Board approval), commence developing, designing,
testing, manufacturing, assembly, branding, marketing, selling, and distributing
and providing product support for (including providing replacement parts and
service for), Navistar-branded (but not Mahindra-branded or Mahindra JV-branded)
Medium Duty COE Trucks for sale solely through Navistar dealers and
Navistar-branded JV Dealers that are not Affiliated with Caterpillar dealers in
those Legacy Countries listed on Schedule 2.3.5 that are located in Central
America or South America and may continue such activities for the period of time
permitted under Section 2.3.5 (provided that such Navistar-branded Medium Duty
COE Trucks may not use a cab developed or designed by JAC Co. Ltd or its
Affiliates or any other Chinese company that enters into a joint venture or
similar relationship with the Company, without prior approval by the Board with
Majority Consent).

 
 
2.3.7.3
Caterpillar shall not be permitted to develop, design, test, manufacture,
assemble, brand, market, sell or distribute, or provide product support for,
North American Medium Duty COE Trucks in North America except through the
Company.

 
 
2.3.7.4
Navistar shall be permitted to engage, for its own account, in developing,
designing, testing, servicing, manufacturing, assembly, branding, marketing,
selling and distributing, and providing product support for, and managing the
replacement parts business relating to, North American Medium Duty COE Trucks
sold in North America (either, at its option, directly or indirectly by
contracting with any Person, including the Company, to perform one or more of
such activities), it being understood that, irrespective of whether Navistar
performs any or all of such activities directly or indirectly by contracting
with another Person, (i) such North American Medium Duty COE Trucks shall not
constitute a JV Truck Model, such related replacement parts shall not constitute
JV Truck Replacement Parts and such activities to the extent relating to such
North American Medium Duty COE Trucks or related replacement parts shall not be
deemed to be included in the Business, and (ii) all revenues, expenses, profits
and losses arising from such North American Medium Duty COE Trucks or related
replacement parts sold in North America and the conduct of such activities by
Navistar shall be entirely for the account of Navistar (and not for the Company
or Caterpillar).  Navistar may, at its option, require the Company to perform
some or all of the development, designing, testing, manufacturing, and assembly
of such North American Medium Duty COE Trucks pursuant to a development services
agreement and a truck sales agreement (as applicable), in the forms to be agreed
to by both Members, which forms shall be substantially similar to the Master
Development Services Agreement and the Post-Termination Truck Sales Agreement
respectively, as well as a post-termination North America COE development
services agreement and a post-termination North America COE truck sales
agreement, and the Parties hereby agree to negotiate in good faith regarding the
pricing terms thereof; provided, however, that the terms of any such development
services agreement shall provide that Navistar shall own all rights to any
Intellectual Property developed thereunder.

 
 
2.3.7.5
Neither Member shall sell unique replacement parts for the other Member’s brand
of Heavy Duty COE Trucks in North America to any Navistar or Caterpillar (as
applicable) dealer.  Navistar shall adopt and implement policies, processes, and
systems to (i) monitor, to the extent practicable, the end-user customers to
which replacement parts for Navistar-branded North American Medium Duty COE
Trucks are sold, and (ii) encourage Navistar’s dealers to sell such replacement
parts to end-user customers for use only in trucks other than
Caterpillar-branded Vocational Heavy Duty COE Trucks in North America.  If, at
any time during the term of this Agreement, Caterpillar reasonably believes in
good faith that Navistar’s dealers have, in fact, sold such replacement parts to
end-user customers for use in Caterpillar-branded Vocational Heavy Duty COE
Trucks in North America, (A) the Members shall cooperate with each other in
furtherance of investigating such matter and, subject to applicable law, taking
appropriate corrective actions, and (B) in the event that a material amount of
such sales did, in fact, occur, bring such matter to the Board to determine any
appropriate remediation action it deems necessary.

 
 
2.3.8  Sales of Heavy Duty COE Trucks.

 
 
2.3.8.1
Subject to the terms set forth in this Section 2.3.8, Navistar may at anytime
require the Company to develop, design, test, manufacture, and assemble Heavy
Duty COE Trucks and replacement parts therefor for, and sell to, Navistar for
re-sale in North America.  In such event, subject to the terms set forth in this
Section 2.3.8, Caterpillar may at anytime thereafter require the Company to
develop, design, test, manufacture, and assemble Vocational Heavy Duty COE
Trucks and replacement parts therefor for, and sell to, Caterpillar for re-sale
in North America; provided, however, that such Vocational Heavy Duty COE Trucks
must be appropriately brand differentiated from the Heavy Duty COE Trucks being
sold by Navistar in North America.  Notwithstanding the foregoing, (i) upon
Board approval with Majority Consent or (ii) in the event that the market share
of Vocational Heavy Duty COE Trucks (but only with respect to the high cab over
engine segment) is equal to or greater than ten percent (10%) of the total
market share of Vocational Heavy Duty Trucks in North America (as determined
using independent third party market share data), subject to the terms set forth
in this Section 2.3.8, Caterpillar may at anytime thereafter require the Company
to develop, design, test, manufacture, and assemble Vocational Heavy Duty COE
Trucks and replacement parts therefor for, and sell to, Caterpillar for re-sale
in North America; provided, however, that such Vocational Heavy Duty COE Trucks
must be appropriately brand differentiated from any Heavy Duty COE Trucks being
sold by Navistar in North America.  Notwithstanding anything to the contrary in
this Agreement, Caterpillar and its Affiliates shall not sell any Vocational
Heavy Duty COE Truck to military customers (including sales through sales and
resale agents, procurement agents, prime contractors, and subcontractors where
such sales are for use exclusively by military customers) anywhere in the world.

 
 
2.3.8.2 
None of Navistar, Caterpillar or any of their 5% Affiliates may (i) develop or
design Heavy Duty COE Trucks for sale in North America except through the
Company or (ii) manufacture, assemble, brand, market, sell, distribute, or
provide product support for, any Heavy Duty COE Trucks in North America that
were not developed and designed by or through the Company.  Such Heavy Duty COE
Trucks shall not constitute a JV Truck Model and related replacement parts
therefor shall not constitute JV Truck Replacement Parts and such activities to
the extent relating to such Heavy Duty COE Trucks or related replacement parts
shall not be deemed to be included in the Business, and (ii) all revenues,
expenses, profits and losses arising from such Heavy Duty COE Trucks or related
replacement parts sold in North America and the conduct of such activities by
such Member shall be entirely for the account of such Member (and not for the
Company or the other Member).

 
 
2.3.8.3 
In addition to the development and designing of such Heavy Duty COE Trucks, such
Member may, at its option, require the Company to also perform some or all of
the testing, manufacturing, and assembly of such Heavy Duty COE Trucks pursuant
to a development services agreement and a truck sales agreement (as applicable),
in the forms to be agreed to by the Members, which forms shall be substantially
similar to the Master Development Services Agreement and the Post-Termination
Truck Sales Agreement, respectively, as well as a post-termination North America
COE development services agreement and a post-termination North America COE
truck sales agreement, and shall provide pricing terms of Cost-plus-2.5% (except
for development services, which shall be priced at Cost-plus-5%); provided,
however, that the terms of any such development services agreement shall provide
that such Member shall own all rights to any Intellectual Property developed
thereunder; provided, further, however, that the Company may perform such
services for Caterpillar only for Vocational Heavy Duty COE Trucks.  If such
Member requires the Company to perform some or all of the testing,
manufacturing, and assembly of such Heavy Duty COE Trucks pursuant to this
Section 2.3.8, and such activities require the use of any machinery, equipment
or tooling that is not already owned by the Company, then at the option of such
Member, (a) the Company shall lease such machinery, equipment and tooling from a
third party, and such Member shall reimburse the Company for all costs and
expenses incurred in connection with such lease or (b) such Member shall lease
such machinery, equipment and tooling to the Company (at no cost or expense to
the Company).

 
 
2.3.8.4
In the event that the Company desires to sell or distribute a Caterpillar Truck
in the ROW that has been developed and designed for Caterpillar in North
America, Navistar shall sell such Caterpillar Trucks to the Company for re-sale
in the ROW pursuant to and upon the terms (including price) set forth in the
Truck Sales Agreement.

 
 
2.3.8.5 
Notwithstanding any other provision of this Agreement, without the Majority
Consent of the Board, Navistar shall not sell, contribute, license or otherwise
provide any Intellectual Property related exclusively to the Global Eagle cab
(or any successor cab) to any third party (including the Mahindra JV) for use in
connection with developing, designing, testing, manufacturing, assembly,
branding, marketing, selling, or distributing any Medium Duty COE Trucks or
Heavy Duty COE Trucks in the ROW.

 
 
2.3.9 Mahindra JV Royalties.  If Navistar or any of its Affiliates is
contractually obligated pursuant to the Mahindra JV Agreement and actually pays
the Mahindra JV royalties as a direct result of the sale and distribution by the
Company of Medium Duty COE Trucks in the ROW, the Company shall reimburse
Navistar on an annual basis (within thirty (30) calendar days following the
Company’s receipt of reasonably satisfactory evidence from Navistar verifying
such payment) for fifty-one percent (51%) of such royalties actually paid by
Navistar to the Mahindra JV during the prior fiscal year of the Mahindra JV.

 
 
2.3.10 Mahindra JV Replacement Parts.  Navistar shall use its commercially
reasonable efforts to (i) limit the Mahindra JV’s sales of replacement parts for
Medium Duty Trucks and Heavy Duty Trucks in the ROW to those that are reasonable
in relation to the volume of Medium Duty Trucks and Heavy Duty Trucks sold by
the Mahindra JV prior to such replacement parts sales, and (ii) cause the
Mahindra JV to adopt and implement policies, processes and systems to (x)
monitor, to the extent practicable, the end-user customers to which such
replacement parts are sold, and (y) encourage the Mahindra JV’s dealers to sell
such replacement parts to end-user customers for use only in Medium Duty Trucks
and Heavy Duty Trucks sold by the Mahindra JV in the ROW.  If, at any time
during the term of this Agreement, Caterpillar reasonably believes in good faith
that the Mahindra JV’s dealers have, in fact, sold such replacement parts to
end-user customers for use in trucks other than as permitted above, (A) the
Members shall cooperate with each other, and Navistar shall use its commercially
reasonable efforts to cause the Mahindra JV to cooperate with the Members, in
furtherance of investigating such matter and, subject to applicable law, taking
appropriate corrective actions, and (B) in the event that a material amount of
such sales did, in fact, occur, bring such matter to the Board to determine any
appropriate remediation action it deems necessary.

           
2.4
Formation of Subsidiaries

 
The Parties agree and acknowledge that, under certain circumstances, upon
Majority Consent of the Board in accordance with Section 5.13.25, the Company
may cause direct or indirect wholly owned subsidiaries of the Company to be
organized under the laws of the United States or any other jurisdiction.  For
purposes of this Agreement, the business and affairs of the Company shall be
deemed to include the business and affairs of each such subsidiary, and any
reference in this Agreement to the Company shall be deemed to include all of its
direct and indirect wholly owned subsidiaries (unless the context explicitly
requires a different interpretation).  The governing documents of each such
subsidiary shall be drafted in such a manner so as to effectively provide that
the business and affairs of such subsidiary shall be managed in accordance with
the provisions of this Agreement as if such business and affairs were the
business and affairs of the Company.
 
2.5
Modifications to Structure

 
In determining the scope of the Business under Section 2.1 and in preparing any
Annual Business Plan or any Rolling Business Plan under Section 2.2, each of
Caterpillar and Navistar shall cause its respective Representatives to use their
commercially reasonable efforts to adapt the structure and manner in which the
Company does business to take into account evolving legal, regulatory, and
business considerations affecting the Company or either Member, including
changes that are needed by either Member, so long as the costs of any such
change are borne (a) solely by either Member, as applicable (in the case of a
benefit to only such Member) or (b) proportionately by both Members (in the case
of a benefit to both Members), and the aggregate economic interests of the
Members are not altered as a result of such structure.  Without limiting the
generality of the foregoing, the Parties shall cooperate in determining whether,
in certain circumstances, the Company should arrange for separate and distinct
legal entities to conduct (i) that portion of the Business relating to all or
any part of developing, designing, testing, manufacturing, assembly, branding,
marketing, selling, and distributing JV Trucks (on the one hand) and (ii) the
provision of product support and other services relating to JV Trucks (on the
other hand).
 
 
3. 
CAPITAL STRUCTURE; FINANCING; DISTRIBUTION POLICY

    
3.1
Initial Contributions; Percentage Interests

 
 
3.1.1
Each of Caterpillar and Navistar (i) shall be obligated to make a cash Capital
Contribution to the Company on September 10, 2009, in an amount equal to
one-half of all Annual Business Plan Capital Contribution Commitments scheduled
to occur on such date, and (ii) shall be obligated to make an additional cash
Capital Contribution to the Company on the Core ROW Country Launch Date in an
amount equal to one-half of all Annual Business Plan Capital Contribution
Commitments scheduled to occur on such date (or such other amount as may be
agreed by the Unanimous Consent of the Members).

 
 
3.1.2
Each Member’s percentage interest (the “Percentage Interest”) in the Company,
calculated based solely on such Member’s Capital Contribution (excluding any
Capital Contribution made by Navistar pursuant to Section 2.3.5.3), shall
initially be the amount set forth opposite such Member’s name on Schedule 3.1.2,
as may be amended, modified, or supplemented from time to time pursuant to the
terms of this Agreement with Unanimous Consent of the Members.

 
3.2
Additional Contributions and Funding

 
 
3.2.1
No Obligation.  Except (a) as set forth in Section 2.2, this Section 3.2,
Section 5.13.34, or the Initial Annual Business Plan, (b) for any Capital
Contribution Commitments or Loan Commitments for the period from the Effective
Date through the first thirty-six (36) months following the Effective Date, (c)
for any Capital Contribution Commitments or Loan Commitments set forth in any
Annual Business Plan, or (d) for any Capital Contribution Commitments or Loan
Commitments set forth in any Rolling Business Plan (in the case of each of
clauses (c) and (d), as approved by the Board upon Majority Consent), or as
approved by the Board upon Majority Consent, no Member shall be obligated or
permitted to make any additional Capital Contribution or to loan any funds to
the Company.

 
 
3.2.2
Majority Consent; Annual Business Plan.  The Board, upon Majority Consent, may
require the Members to make a Capital Contribution to the Company or loan funds
(pursuant to the terms of the Intercompany Promissory Note) to the Company on a
pro rata basis in accordance with the Percentage Interest of each Member or, as
applicable, on some other basis as determined by the Board by Majority
Consent.  Furthermore, any amount that is required to be provided to the Company
as a Capital Contribution Commitment or Loan Commitment pursuant to an Annual
Business Plan or a Rolling Business Plan shall be funded by the Members on a pro
rata basis in accordance with the Percentage Interest of each Member at the time
such funding is required by such Annual Business Plan or such Rolling Business
Plan, except to the extent the Board determines by Majority Consent such amount
shall be funded in a different proportion (it being understood that such amount
shall be funded as a Capital Contribution unless the Board determines by
Majority Consent that such amount shall be funded as a loan).

 
 
3.2.3
Failure to Fund Approved Capital Contribution Commitment or Loan Commitment.  If
a Member fails to fund a Capital Contribution Commitment or a Loan Commitment
that is required to be funded by such Member pursuant to this Agreement,
then the following provisions of this Section 3.2.3 shall apply:

          
 
3.2.3.1
with regard to the non-defaulting Member’s Capital Contribution Commitment or
Loan Commitment, no later than the date that is ten (10) calendar days following
the date on which such Capital Contribution Commitment or Loan Commitment was
required to be funded (the “Required Funding Date”), the non-defaulting Member
shall have the option, exercisable in its sole discretion, to take any of the
following actions:

 
 
3.2.3.1.1
in the case of a Loan Commitment, requiring the Company to return to such
non-defaulting Member the amount of such Loan Commitment that such
non-defaulting Member so funded to the Company pursuant to the terms of this
Agreement, it being understood that the amount so returned shall include both
the principal amount of the loan and the interest accrued under the terms of
applicable Intercompany Promissory Note through the date of payment, and such
Intercompany Promissory Note shall be cancelled upon the receipt of such amount
by such non-defaulting Member;

 
 
3.2.3.1.2
in the case of a Loan Commitment, leaving in the Company the entire amount of
such Loan Commitment already funded to the Company pursuant to the terms of this
Agreement (in which case each of the Intercompany Promissory Notes pertaining to
such Loan Commitment shall remain in full force and effect in accordance with
their terms);

 
 
3.2.3.1.3
in the case of a Capital Contribution Commitment, requiring the Company to
return to such non-defaulting Member the entire amount of such Capital
Contribution Commitment that it so funded to the Company; and

 
 
3.2.3.1.4
in the case of a Capital Contribution Commitment, leaving in the Company the
entire amount of any portion of such Capital Contribution Commitment already
funded to the Company by such non-defaulting Member, for credit to such
non-defaulting Member’s Capital Account, and the Percentage Interests of each
Member shall be adjusted in the manner described in Section 3.2.6 based on the
Fair Value of the Company as of the Required Funding Date; and

 
 
 
3.2.3.2 
with regard to the defaulting Member’s Capital Contribution Commitment or Loan
Commitment, at any time following the date that is ten (10) calendar days
following the Required Funding Date, the non-defaulting Member shall have the
option, exercisable in its sole discretion, to take one or none of the following
actions (it being understood that the non-defaulting Member shall not be
entitled to take any of the following actions if such non-defaulting Member took
any of the actions described in Section 3.2.3.1.1 or Section 3.2.3.1.3):

 
 
3.2.3.2.1
with the consent of the defaulting Member, making a loan (a “Member Loan”) to
the defaulting Member (in an amount equal to the defaulting Member’s Capital
Contribution Commitment or Loan Commitment), which such loan shall bear an
interest rate of fifteen percent (15%), mature on the two-year anniversary of
the Required Funding Date and otherwise contain terms that are substantially
similar to the terms set forth in the Intercompany Promissory Note in order to
enable the defaulting Member to make such required Capital Contribution
Commitment or Loan Commitment to the Company, and if the defaulting Member does
not repay such loan in accordance with its terms, at the lending Member’s
option, (a) the lending Member shall be entitled to terminate this Agreement in
accordance with Section 21.2.4, or (b) such loan shall convert into a Capital
Contribution by the lending Member to the Company, creditable to such lending
Member’s Capital Account, and the Percentage Interests of each Member shall be
adjusted in the manner described in Section 3.2.6 based on the Fair Value of the
Company as of the maturity date of such Member Loan; and

 
 
3.2.3.2.2
making directly to the Company, for credit to such non-defaulting Member’s
Capital Account, a Capital Contribution in the amount of such defaulting
Member’s required Capital Contribution Commitment or Loan Commitment, and the
Percentage Interests of each Member shall be adjusted in the manner described in
Section 3.2.6 based on the Fair Value of the Company as of the time at which
such Capital Contribution is made (such contributing Member referred to as the
“Contributing Member” and each such contribution, a “Substitute Contribution”);
provided, however, if the non-Contributing Member (the “Non-Contributing
Member”) fails to, within two (2) years following the Required Funding Date
pertaining to such Capital Contribution Commitment or Loan Commitment, exercise
its option to purchase, pursuant to Section 3.2.5, that portion of the
Membership Interest of the Contributing Member pertaining to such Contributing
Member’s Substitute Contribution, then the Contributing Member shall be entitled
to terminate this Agreement in accordance with Section 21.2.4.

                  
For the avoidance of doubt, a defaulting Member’s failure to fund a Capital
Contribution Commitment or a Loan Commitment that is required pursuant to this
Agreement shall not, in and of itself, constitute a Material Breach, and the
non-defaulting Member shall not be entitled to terminate this Agreement in
accordance with Section 21.2.4 with respect to such failure to fund such
particular Capital Contribution Commitment or Loan Commitment; provided, that
the foregoing shall not prohibit the non-defaulting Member from exercising its
rights under, as applicable, (i) clause (a) or clause (b) of Section 3.2.3.2.1
above, or (ii) the proviso in Section 3.2.3.2.2 above.
 
 
3.2.4
Funding Methodology.  Each Member required under Sections 3.2.2 or 5.13.34, any
Annual Business Plan or Rolling Business Plan (in each case as approved by the
Board upon Majority Consent, other than with regard to the Initial Annual
Business Plan and the Initial Rolling Business Plan, in each case as of the
Effective Date), or otherwise by the Board upon Majority Consent to make a
contribution of cash to the capital of the Company or to loan funds to the
Company, as applicable, shall transfer to the Company’s account an amount in
cash (by wire transfer of immediately available funds) equal to the Percentage
Interest of such Member (or such other amount determined by Majority Consent of
the Board expressed as a percentage), multiplied by the aggregate amount
required to be contributed or loaned, as applicable, to the Company on the date
specified in the applicable Annual Business Plan, the Rolling Business Plan, or
otherwise by the Board upon Majority Consent.

 
 
3.2.5
Purchase Option.  If a Contributing Member makes a Capital Contribution pursuant
to Section 3.2.3.2.2, the Non-Contributing Member shall have the right to, at
any time prior to the two-year anniversary of the Required Funding Date
associated with such Substitute Contribution, exercisable by giving written
notice to the Company and the Contributing Member (the “Exercise Notice”), elect
to purchase that portion of the Contributing Member’s Membership Interest
pertaining to such Contributing Member’s Substitute Contribution for the
Repurchase Price on the terms and conditions set forth in this Section 3.2.5
(the “Purchase Option”).  If the Non-Contributing Member does not exercise the
Purchase Option within the time period set forth in the preceding sentence and
then consummate such Purchase Option in accordance with this Section 3.2.5, the
Contributing Member shall be entitled to terminate this Agreement in accordance
with Section 21.2.4.  If the Non-Contributing Member exercises the Purchase
Option, the Members shall use commercially reasonable efforts to consummate the
closing of the transactions contemplated by such Purchase Option no later than
thirty (30) calendar days following the date of delivery of the Exercise Notice,
at which such closing the Non-Contributing Member shall pay to the Contributing
Member an amount in cash equal to the Repurchase Price and automatically and
without any action on the part of the Members or the Company, the Contributing
Member’s Substitute Contribution shall be cancelled and deleted from such
Contributing Member’s Capital Account.

 
 
3.2.6
Percentage Interest Adjustment.  For purposes of adjusting the Percentage
Interest of each Member under Section 3.2.3:

 
 
3.2.6.1 
the defaulting Member shall have a Percentage Interest immediately following
such adjustment equal to the percentage determined by dividing (a) the product
of (i) its Percentage Interest immediately prior to such adjustment and (ii) the
Fair Value of the Company immediately prior to such adjustment, by (b) the sum
of (i) Fair Value of the Company immediately prior to such adjustment and (ii)
the amount of the Capital Contribution made by the non-defaulting Member at the
time of such adjustment; and

 
 
3.2.6.2
the non-defaulting Member shall have a Percentage Interest equal to one hundred
percent (100%) less the amount determined in Section 3.2.6.1.

 
Upon the consummation of an exercise of the Purchase Option pursuant to Section
3.2.5, if applicable, the defaulting Member’s Percentage Interest shall be
adjusted to reflect such purchase, and the non-defaulting Member’s Percentage
Interest shall be adjusted to reflect the deletion of the Substitute
Contribution from the non-defaulting Member’s Capital Account as provided in
Section 3.2.5.
 
 
4. 
MEMBERS

 
4.1
No Management by Members

 
Except as expressly set forth in the Act or this Agreement, the Members shall
not have any vote or take any part in the control or management of the Business
or have any authority or power to act for or on behalf of the Company in any
manner whatsoever.
 
4.2
Limited Liability

 
No Member shall be obligated or liable to the Company, any creditor of the
Company, or any other Person, for any Liabilities or debts of the Company,
whether arising in contract, tort, or otherwise, solely by reason of being a
Member, except as specifically set forth herein or as otherwise agreed to in
writing by such Member.  Except as required by law, no Member shall be liable to
the Company, any other Member, any creditor of the Company, or any other Person
for the repayment of amounts received from the Company.  The failure of the
Company to observe any formalities or requirements relating to the exercise of
its powers or management of its Business or affairs under this Agreement or the
Act shall not be grounds for imposing personal liability on the Members or the
Representatives for Liabilities or debts of the Company, whether arising in
contract, tort, or otherwise, solely by reason of being a Member or
Representative.
 
4.3
Withdrawal or Resignation

 
Except as provided in Section 19 or 21, no Member shall have the right to
withdraw or resign as a Member.  No Member shall take any voluntary action that
would result in dissolution of the Company pursuant to the Act.
 
4.4
Meetings

 
Regular meetings of the Members may be held without notice at such time and at
such place as shall from time to time be determined by the Members by Unanimous
Consent.  The Company may, but shall not be required to, hold an annual meeting
of the Members.  The President or any Representative, unless otherwise
prescribed by law, may call special meetings of the Members for any
purpose.  Unless otherwise determined by the Members by Unanimous Consent, all
meetings of the Members shall be held at the Company’s principal place of
business.  Members may participate in any regular or special meeting of the
Members by means of conference telephone or similar communications equipment
pursuant to which all Persons participating in the meeting can hear each other
or by any other means permitted by the Act, and such participation shall
constitute presence in person at such meeting.  Except as provided herein,
written notice stating the place, day, and hour of a special meeting of the
Members and the purpose or purposes for which the meeting is called shall be
delivered not less than ten (10) or more than sixty (60) calendar days before
the date of a special meeting to each Member, subject to such shorter notice as
an emergency situation shall reasonably dictate.  No actions other than those
specified in the notice may be considered at a special meeting of the Members
unless such consideration is approved by Unanimous Consent of the
Members.  Notwithstanding anything to the contrary in this Agreement, if all of
the Members shall meet at any time and place and determine by Unanimous Consent
to hold a meeting at such time and place, such meeting shall be valid without
call or notice, and at such meeting any lawful action may be taken.  Accurate
minutes of any meeting of the Members shall be taken and filed with the minute
books or other records of the Company.  Promptly thereafter, the Secretary shall
provide a copy of such minutes to the Members.
 
4.5
Proxies

 
At all meetings of the Members, a Member may vote in person or by proxy executed
in writing by the Member or by a duly authorized attorney-in-fact.  Such proxy
shall be filed with the Secretary of the Company before or at the time of the
meeting.
 
4.6
Action by Members without a Meeting

 
Any action required or permitted to be taken at a meeting of the Members may be
taken without a meeting if the action is authorized or approved by a written
consent describing the action taken, signed by all Members, and delivered to the
Company for inclusion in the minute books or for filing with the Company
records.  A written consent may be delivered by fax or other electronic means
and there shall be no requirement for maintaining original executed counterparts
in the minute books or other records of the Company.  Any such action by written
consent shall be sent to each Member within five (5) calendar days after the
consent is executed and filed in the minute books or with the Company records.
 
4.7
Waiver of Notice

 
When any notice of a meeting of the Members is required to be given to any
Member, a waiver thereof in writing signed by or on behalf of the Member
entitled to such notice, whether before, at, or after such meeting, or such
Member’s presence at such meeting, shall be equivalent to the giving of such
notice.
 
4.8
Actions Requiring Unanimous Member Consent

 
Notwithstanding anything to the contrary in this Agreement, no decisions or
actions involving the Company as enumerated below shall be made or taken, as
applicable, without Unanimous Consent of the Members:
 
 
4.8.1
except as otherwise set forth in this Agreement, (a) the sale or issuance to any
Person (including any Member or its Affiliates) of any equity interests in the
Company or options to purchase equity interests in the Company (or any other
securities, options, warrants, debentures, or other rights to acquire, or that
are convertible into, equity interests in the Company), or (b) the adjustment of
the Percentage Interests held by the Members;

 
 
4.8.2
except as provided in Section 19.2, the admittance of new Members;

 
 
4.8.3
the place and time of Member meetings held without notice;

 
 
4.8.4
except as provided in Section 21, the voluntary liquidation, dissolution, or
winding up of the Company or the initiation of any bankruptcy proceedings
involving the Company;

 
 
4.8.5
any merger, consolidation, or conversion of the Company with or into any other
Person, or, except as provided in Section 21, the Transfer (by lease,
assignment, sale, or otherwise), or proposal to Transfer, all or substantially
all of the Company’s assets in a single transaction or through a series of
related transactions;

 
 
4.8.6
any change in the size of the Board;

 
 
4.8.7
any amendment of this Agreement or the Certificate of Formation of the Company
attached as Exhibit A;

 
 
4.8.8
any action by the Company to modify, amend, terminate, or replace, or grant any
waiver under, any of the Related Agreements;

 
 
4.8.9
the registration of any securities of the Company with the U.S. Securities and
Exchange Commission or the listing of any securities of the Company on any stock
exchange or over-the-counter market;

 
 
4.8.10
any action by the Members taken without a meeting of the Members;

 
 
4.8.11
the extension of the term of this Agreement pursuant to Section 21.1;

 
 
4.8.12
any other decision of the Company set forth in this Agreement expressly
requiring Unanimous Consent of the Members; and

 
 
4.8.13
the agreement or commitment to do any of the foregoing.

 
4.9
Other Activities

 
Subject to Section 15, each Member and its Affiliates may engage in or possess
an interest in all business ventures of every nature and description,
independently or with others, even if such activities compete directly with the
business of the other Member and its Affiliates, and neither the Company nor the
other Member shall have any rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived from them.
 
4.10
Deficit Upon Liquidation

 
Upon liquidation as provided in Section 21, none of the Members shall be liable
to the Company for any deficit in its Capital Account, nor shall such deficits
be deemed assets of the Company.
 
4.11
Company Property; Membership Interests

 
All property owned by the Company, whether real or personal, tangible or
intangible, and wherever located, shall be deemed to be owned by the Company and
no Member, individually, shall have any ownership of such property.  The
Membership Interests shall constitute personal property.
 
 
5. 
BOARD OF REPRESENTATIVES

 
5.1
Board

 
Except as otherwise set forth in this Agreement, the Business and affairs of the
Company shall be managed by or under the exclusive direction of the Board.  The
Board shall consist of eight (8) Representatives, four (4) of whom shall be
appointed by Caterpillar (which appointees shall not be an officer or employee
of the Company or an employee of Caterpillar or one of its Affiliates who is
seconded to the Company), and four (4) of whom shall be appointed by Navistar
(which appointees shall not be an officer or employee of the Company or an
employee of Navistar or one of its Affiliates who is seconded to the
Company).  Each Representative shall be authorized to act on behalf of the
Member appointing such Representative for all purposes of this Agreement, and
all actions taken by such Representative shall be binding on such
Member.  Caterpillar’s initial appointees shall be George Harold Taylor, Jr.,
Douglas Ray Oberhelman, Bradley L. Halverson and Gary Albert Stroup.  Navistar’s
initial appointees shall be Dee Kapur, Philip Christman, Matthew Foulston and
Eric Tech.  Each of the Representatives shall be authorized to appoint a proxy
to participate for him or her on all actions of the Board.  Any such proxy shall
be filed with the Secretary at or prior to the meeting at which any action is
taken pursuant to such proxy.
 
5.2
Chairman

 
The initial chairman of the Board shall serve from the Effective Date through
(but not including) the one (1) year anniversary of the Core ROW Country Launch
Date.  Each subsequent chairman of the Board shall serve a twelve (12) month
term.  The initial chairman of the Board shall be Douglas Ray Oberhelman.  The
next chairman of the Board shall be, in Navistar’s discretion, one of the four
(4) Representatives appointed by Navistar with respect to such
period.  Caterpillar and Navistar shall thereafter rotate each twelve (12) month
term in determining which of its respective four (4) Representatives shall serve
as chairman of the Board.  The role of the chairman is to chair the meetings of
the Board.
 
5.3
Required Vote

 
The affirmative vote of a majority of all of the Representatives comprising the
Board (and not, for the avoidance of doubt, a majority only of the
Representatives in attendance at a particular Board meeting) shall be the act of
the Board, unless the vote of a greater proportion of the Representatives
comprising the Board is otherwise required by this Agreement or the Act.
 
5.4
Term and Removal; Resignation of Representatives

 
 
5.4.1
Term and Removal.  Representatives shall serve in such capacity until their
death, disability, resignation, or removal.  The Member appointing a
Representative shall at any time be entitled to remove and replace such
Representative, with or without cause.  The Member replacing such Representative
shall promptly deliver a copy of the notice of such removal and replacement to
such Representative, the Board and the other Member.  Removal shall be effective
upon receipt of the written notice of such removal by each of such
Representative, the Board and the other Member.

 
 
5.4.2
Resignation.  Any Representative may resign at any time by giving written notice
to the Board and each Member.  The resignation of any Representative shall take
effect upon receipt of such notice by the Board and each Member or at such later
time as shall be specified in the notice.

 
5.5
Vacancies

 
If a vacancy occurs as a result of the death, disability, resignation, or
removal of a Representative, the Member appointing such Representative shall
promptly, and in any event no later than the next regularly scheduled meeting,
appoint a replacement Representative.
 
5.6
Authority of the Representatives

 
Unless authorized to do so by this Agreement or by the Board in accordance with
the provisions of this Agreement, no Representative shall have any power or
authority to bind the Company in any way, to act as an agent of the Company, to
pledge the Company’s credit, or to render the Company liable for any purpose.
 
5.7
No Reimbursement for Expenses or Compensation

 
The Representatives shall not be entitled to reimbursement from the Company for
costs and expenses incurred in connection with the management of the Company and
in attending Board meetings.  Such expenses may be reimbursed by the Member
appointing such Representatives, in the sole discretion of such Member.  The
Representatives shall not receive any compensation or salaries from the Company
for performing their duties.
 
5.8
Meetings

 
Unless otherwise agreed to by the Board by Majority Consent, regular meetings of
the Board shall be held bi-monthly, and all such meetings shall be held at the
Company’s principal place of business or at such other place determined by the
Board by Majority Consent.  Representatives may participate in any regular or
special meeting of the Board by means of conference telephone or similar
communications equipment pursuant to which all Persons participating in the
meeting can hear each other or by any other means permitted by the Act, and such
participation shall constitute presence in person at such meeting.  Unless
otherwise prescribed by law, special meetings of the Board shall be held
whenever called by any Representative.  Written notice stating the place, day,
and hour of a special meeting and the purpose or purposes for which the meeting
is called shall be delivered not less than forty-eight (48) hours before the
time of a special meeting to each Representative, subject to such shorter notice
as an emergency situation shall reasonably dictate.  No actions other than those
specified in the notice may be considered at a special meeting of the Board
unless such consideration is approved by Majority Consent of the
Board.  Notwithstanding anything to the contrary in this Agreement, if all of
the Representatives shall meet at any time and place and determine by Majority
Consent to hold a meeting at such time and place, such meeting shall be valid
without call or notice, and at such meeting any lawful action may be
taken.  Accurate minutes of any meeting of the Board shall be taken and filed
with the minute books or other records of the Company.  Promptly thereafter, the
Secretary shall provide a copy of such minutes to the Members.
 
5.9
Action by Written Consent

 
Any action required or permitted to be taken at a meeting of the Board, or of
any committee thereof, may be taken without a meeting if the action is
authorized or approved by a written consent describing the action taken, signed
by all of the Representatives comprising the Board, and delivered to the Company
for inclusion in the minute books or for filing with the Company records.  A
written consent may be delivered by fax or other electronic means and there
shall be no requirement for maintaining original executed counterparts in the
minute books or other records of the Company.
 
5.10
Waiver of Notice

 
When any notice of a meeting of the Board is required to be given to any
Representative, a waiver thereof in writing signed by the Representative
entitled to such notice, whether before, at, or after such meeting, or such
Representative’s presence at such meeting, shall be equivalent to the giving of
such notice.
 
5.11
Committees

 
By a resolution adopted with Majority Consent of the Board, the Board may
designate such committees as the Board shall determine and shall prescribe the
manner in which proceedings of such committees shall be conducted.  The
provisions of this Agreement with respect to notice and conduct of meetings of
the Board shall govern meetings of committees of the Board.  In resolutions
adopted with Majority Consent of the Board authorizing any committee, the Board
shall specify the authority of any such committee, subject to any limitations
imposed by the Act.
 
5.12
Limitation of Liability of Representatives

 
The Liabilities and debts of the Company, whether arising in contract, tort, or
otherwise, shall be solely the Liabilities and debts of the Company, and no
Representative shall be obligated personally for any such Liability or debt of
the Company solely by reason of being a Representative, except as otherwise
required by law.  No Representatives shall owe a fiduciary duty to the Company
or to a Member not appointing such Representative, except for the implied
contractual covenant of good faith and fair dealing provided for under the
Act.  Without limiting the generality of the foregoing, except as otherwise
required by the Act or any other applicable law, in taking any action with
respect to the Company (including determining whether to vote in favor of or
against a matter requiring Majority Consent of the Board), each Representative
is obligated to consider only the interests of the Member that appointed such
Representative to the Board.
 
5.13
Actions Requiring Majority Consent of Board

 
Notwithstanding anything to the contrary in this Agreement, no decisions or
actions involving the Company enumerated below (other than any such decision
that is already provided for in this Agreement or in any Related Agreement)
shall be made or taken, as applicable, without Majority Consent of the Board:
 
 
5.13.1
other than with regard to the Initial Annual Business Plan and the Initial
Rolling Business Plan, in each case as of the Effective Date, adoption of each
Annual Business Plan and each Rolling Business Plan and all changes thereto,
including all changes to the Initial Annual Business Plan and the Initial
Rolling Business Plan contemplated by Section 2.3.3;

 
 
5.13.2
any change in the policy of the Company relating to distributions to the
Members, including any amendment to or modification of Section 18;

 
 
5.13.3
the declaration of any distribution to the Members not in accordance with the
Company’s policy relating to distributions to the Members or any of the
provisions of this Agreement;

 
 
5.13.4
other than with respect to Related Agreements, which are addressed in
Section 4.8.8, any transaction or series of related transactions between the
Company (on the one hand) and Caterpillar or Navistar or one of their respective
Affiliates (on the other hand) (including the entering into, amendment or
modification of any agreement between the Company and Caterpillar, Navistar, or
one of their respective Affiliates);

 
 
5.13.5
except as set forth in Section 5.14, any transaction or series of related
transactions between the Company (on the one hand) and any Representative or
officer or employee of the Company (on the other hand) (including the entering
into, amendment or modification of any agreement between the Company and any
Representative or officer or employee of the Company), except, with respect to
officers and employees of the Company, for any employment agreement, employee
benefit plan or any other arrangement relating to their employment;

 
 
5.13.6
capital expenditures that would result (together with any prior capital
expenditures in any Fiscal Year) in the relevant amount set forth in the Annual
Business Plan being exceeded by more than ten percent (10%) of such amount in
such Fiscal Year;

 
 
5.13.7
any lease of personal property by the Company that would result (together with
any prior leases in any Fiscal Year) in the relevant amount set forth in the
Annual Business Plan being exceeded by more than ten percent (10%) of such
amount in such Fiscal Year;

 
 
5.13.8
except as set forth in Section 21, any disposition of assets by the Company
(including by lease from the Company), other than the sale or lease of JV Trucks
and JV Truck Replacement Parts in the ordinary course of business, that would
result (together with any prior dispositions in any Fiscal Year) in the relevant
amount set forth in the Annual Business Plan being exceeded by more than ten
percent (10%) of such amount in such Fiscal Year;

 
 
5.13.9
any pledge or hypothecation of, or grant of any lien or other encumbrance on,
assets of the Company (together with any such prior pledges, hypothecations,
liens, or other encumbrances) for an aggregate consideration in excess of
$100,000;

 
 
5.13.10
except as set forth in Sections 3.2 and 5.13.34, any arrangement relating to the
creation of indebtedness of the Company for borrowed money (other than trade
payables in the ordinary course of business) (a) that (together with any prior
indebtedness) would result in the relevant aggregate indebtedness amount set
forth in the Annual Business Plan being exceeded, or (b) on terms materially
different than the terms for such indebtedness contemplated by the Annual
Business Plan;

 
 
5.13.11
any real property leasehold commitment, contract, agreement, or other
arrangement involving consideration or the creation of a liability, contingent
or otherwise, that (together with any prior payments of consideration or
incurrence of liability in any Fiscal Year under any such commitment, contract,
agreement, or other arrangement) would result in the relevant amount set forth
in the Annual Business Plan being exceeded by more than ten percent (10%) of
such amount in such Fiscal Year;

 
 
5.13.12
except as expressly provided in this Agreement (including Section 14), the
entering into of any contract by the Company relating to the licensing or
transfer of ownership of, or granting of rights to, any Intellectual Property of
the Company to another Person (other than a direct or indirect wholly owned
subsidiary of the Company);

 
 
5.13.13
subject to Section 6, the appointment or removal of the President, the CFO, the
Secretary, or any other officer designated by the Board (which designation, in
any case, shall be pursuant to Section 6.2);

 
 
5.13.14
any guarantee of the payment of any money by or debt of, or the performance of
any other obligation of, another Person, in excess of $50,000, individually or
in the aggregate;

 
 
5.13.15
except as set forth in Section 5.15, the waiver, release, or abandonment of any
legitimate right or claim against any Person (including any Member or Affiliate
thereof) potentially liable to the Company for an amount in excess of $250,000;

 
 
5.13.16
except as set forth in Section 5.15, the initiation or settlement, or any
material decision relating to the prosecution or defense, of any lawsuit,
arbitration, administrative proceeding, or other legal claim involving an amount
at issue in excess of $250,000;

 
 
5.13.17
the grant of any general power of attorney or other unlimited authority to act
on behalf of or in the name of the Company;

 
 
5.13.18
the Gross Asset Value of any in-kind contribution made in lieu of cash as
consideration for an equity interest in the Company;

 
 
5.13.19
the redemption, purchase, or other acquisition of any outstanding equity
interest in the Company;

 
 
5.13.20
the execution, modification, extension, renewal, or termination of any material
contract, lease, or other agreement outside the ordinary course of business of
the Company;

 
 
5.13.21
any material change in the nature or scope of the Business conducted by the
Company, including the commencement of any new line of business or the conduct
of any business not contemplated by this Agreement;

 
 
5.13.22
the delegation by the Board of any of its powers (provided, that such delegation
shall not relieve the Board of its obligations with respect thereto);

 
 
5.13.23
other than with respect to the consummation of the transactions contemplated by
the NITSA Acquisition Agreement, the purchase or other acquisition or the sale
or other disposition of any equity or debt securities of another Person, or the
entering into of a joint venture, partnership, or similar arrangement between
the Company and another Person;

 
 
5.13.24
other than with respect to the NITSA Asset Acquisition Alternative, the purchase
or other acquisition of all or substantially all of the assets, or any line of
business, of another Person;

 
 
5.13.25
the establishment of any direct or indirect subsidiary of the Company, or the
issuance, Transfer, pledge, or encumbrance of any equity or debt securities of
any direct or indirect subsidiary of the Company;

 
 
5.13.26
any change in the Company’s name or use of a fictitious name;

 
 
5.13.27
the establishment, approval, or material modification of any benefit or
incentive plans for employees of the Company;

 
 
5.13.28
any decision related to the compensation of any officer set forth in Section 6
who is an employee of the Company (and not an employee of Caterpillar, Navistar,
or one of their Affiliates who is seconded to the Company);

 
 
5.13.29
except as set forth in Section 11.1, the direct sale of JV Trucks by the Company
to any Person other than JV Dealers and, to the extent permitted pursuant to
Section 11.1.3, Governmental COE Customers and Governmental Conventional
Customers;

 
 
5.13.30
any loans or advances made by the Company in excess of $50,000, individually or
in the aggregate, including intercompany loans and advances to Caterpillar or
Navistar;

 
 
5.13.31
except as provided in this Agreement, in the Initial Annual Business Plan, in
the Initial Rolling Business Plan, or in any subsequent Annual Business Plan or
any subsequent Rolling Business Plan adopted by Majority Consent of the Board,
the commencement of the manufacture or assembly of any JV Trucks by the Company
and the selection of any location for any JV Truck Assembly Facility;

 
 
5.13.32
the establishment or modification of JV Truck product development plans
(including the attributes and characteristics of current and potential JV Trucks
and the objectives relating thereto, the timing of the development of such JV
Trucks, and the funding and other resources necessary for the development of
such JV Trucks);

 
 
5.13.33
the establishment or material modification of the terms of the Company’s
standard warranties;

 
 
5.13.34
any requirement that the Members make loans or additional Capital Contributions
to the Company in addition to those Capital Contribution Commitments and Loan
Commitments set forth in the Initial Annual Business Plan, the Initial Rolling
Business Plan, or any subsequent Annual Business Plan or any subsequent Rolling
Business Plan adopted by Majority Consent of the Board;

 
 
5.13.35
the entering into of any futures trading, swap, financial derivative, or other
hedging arrangement;

 
 
5.13.36
subject to Section 18.12, (a) the selection, change or termination of the
Company’s independent auditor, (b) the selection or material change of the
accounting methods, methodologies, practices, procedures, or policies utilized
by the Company (except for those changes that are required by any new accounting
standards or any regulatory requirements), and (c) the approval of the annual
financial statements for the twelve (12) month period ended at the end of each
Fiscal Year and the financial statements for the twelve (12) month period ended
each December 31;

 
 
5.13.37
any action, decision, or election made by the Members in connection with taxes
(including the preparation and filing of the Company’s federal and state income
tax returns, or in directing the actions of the Tax Matters Partner) to the
extent the Members do not otherwise agree pursuant to Section 8.2.10 and Article
18;

 
 
5.13.38
the establishment of any account with any bank or other financial institution to
hold the funds and securities of the Company;

 
 
5.13.39
any other decisions of the Company set forth in this Agreement expressly
requiring Majority Consent of the Board;

 
 
5.13.40
take any action expressly prohibited to be taken by the Company under the
Mahindra Waiver; and

 
 
5.13.41
the agreement or commitment to do any of the foregoing.

 
5.14
Indemnification of Representatives, Officers, Employees and Other Agents

 
The Company shall indemnify and hold harmless the Representatives, officers,
employees (including employees of Caterpillar, Navistar, or one of their
Affiliates who are seconded to the Company), and other agents of the Company
(each an “Indemnitee”) against any Liabilities arising out of any claim, demand,
action, suit, or proceeding related to the performance or non-performance of any
act concerning the Business or the activities of the Company, if (a) such
Indemnitee acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Company (subject to the provisions of
Section 5.12), (b) such Indemnitee’s action or inaction does not constitute
recklessness, and (c) with respect to any criminal action or proceeding, had no
reasonable cause to believe that his or her conduct was unlawful.  The
termination of any action, suit, or proceeding by judgment, order, settlement,
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, create a presumption (i) that such Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company, (ii) that such Indemnitee’s action
or inaction constitutes recklessness, or (iii) with respect to any criminal
action or proceeding, that such Indemnitee had reasonable cause to believe that
his or her conduct was unlawful.  Any expenses covered by the foregoing
indemnification shall be paid by the Company in advance of the final disposition
of such action, suit, or proceeding; provided, that it appears reasonably likely
in the good faith judgment of the Board (as determined by Majority Consent) that
such Indemnitee is or shall be entitled to indemnification, and provided further
that such Indemnitee agrees to repay such amounts if it is ultimately determined
that he or she is not entitled to be indemnified.
 
5.15
Control of Certain Legal Proceedings

 
Notwithstanding anything to the contrary in this Agreement (including
Section 5.13.15 and Section 5.13.16), the initiation, prosecution, settlement,
and defense of any lawsuit, arbitration, administrative proceeding, or other
legal claim by a Member or any of its Affiliates against or involving the
Company or any of its direct or indirect wholly owned subsidiaries or by the
Company or any of its direct or indirect wholly owned subsidiaries against or
involving a Member or any of its Affiliates shall be controlled solely by the
Representatives appointed to the Board by the other Member.  Such
Representatives shall have the right, to the exclusion of the other
Representatives, (a) to manage and control any such lawsuit, arbitration,
administrative proceeding, or other legal claim, and (b) to direct the officers
and employees of the Company with respect to any such lawsuit, arbitration,
administrative proceeding, or other legal claim.
 
 
6. 
OFFICERS

 
6.1
Qualifications

 
Each officer of the Company shall be a natural person.  An officer need not be a
resident of the State of Delaware.  No officer of the Company shall be a
Representative.  Each of the President and the Chief Financial Officer (“CFO”)
shall dedicate all of his business time and attention to the business and
affairs of the Company.
 
6.2
Nomination and Appointment

 
The officers of the Company shall consist of a President, a CFO, a Secretary,
and such other officers as determined by the Board by Majority Consent.  Subject
to the selection process set forth in this Section 6.2 with respect to the
President, the CFO, and the Secretary, all officers shall be appointed by the
Board by Majority Consent.  The initial President, and each subsequent
President, shall be nominated by the Representatives appointed by Navistar.  The
initial CFO and Secretary, and each subsequent CFO and Secretary, shall be
nominated by the Representatives appointed by Caterpillar.  Each nominee for
President, CFO and Secretary may be (a) an employee of Navistar, Caterpillar, or
the Company, or (b) any other person.  The appointment of a nominee to any
officer position of the Company (including any nominee for President, CFO or
Secretary) shall be subject to the Majority Consent of the Board, it being
understood that each Representative may withhold his approval in his discretion
for the appointment of such nominee.  Except as otherwise determined by the
Board by Majority Consent, each of the President, the CFO and the Secretary
shall serve in such office for a term of three (3) years, or until his or her
earlier death, disability, resignation, or, upon the request of the Member
nominating such officer, removal by the Board by Majority Consent (it being
understood that each Representative may withhold his approval in his discretion
for the removal of such officer).  At the end of the three (3) year term of
service of each of the President, CFO and Secretary, the Member’s
Representatives responsible for selecting the nominee for such office shall
designate as the nominee for such office, in their discretion, either the
individual who then holds such office or another individual.  If any
individual’s term of service as an officer expires prior to the approval of the
reinstatement of such individual to such office or the replacement of such
individual with another individual for such office, in each case, by the Board
by Majority Consent, all management vested in such office pursuant to this
Agreement or otherwise by the Board shall be vested in the Board until such
reinstatement or replacement is approved by the Board by Majority Consent.
 
6.3
President

 
The President shall be the chief executive officer of the Company, and, under
the direction and subject to the control of the Board, the President in general
shall, subject to Section 5, manage the Business and affairs of the Company and
shall see that all orders and resolutions of the Board are carried into effect.
 
6.4
Chief Financial Officer

 
The CFO shall have the care and custody of all the funds and securities of the
Company.  Subject to Section 5 and as may be otherwise limited by the Board, the
CFO may endorse checks, drafts, and other instruments for the payment of money
for deposit or collection when necessary or proper and may deposit the same to
the credit of the Company in such banks or depositories as the Board may
designate from time to time, and the CFO may endorse all financial documents
requiring endorsements for or on behalf of the Company.  The CFO may sign all
receipts and vouchers for payments made to the Company.  The CFO shall render an
account of his or her transactions to the Board or President as the Board or
President shall require from time to time.  The CFO shall enter regularly in the
books to be kept by him or her for that purpose, a full and adequate account of
all monies received and paid by him or her on account of the Company.  The CFO
shall also perform, under the direction and subject to the control of the Board
and the President, such other duties as may be assigned to him or her from time
to time.
 
6.5
Vice Presidents

 
Any Vice President nominated and appointed by the Board shall act subject to the
direction and control of the President.  Subject to Section 5, each Vice
President may execute and deliver any deeds, mortgages, bonds, contracts, or
other instruments that the Board or the President has authorized to be executed
and delivered, except in cases where the execution and delivery thereof shall be
expressly and exclusively delegated to another officer of the Company by the
Board or this Agreement, or where the execution and delivery thereof shall be
required by law to be executed and delivered by another Person.  In general,
each Vice President shall perform all duties as may be prescribed from time to
time by the Board.  Each Vice President shall consult with the President in
connection with the performance of his or her duties.
 
6.6
Secretary

 
The Secretary shall attend all meetings of the Members and of the Board and
record correctly the proceedings of such meetings and record all votes in a
minute book suitable for such purposes.  The Secretary shall give, or cause to
be given, notice of all meetings of the Members and of the Board.  The Secretary
shall attest with his or her signature all deeds, conveyances, or other
instruments requiring the seal of the Company.  The Secretary shall keep in safe
custody the seal, if any, of the Company.  The Secretary shall also perform,
under the direction and subject to the control of the Board, such other duties
as may be assigned to him or her from time to time.
 
6.7
Treasurer

 
Any Treasurer designated and appointed by the Board shall be subject to the
direction of the CFO and shall assist the CFO in the performance of his or her
duties.  At the direction of the CFO or in the event of his or her absence or
disability, the Treasurer shall perform the duties of the CFO.  The Treasurer
shall have custody of the Company funds and securities and shall keep full and
accurate accounts of receipts and disbursements in books belonging to the
Company and shall deposit all moneys and other valuable effects in the name and
to the credit of the Company in such banks or depositories as may be designated
by the CFO or the Board.  The Treasurer shall disburse the funds of the Company
as may be ordered by the President, the CFO or the Board, taking proper vouchers
for such disbursements, and shall render to the Board at its regular meetings or
when the Board so requires, an account of all of the Treasurer’s transactions
and of the financial condition of the Company.  The Treasurer shall also perform
such other duties as may be assigned to him or her from time to time by the CFO
or the Board.
 
6.8
Other Officers

 
In general, any other officer nominated and appointed by the Board and not
otherwise described in Sections 6.3 through 6.7 shall perform all duties as may
be prescribed from time to time by the Board and shall be subject to the
direction and control of the President in connection with the performance of his
or her duties.
 
6.9
Compensation; Reimbursement of Expenses

 
The salaries or other compensation of each officer of the Company who is an
employee of the Company (and not an employee of Caterpillar, Navistar, or one of
their Affiliates who is seconded to the Company) shall be fixed from time to
time by the Board, upon Majority Consent, as part of the Annual Business
Plan.  The officers of the Company shall be entitled to prompt reimbursement
from the Company of all reasonable out-of-pocket expenses incurred in the course
of the performance of their duties.
 
6.10
General Counsel

 
 
The initial General Counsel, and each subsequent General Counsel, shall be
appointed by the Board by Majority Consent, it being understood that each
Representative may withhold his approval in his discretion for any candidate for
such position.  The General Counsel may be an employee of Navistar, Caterpillar
or the Company.  The initial General Counsel, and each subsequent General
Counsel, may be removed for cause by the Representatives appointed by either
Member, in which case the Board and the President shall cause the General
Counsel to be promptly removed.  If the General Counsel is an employee of
Navistar or Caterpillar, the Board will establish guidelines with respect to
communications with legal counsel (whether outside or in-house) for the Members.


 
7. 
SECONDED PERSONNEL AND EMPLOYEES

 
7.1
Initial Staffing Plan

 
The Company shall be staffed with personnel in accordance with the Initial
Staffing Plan agreed to by the Members (the “Initial Staffing Plan”), which sets
forth the name and job title of each salaried or management seconded personnel
of the Company.  All subsequent staffing plans for the Company (each a
“Subsequent Staffing Plan”) shall be incorporated into the Annual Business Plan
and the Rolling Business Plan of the Company and shall include (i) each salaried
or management direct employee of the Company, (ii) each salaried or management
seconded personnel of the Company, and (iii) the approximate number of hourly
direct employees of the Company.
 
7.2
Seconded Personnel

 
Caterpillar and Navistar shall second, or cause their respective Affiliates to
second, to the Company such salaried and management personnel in accordance with
the Initial Staffing Plan and all Subsequent Staffing Plans and pursuant to the
terms of the applicable Employee Secondment Agreement between the Company (on
the one hand) and each of Caterpillar or its Affiliates and Navistar or its
Affiliates (on the other hand).  All decisions relating to the identification of
any Member employee to be seconded to the Company and the significant terms of
such secondment arrangement (including the date on which such employee’s
secondment to the Company commences and the duration of such secondment period),
to the extent not already set forth in the Initial Staffing Plan or a Subsequent
Staffing Plan, or in the applicable Employee Secondment Agreement, shall be
determined by the Board by Majority Consent.
 
7.3
Employees

 
The Company shall hire such employees in accordance with a Subsequent Staffing
Plan, as may be amended by the Board by Majority Consent.  No current employees
of either Member shall become direct employees of the Company on the Effective
Date.  All decisions relating to the hiring and employment terms of the
President or any Company employee who reports directly to the President or whose
annual base salary exceeds $150,000, to the extent not set forth in a Subsequent
Staffing Plan, shall be determined by the Board by Majority Consent.  The Board,
by Majority Consent, shall develop rules and regulations pertaining to its
internal affairs and operations and the conduct of employees that shall be
compatible with those of Caterpillar and Navistar, and which rules and
regulations shall also apply to the seconded personnel.  From and after the
commencement of the secondment period provided for in each Employee Secondment
Agreement, if the Company advertises any job opening that an employee of
Caterpillar or Navistar voluntarily applies for and fills, then upon filling
such job opening, such employee shall cease being an employee of Caterpillar or
Navistar (as applicable) and shall become a Company employee (it being
understood, for the avoidance of doubt, that any employee transfers described in
this sentence shall be separate and distinct from the secondment arrangement
described in Section 7.2).
 
7.4
Compensation

 
The Board shall, upon Majority Consent, develop and implement the initial
compensation plans applicable to Company employees and the initial incentive
compensation plans applicable to Company employees and Company seconded
personnel.  All subsequent compensation plans for the Company shall be
incorporated into the Annual Business Plan and the Rolling Business Plan of the
Company.  The compensation plans and the incentive compensation plans for the
Company employees shall be designed to focus Company employees on achieving the
business objectives of the Company.  The incentive compensation plans for the
Company seconded personnel shall be designed to focus each seconded individual
on achieving both the business objectives of such individual’s employer (i.e.,
Caterpillar or Navistar, as applicable) and the business objectives of the
Company.
 
7.5
Management Positions

 
The Members agree to allocate certain initial Company management positions in
accordance with Section 6.2 and the Initial Staffing Plan.  Subject to Section
6.2, for subsequent appointments, the President shall nominate replacements for
these positions due to death, disability, resignation, retirement, or
termination, without regard to Member alignments, which nominations shall be
subject to the approval of the Board by Majority Consent.
 
7.6
Labor and Union Issues

 
Caterpillar and Navistar shall work to minimize the influence of third parties
in the Company work force.  Neither Caterpillar nor Navistar shall agree to any
union agreement provisions that limit the ability of either Member or the
Company to operate independently.  Caterpillar and Navistar shall work together
to coordinate all communication with unions that are related to the formation of
the Company.
 
7.7
Non-Hire

 
 
7.7.1
Without the prior written consent of Navistar, neither Caterpillar nor any of
its Affiliates shall, directly or indirectly, employ (a) any Navistar employee
who is seconded to the Company pursuant to the applicable Employee Secondment
Agreement during the period that such Navistar employee is seconded to the
Company, or (b) any Company employee during the period that such individual is a
Company employee; provided that, in the case of each of clauses (a) and (b),
neither Caterpillar nor any of its Affiliates shall be precluded from hiring any
such individual who (A) initiates discussions regarding such employment, or (B)
responds to any public advertisement, unless the advertisement is undertaken
with the intention of violating this Section 7.7.1, placed by Caterpillar or one
of its Affiliates.

 
 
7.7.2
Without the prior written consent of Caterpillar, neither Navistar nor any of
its Affiliates shall, directly or indirectly, employ (a) any Caterpillar
employee who is seconded to the Company pursuant to the applicable Employee
Secondment Agreement during the period that such Caterpillar employee is
seconded to the Company, or (b) any Company employee during the period that such
individual is a Company employee; provided that, in the case of each of clauses
(a) and (b), neither Navistar nor any of its Affiliates shall be precluded from
hiring any such individual who (A) initiates discussions regarding such
employment, or (B) responds to any public advertisement, unless the
advertisement is undertaken with the intention of violating this Section 7.7.2,
placed by Navistar or one of its Affiliates.

 
 
8. 
PRODUCTS AND SERVICES SOLD BY MEMBERS TO THE COMPANY

 
8.1
Generally

 
Each Member shall provide the Company with certain products and services
pursuant to the terms of one or more sales agreements and service
agreements.  Certain of such agreements are being entered into by the Members
and the Company simultaneously with the execution and delivery of this Agreement
pursuant to Section 1.6, and certain of such agreements shall be entered into by
the Members and the Company following the Effective Date as and when approved by
the Board by Majority Consent.  All such agreements shall follow the general
principles set forth in Section 8.2.
 
8.2
Certain Principles

 
 
8.2.1
The Company may purchase, in its discretion, completely built JV Trucks and JV
Truck Components that are part of knock-down kits for JV Trucks.



 
8.2.2
Completely built JV Trucks shall be sold by Navistar to the Company pursuant to
the Truck Sales Agreement.



 
8.2.3
JV Truck Components (whether or not part of a knock-down kit) and JV Truck
Replacement Parts shall be sold by each Member to the Company pursuant to the
applicable Master Component Supply Agreements, and the Company shall be
permitted to source components and parts from any Person, including third
parties or the Members.



 
8.2.4
Costs and expenses associated with kitting a knock-down kit shall be paid for by
the Company.

 
 
8.2.5
All research and development services and Mark-Up Engineering Services, in each
case, relating to product design and product development provided by a Member
shall be sold to the Company at Cost–plus-5%.



 
8.2.6
Logistics services to be provided by Caterpillar Logistics Services, Inc. or its
subsidiaries (if and to the extent retained by the Company to perform such
services) shall be sold to the Company at prices that are negotiated by
Caterpillar Logistics Services, Inc. or its subsidiaries and the Company.  If
the Company does not retain Caterpillar Logistics Services, Inc. or its
subsidiaries to provide such services, the Company shall be permitted with the
Majority Consent of the Board to retain any other Person, including third
parties, to provide logistics services related to Caterpillar Brand JV Truck
Replacement Parts or Navistar Brand JV Truck Replacement Parts.



 
8.2.7
The terms on which Caterpillar Financial shall provide financing services in
connection with the Company’s Business, if Caterpillar Financial is retained by
the Company to provide such services, will be negotiated by Caterpillar
Financial and the Company.  The Company, with the Majority Consent of the Board,
may also retain other Persons, including third parties or Navistar or one of its
Affiliates, to provide financing services to or on behalf of the Company or with
respect to JV Trucks or JV Truck Replacement Parts.



 
8.2.8
Any service not described in Sections 8.2.1 through 8.2.7 that is rendered
directly by a Member or any of its Affiliates to the Company shall be sold to
the Company at Cost-plus-2.5% to the extent permissible under applicable law.



 
8.2.9
All services that are purchased by a Member or any of its Affiliates from a
third party and then re-sold to the Company shall be so sold to the Company on a
pass-through basis without mark-up.



 
8.2.10
Each of the principles set forth in this Section 8.2 and any dealings or
arrangements between the Members or any of their Affiliates and the Company
shall conform to the transfer pricing rules and guidelines (when applicable) and
any other applicable tax law.  The Members jointly shall decide whether such
dealings and arrangements conform and shall provide recommendations to meet the
requirements of such rules and guidelines.  The Parties will use their
commercially reasonable efforts to source services and goods in such a manner as
to reduce or eliminate intercompany mark-ups for cross border services and
goods.

 
 
9. 
JV TRUCK MODELS; MANUFACTURE AND ASSEMBLY OF JV TRUCKS

 
9.1
JV Truck Models

 
JV Truck Models shall include all of Navistar’s models for Medium Duty Trucks
and Heavy Duty Trucks set forth in the Initial Rolling Business Plan.  JV Truck
Models may also include (a) any and all of Navistar’s models for Medium Duty
Trucks and Heavy Duty Trucks existing as of the Effective Date (irrespective of
where in the world such models are sold by Navistar or any of its Affiliates)
and, to the extent not included in clause (a), (b) any model for Medium Duty
Trucks or Heavy Duty Trucks developed by Navistar or the Company after the
Effective Date, and (c) any truck model sold by Navistar or any of its
Affiliates to Caterpillar or any of its Affiliates in the U.S., Canada or Mexico
under the North American Severe Service Truck Sales Agreement, in each of
clauses (a), (b) and (c) as approved by the Board by Majority Consent.
 
9.2
Manufacture of JV Trucks by Navistar

 
 
9.2.1
Generally.  At any time following the Effective Date, subject to the terms and
conditions of this Agreement and the Truck Sales Agreement, Navistar (or, with
the Majority Consent of the Board, any third party) shall manufacture, assemble
and sell to the Company, and the Company shall purchase from Navistar (or such
third-party manufacturer, if applicable), finished Navistar Truck Models and
Caterpillar Truck Models pursuant to the Truck Sales Agreement or a truck sales
agreement with such third-party manufacturer.

 
 
9.2.2
Allocation of Production Resources.  Navistar’s obligation to supply Navistar
Truck Models and Caterpillar Truck Models to the Company under the Truck Sales
Agreement shall be subject to the terms, conditions and allocation methodologies
agreed to by the Members.

 
 
9.2.3
Company Engine Strategy.  The Parties agree to pursue the Company’s engine
strategy heretofore agreed to and initialed by the Members.

 
9.3
Establishment of JV Truck Assembly Facility

 
At any time following the Effective Date, upon the determination of the Board by
Majority Consent, the Company may establish a JV Truck Assembly Facility for the
manufacture or assembly of JV Truck Models.  The Company, upon the determination
of the Board by Majority Consent, may establish a separate direct or indirect
wholly owned subsidiary in each country in which the Company intends to
manufacture or assemble JV Trucks.
 
9.4
JV Truck Components

 
 
9.4.1
After any JV Truck Assembly Facility commences the assembly of a JV Truck model
(or any JV Truck Component relating thereto), the Company may purchase JV Truck
Components directly from Navistar or Caterpillar pursuant to Master Component
Supply Agreements or from any third party.  Notwithstanding the foregoing, the
Members agree and acknowledge that (a) differences may arise in the pricing,
terms, and availability with respect to direct material purchases by the Company
(on the one hand) and the Members (on the other hand) if and when the Company
chooses suppliers or JV Truck Components that differ from what is consistent
with the Members’ then-current sourcing strategies, and (b) other factors,
including loss of scale, logistics, country duties, and taxes, may impact the
pricing, terms, and availability of direct material purchases by the
Company.  Accordingly, in order to facilitate the identification of
market-competitive opportunities for direct material purchases, the Company
shall form a sourcing council (the “Sourcing Council”).  The Sourcing Council
shall include, at a minimum, one Company executive member and a representative
from each Member’s global purchasing organization, with such three (3) members
being the sole voting members.  All strategic sourcing decisions, including any
decisions to source from a Member’s internal division(s), must be approved (i)
by a unanimous vote of the Sourcing Council, or (ii) in the absence of a
unanimous vote of the Sourcing Council on any strategic sourcing decision, by
Majority Consent of the Board.

 
 
9.4.2
The Company, upon Majority Consent by the Board, may contract with the Members
to provide JV Truck Component purchasing services, which allocation of services
between the Members shall be determined by the Board by Majority Consent.

 
 
9.4.3
Notwithstanding Sections 9.4.1 and 9.4.2, unless the Board agrees otherwise by
Majority Consent, any JV Truck manufactured or assembled by Navistar or the
Company on or prior to December 31, 2010 and containing an automatic
transmission shall be manufactured or assembled to include exclusively automatic
transmissions manufactured or assembled by Allison Transmission, Inc.  Navistar
shall not, without the Majority Consent of the Board, amend or renew its
purchase agreement with Allison Transmission, Inc. in any manner that would
restrict any activities of the Company.

 
 
9.4.4
Furthermore, as part of the ongoing efforts by Navistar or any of its Affiliates
to develop its transmission strategy for vehicles that are not JV Truck Models,
Caterpillar will be given the opportunity and a reasonable period of time to be
included among the consideration set of potential suppliers for new transmission
business prior to Navistar materially amending or renewing its purchase
agreement with Allison Transmission, Inc., or prior to executing any new
transmission purchase agreement between Navistar or any of its Affiliates (on
the one hand) and any other Person (on the other hand), in any case, with
respect to any trucks or other vehicles to be sold by Navistar or its Affiliates
anywhere in the world.  If Caterpillar makes a bona fide offer for such new
transmission business, Navistar shall consider, and shall cause its Affiliates
to consider and discuss, such offer in good faith, but is not required to accept
or negotiate such offer and is free to amend or renew such purchase agreement
with Allison Transmission, Inc. or execute a new transmission purchase agreement
with any third party.

 
9.5
Sales of Certain Medium Duty Trucks and Heavy Duty Trucks in North America

 
Subject to the terms and conditions of this Agreement and the Related Agreements
and except as otherwise provided herein, including Section 15.3, during the
period commencing on the Effective Date and ending upon the occurrence of the
Triggering Event, neither Member nor its respective 5% Affiliates shall,
directly or indirectly, sell in North America any Medium Duty Trucks or Heavy
Duty Trucks, or truck kits (including SKD's and CKD's) therefor, to any Person
(whether to a dealer, distributor, OEM, end user or other Person) if such Member
or its 5% Affiliate reasonably expects any such truck or kit will be used in the
ROW.  For purposes of the immediately preceding sentence, the Members agree that
any such truck having non-North American specifications shall be presumed to be
sold for use in the ROW.
 
 
10.
JV TRUCK REPLACEMENT PARTS

 
10.1
Generally

 
The Company shall be accountable for all JV Truck Replacement Parts and shall
manage the JV Truck Replacement Parts business according to the following
general principles:
 
 
10.1.1
Profits from the sales of JV Truck Replacement Parts shall be for the account of
the Company;

 
 
10.1.2
The overall goal of the Company shall be to focus and grow the JV Truck
Replacement Parts revenue, profitability, and market share;

 
 
10.1.3
Pricing for all JV Truck Replacement Parts shall be established by the
Company.  In determining such pricing, the Company shall (a) consider pricing
between similar Caterpillar Brand parts, Navistar Brand parts, and Common Parts,
and (b) seek to encourage JV Dealers to source parts solely from the Company’s
intended distribution channels for such parts.  Navistar may provide pricing
research and recommendations to the Company as a service pursuant to the Master
Terms for Purchased Services.  Caterpillar and Navistar may provide engine
pricing research and recommendations to the Company as a service pursuant to the
Master Terms for Purchased Services;

 
 
10.1.4
The Caterpillar Brand and Navistar Brand JV Truck Replacement Parts business
shall be managed by the Company in a manner consistent with the brand management
strategy of Caterpillar and Navistar, respectively, including new product
introduction and support activities;

 
 
10.1.5
Caterpillar Brand parts (e.g., Caterpillar filters, belts, batteries, oil,
coolant, etc.) shall be used on Caterpillar Truck Models and engines where
possible;

 
 
10.1.6
Navistar Brand parts (e.g., Navistar filters, belts, batteries, oil, coolant,
etc.) shall be used on Navistar Truck Models and engines where possible;

 
 
10.1.7
Caterpillar, in its sole discretion, shall determine whether All-Makes Parts
shall be distributed to JV Dealers that sell Caterpillar Truck Models or
Caterpillar Brand JV Truck Replacement Parts unless such JV Dealer also sells
Navistar Truck Models, in which event such determination shall be made by the
Board upon Majority Consent;

 
 
10.1.8
Navistar, in its sole discretion, shall determine whether All-Makes Parts shall
be distributed to JV Dealers that sell only Navistar Truck Models or only
Navistar Brand JV Truck Replacement Parts unless such JV Dealer also sells
Caterpillar Truck Models, in which event such determination shall be made by the
Board upon Majority Consent;

 
 
10.1.9
Except for sales to military customers and certain Governmental Conventional
Customers by Navistar and its Affiliates pursuant to the provisions of
Section 11.1.3.2 or otherwise pursuant to the provisions of Section 15.3.4, none
of the Company, Caterpillar, Navistar or their respective 5% Affiliates
(excluding the Mahindra JV) shall sell Will-Fit Parts for JV Trucks in the ROW
(it being understood and agreed that Navistar will use its commercially
reasonable efforts to prevent the Mahindra JV from selling Will-Fit Parts for JV
Trucks in the ROW);

 
 
10.1.10
Caterpillar or Navistar, as applicable, shall seek to obtain for the Company or
seek to pass on to the Company any supplier incentives or rebates in connection
with the Company’s purchase of JV Truck Components and JV Truck Replacement
Parts;

 
 
10.1.11
The Company and each Member shall seek to avoid public disclosure of JV Truck
Replacement Parts revenues and profits, except as may be required by applicable
law or securities regulatory authorities; and

 
 
10.1.12
Replacement Parts and Components Sold by the Company to the Members.

 
 
10.1.12.1
Pursuant to Master Component Supply Agreement No. 6, Caterpillar shall have the
right to purchase all replacement parts from the Company for re-sale by
Caterpillar in North America solely for use in connection with Caterpillar
Trucks and Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North
America.  Navistar shall sell such replacement parts that are produced by
Navistar or its direct or indirect wholly owned subsidiaries or that are sourced
by Navistar or its direct or indirect wholly owned subsidiaries from a third
party supplier to the Company (for re-sale to Caterpillar) pursuant to the terms
(including price) and subject to the conditions set forth in Master Component
Supply Agreement No. 2.  Pursuant to Master Component Supply Agreement No. 7,
Navistar shall have the right to purchase (i) all JV Truck Replacement Parts
(but only to the extent that the Company has used or is using that replacement
part on JV Trucks) and (ii) all replacement parts for North American Medium Duty
COE Trucks and Heavy Duty COE Trucks that are manufactured or assembled by the
Company for Navistar, in the case of each of clauses (i) and (ii), from the
Company for re-sale by Navistar in North America solely for use in connection
with any Navistar Vehicles sold in North America.  Caterpillar shall sell such
replacement parts that are produced by Caterpillar or its direct or indirect
wholly owned subsidiaries or that are sourced by Caterpillar or its direct or
indirect wholly owned subsidiaries from a third party supplier to the Company
(for re-sale to Navistar) pursuant to the terms (including price) and subject to
the conditions set forth in Master Component Supply Agreement No. 1.  The
selling Member under each applicable Master Component Supply Agreement will not
unreasonably withhold its agreement to, or attach unreasonable conditions in,
the negotiation or execution of any purchase schedule under any Master Component
Supply Agreement.  The Members will use good faith efforts to act reasonably in
negotiating to enter into each purchase schedule under any Master Component
Supply Agreement.

 
 
10.1.12.2
Pursuant to Master Component Supply Agreement No. 9, Caterpillar shall have the
right to purchase from the Company all replacement parts and components produced
by the Company or sourced by the Company from third party suppliers (other than
from Navistar), but only to the extent that the Company is using that
replacement part or component on JV Trucks.  Subject to any other provision in
this Agreement, including Section 15, Caterpillar may purchase (i) components
solely for use in connection with Caterpillar components or Caterpillar products
(including heavy equipment) sold anywhere in the world, and (ii) replacement
parts solely for use in connection with (A) Caterpillar Trucks and
Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North America and
(B) Caterpillar products (including heavy equipment) sold anywhere in the world,
in the case of both clauses (A) and (B) above, subject to the applicable
purchase schedule under Master Component Supply Agreement No. 9; provided,
however, that the components and replacement parts purchased by Caterpillar
under clauses (i) and (ii) above may not be used in connection with JV Trucks
sold in ROW.  Pursuant to Master Component Supply Agreement No. 8, Navistar
shall have the right to purchase from the Company all replacement parts and
components produced by the Company or sourced by the Company from third party
suppliers (other than Caterpillar), but only to the extent that the Company is
using that replacement part or component on JV Trucks.  Subject to any other
provision in this Agreement, including Section 15, Navistar may purchase (x)
components solely for use in connection with the manufacture or assembly by
Navistar of Navistar Vehicles, Navistar-branded North American Medium Duty COE
Trucks and Heavy Duty COE Trucks, JV Trucks, Caterpillar Trucks, and
Caterpillar-branded Vocational Heavy Duty COE Trucks sold anywhere in the world
subject to the applicable purchase schedule under Master Component Supply
Agreement No. 8, and (y) replacement parts solely for use in connection with
Navistar Vehicles sold anywhere in the world or Navistar-branded North American
Medium Duty COE Trucks or Heavy Duty COE Trucks sold in North America subject to
the applicable purchase schedule under Master Component Supply Agreement No. 8;
provided, however, that the components and replacement parts purchased by
Navistar under clauses (x) and (y) above may not be used in connection with JV
Trucks sold in ROW.

 
 
10.1.12.3
The Company shall sell the replacement parts and components described in
Sections 10.1.12.1 and 10.1.12.2 above to Caterpillar and Navistar on the terms
(including price) and subject to the conditions set forth in the applicable
Master Component Supply Agreements.  Sales of such replacement parts by the
Company to a Member shall be made only to the extent that the volume of such
replacement parts is reasonable in relation to the volume of trucks or other
products (as applicable) sold by such Member prior to such replacement parts
sales.  The Members shall adopt and implement policies, processes, and systems
to (i) monitor, to the extent practicable, the end-user customers to which such
replacement parts are sold, (ii) encourage Caterpillar’s dealers to sell such
replacement parts to end-user customers for use only in (x) Caterpillar Trucks
and Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North America
or (y) Caterpillar components and Caterpillar products (including heavy
equipment but excluding JV Trucks sold by the Company or its direct or indirect
subsidiaries in the ROW) sold anywhere in the world, and (iii) encourage
Navistar’s dealers to sell such replacement parts to end-user customers for use
only in (x) Navistar Vehicles sold anywhere in the world (excluding JV Trucks
sold by the Company or its direct or indirect subsidiaries in the ROW) or (y)
Navistar-branded North American Medium Duty COE Trucks or Heavy Duty COE Trucks
sold in North America.  If, at any time during the term of this Agreement, a
Member reasonably believes in good faith that the other Member’s dealers have,
in fact, sold such replacement parts to end-user customers for use in trucks or
other products (as applicable) other than as permitted above, (A) the Members
shall cooperate with each other in furtherance of investigating such matter and,
subject to applicable law, taking appropriate corrective actions, and (B) in the
event that a material amount of such sales did, in fact, occur, bring such
matter to the Board to determine any appropriate remediation action it deems
necessary.

              
10.2
Organization and Management

 
The JV Truck Replacement Parts business shall be managed by the Company’s Parts
and Service Manager, who shall report to the President.  The Company’s Parts and
Service Manager shall have the following parts and product support
responsibilities, provided, that (a) as applicable, such responsibilities shall
be subject to each Member’s brand requirements, and (b) the Company, with the
Majority Consent of the Board, may engage Caterpillar or Navistar to perform any
or all of such responsibilities pursuant to the Master Terms for Purchased
Services: (i) establishing service standards, including time allowed for
providing parts and product support; (ii) pricing of JV Truck Replacement Parts
for JV Dealers; (iii) developing parts business plans (including profit and
loss); (iv) providing forecasted JV Truck Replacement Parts requirements; (v)
managing JV Truck Replacement Parts and product support related needs associated
with the introduction of new JV Trucks models; (vi) providing parts stock,
service tooling, technical information, suggested parts stocking list, training,
and related matters; (vii) acquiring parts distribution and logistics services;
(viii) providing critical technical marketing support (including application and
installation) and field service support (including service engineering)
functions for both Caterpillar Truck Models and Navistar Truck Models; and (ix)
acquiring parts and service publications (parts books, service manuals,
operation and maintenance manuals, SIS Web, and related documents) for both
Caterpillar Truck Models and Navistar Truck Models, per brand requirements.
 
10.3
Purchase and Distribution of JV Truck Replacement Parts

 
 
10.3.1
Generally.  Subject to Sections 10.3.2 and 10.3.3 and unless otherwise
determined by the Board by Majority Consent, the Company shall be responsible
for purchasing, owning, managing the inventory of, and reselling and
distributing to JV Dealers both Caterpillar Brand JV Truck Replacement Parts and
Navistar Brand JV Truck Replacement Parts.  The Company shall, and shall cause
any purchasing agent it retains to, use commercially reasonable efforts to
purchase JV Truck Replacement Parts from the Members to the extent commercially
practicable, but may also purchase JV Truck Replacement Parts from suppliers of
Caterpillar and Navistar and other third parties.  All such purchases shall be
in accordance with sourcing decisions by the Sourcing Council and certain
branding guidelines agreed to by the Members.  Neither the Company nor either
Member shall sell JV Truck Replacement Parts of one Member’s brand to any JV
Dealer that is not selling JV Truck Models of such Member’s brand.  No document
setting forth a part number cross-reference between Navistar Brand parts and
Caterpillar Brand parts shall exist for JV Dealers or be published
externally.  The Parties agree that the Company should utilize common parts
logistics services for Navistar Brand parts and Caterpillar Brand parts whenever
practicable and minimize duplication of inventory and logistics costs.

 
 
10.3.2
Caterpillar Brand.  The Company may retain, upon the determination of the Board
by Majority Consent, either Member (pursuant to the terms of the Master Terms
for Purchased Services between the Company and such Member) to serve as the
purchasing agent for the Company for Caterpillar Brand JV Truck Replacement
Parts using such Member’s Purchasing Group in accordance with sourcing decisions
made by the Sourcing Council.  The systems utilized by the purchasing agent
shall be configured to handle Caterpillar’s numbering or nomenclature for
Caterpillar Brand JV Truck Replacement Parts.  The Company may retain, upon the
determination of the Board by Majority Consent, the appropriate logistics
services provider (including Caterpillar) for the distribution of Caterpillar
Brand JV Truck Replacement Parts.  If the Company retains Caterpillar to provide
distribution and other logistics services with respect to Caterpillar Brand JV
Truck Replacement Parts, then, in exchange for a services fee to be paid by the
Company to Caterpillar, Caterpillar or its Affiliates shall use their respective
parts distribution systems and processes to sell and distribute Caterpillar
Brand JV Truck Replacement Parts (including engine parts) to JV Dealers.  This
arrangement may, under certain circumstances, require Caterpillar to purchase
certain Caterpillar Brand JV Truck Replacement Parts from the Company or a
third-party supplier and resell such parts to certain JV Dealers or,
alternatively, to sell to certain JV Dealers Caterpillar’s own inventory of
Caterpillar Brand replacement parts for Medium Duty Trucks and Heavy Duty
Trucks.  The profits from such sales, less the aforementioned services fee for
Caterpillar’s services, shall be for the account of the Company.  Caterpillar
shall determine its JV Truck Replacement Parts brand strategy and numbering
requirements.  All Caterpillar Brand JV Truck Replacement Parts shall have
Caterpillar part numbering nomenclature and be packaged in a Caterpillar
container per Caterpillar guidelines, unless otherwise approved by Caterpillar,
and any JV Dealer that distributes Caterpillar Brand parts shall abide by
Caterpillar Brand guidelines as set forth by Caterpillar from time to time.

 
 
10.3.3
Navistar Brand.  The Company may retain, upon the determination of the Board by
Majority Consent, either Member (pursuant to the terms of the Master Terms for
Purchased Services between the Company and such Member) to serve as the
purchasing agent for the Company for Navistar Brand JV Truck Replacement Parts
using such Member’s Purchasing Group in accordance with sourcing decisions made
by the Sourcing Council.  The systems utilized by the purchasing agent shall be
configured to handle Navistar’s numbering or nomenclature for Navistar Brand JV
Truck Replacement Parts.  The Company may retain, upon the determination of the
Board by Majority Consent, the appropriate logistics services provider
(including Caterpillar Logistics Services, Inc.) for the distribution of
Navistar Brand JV Truck Replacement Parts. Navistar shall determine its JV Truck
Replacement Parts brand strategy and numbering requirements.  The Company shall
use its commercially reasonable efforts to include in its sales and service
agreements with the applicable JV Dealers in the relevant territories a
provision authorizing such JV Dealers to sell Navistar Brand JV Truck
Replacement Parts to any former Navistar dealer solely to enable such former
Navistar dealer to service any products utilizing a Navistar brand sold by such
dealer prior to the Core ROW Country Launch Date.

 
 
10.3.4
Exclusivity and Common Parts.

 
 
10.3.4.1
Subject to applicable law and except for sales to military customers and certain
Governmental Conventional Customers by Navistar and its Affiliates pursuant to
the provisions of Section 11.1.3.2 or otherwise pursuant to the provisions of
Sections 15.3.4 or 15.3.8, the Members and the Company shall implement policies,
processes and systems to cause JV Truck Replacement Parts, other than Common
Parts, to be sold in the ROW exclusively through the JV Dealers (except where
required for the sale of JV Truck Replacement Parts to certain Governmental COE
Customers or Governmental Conventional Customers in the ROW as permitted by
Section 11.1.3).  For example, a Member may assign separate dealer codes to help
track and manage the Business.

 
 
10.3.4.2
The Company shall endeavor with each Member to offer competitive parts pricing
for Common Parts to maximize opportunities with JV Dealers to order such Common
Parts from the Company.

 
 
10.3.4.3
Notwithstanding anything to the contrary in this Agreement, (a) each Member and
its Affiliates may market and sell at any time in any ROW country Common Parts
except to the extent that such Member or such Affiliate reasonably believes that
such Common Parts will ultimately be used in a JV Truck sold by the Company, and
(b) if any of such sales of Common Parts by a Member or its Affiliates that such
Member or such Affiliate reasonably believes will not ultimately be used in a JV
Truck sold by the Company, as permitted by clause (a), are made by the Company
(rather than by Caterpillar, Navistar, or their respective Affiliates, as
applicable), all profits or losses arising from the Company’s sale shall be
entirely for the account of Caterpillar or Navistar, respectively, and shall be
transferred to Caterpillar or Navistar, respectively.  The Company and each
Member shall adopt and implement policies, processes, and systems to monitor, to
the extent reasonably practicable, the end-user customers to which Common Parts
are sold.  If, at any time during the term of this Agreement, either Member
reasonably believes in good faith that the other Member is selling in any ROW
country Common Parts that are ultimately being used in a JV Truck sold by the
Company, (A) the Company and the Members shall investigate such matter and, (B)
in the event that a material amount of such sales did occur, bring such matter
to the Board to determine any appropriate remediation action it deems necessary.

 
10.4
Remanufacturing Services

 
The Company shall consider Caterpillar’s Remanufacturing Division as its lead
remanufacturing provider (i.e., preferred source of remanufactured products and
services) and shall invite Caterpillar to bid on remanufacturing services and
product supply on terms to be negotiated by the Sourcing Council and Caterpillar
on an arms’ length basis.  Navistar and the Company shall grant, and shall cause
each of their Affiliates to grant, to the Person retained by the Company to
provide remanufacturing services (and any Affiliates or subcontractors of such
entity) a nonexclusive, royalty-free license under any Intellectual Property
owned prior to, on or after the Effective Date by Navistar or the Company, or
any of their Affiliates, or to which Navistar or the Company, or any of their
Affiliates, prior to, on or after the Effective Date holds rights to for the
purpose of providing or arranging to be provided remanufactured products or
remanufacturing services to the Company.  For the avoidance of doubt, the Master
Plan of Cooperation for Remanufacturing Services, dated August 24, 2006, between
Navistar and Caterpillar (the “MPC”), the Master Reman Supply Agreement and
Reman Product Development Agreement (as defined in the MPC) shall not be deemed
to be superseded or otherwise amended by this Agreement.
 
10.5
Allocation of JV Truck Replacement Parts Sold by the Company

 
In the event of any shortage in the supply of JV Truck Replacement Parts, the
Company shall determine the allocation of the available supply, in accordance
with the following order of priority:
 
 
10.5.1
In compliance with applicable law or the requirements of any governmental
authority;

 
 
10.5.2
JV Truck Replacement Parts for emergency and truck down situations (based on the
date the order is received) where the JV Truck is under warranty;

 
 
10.5.3
JV Truck Replacement Parts for emergency and truck down situations (based on the
date the order is received) where the JV Truck is not under warranty;

 
 
10.5.4
JV Truck Replacement Parts for JV Truck production as set forth in the Annual
Business Plan; and

 
 
10.5.5
JV Truck Replacement Parts to JV Truck Replacement Part stock needs.

 
Whether and when to put particular JV Truck Replacement Parts on allocation or
remove such JV Truck Replacement Parts from allocation shall be decided by the
Company.
 
10.6
Allocation of JV Truck Components and JV Truck Replacement Parts that are
Sourced by the Company from a Member

 
The Company shall have access to each Member’s inventory as a source of JV Truck
Components and JV Truck Replacement Parts.  If either Member is on allocation
with respect to JV Truck Components or JV Truck Replacement Parts, the Company
shall have priority according to such Member’s allocation guidelines, as agreed
to by the Members.  Each Member may amend, modify or revise such guidelines and
such amended, modified or revised guidelines shall replace any previous version
of the applicable guidelines; provided, however, that Unanimous Consent of the
Members shall be required for a Member to amend, modify or revise such
guidelines to the extent such amendment, modification or revision adversely
affects the Company’s priority under such allocation guidelines.
 
 
11.
DISTRIBUTION AND SALES; JV DEALERS

 
11.1
Truck Sales

 
 
11.1.1
To JV Dealers.  Unless otherwise approved by the Board by Majority Consent,
except where required for the sale of JV Trucks and JV Truck Replacement Parts
to certain Governmental COE Customers or Governmental Conventional Customers in
the ROW pursuant to Section 11.1.3, the Company shall distribute and sell JV
Trucks and JV Truck Replacement Parts solely through direct sales to JV Dealers,
and the Company shall not sell any JV Trucks or JV Truck Replacement Parts
directly to any Caterpillar dealers, Navistar dealers, or any retail customers
other than major accounts or end-user customers pursuant to the Fleet Sale
Policy heretofore agreed by the Members as the same may be amended by the Board
by Majority Consent from time to time.  The Company shall apply the Fleet Sale
Policy in the same manner with respect to all JV Dealers.

 
 
11.1.2
Sales to Military Customers.  Notwithstanding anything to the contrary in this
Agreement, Navistar and its Affiliates shall be permitted, in their discretion,
and shall have the exclusive right to develop, design, test, manufacture,
assemble, brand, market, sell (including providing purchase financing to
customers), and distribute and provide product support for (including providing
replacement parts and service for), Medium Duty Trucks and Heavy Duty Trucks
(other than Caterpillar-branded Medium Duty Trucks and Heavy Duty Trucks) and
replacement parts therefor (including military vehicles, tactical vehicles, COTS
vehicles with military features, COTS vehicles and related parts, and Mine
Resistant Ambush Protected vehicles) for and to military customers (including
sales through sales and resale agents, procurement agents, prime contractors,
and subcontractors where such sales are for use exclusively by military
customers), anywhere in the world, including the ROW.  Navistar and its
Affiliates are permitted to make such sales through any JV Dealer without Board
approval and without paying the Company any fee therefor.  In the event Navistar
and its Affiliates desire to conduct their parts and service business to the
extent related to providing product support for such sales through any dealer or
distributor, Navistar and its Affiliates shall use commercially reasonable
efforts (but shall not be obligated) to conduct such parts and service business
through JV Dealers; provided, however, that in the event Navistar and its
Affiliates source JV Trucks from the Company for such sales, Navistar and its
Affiliates shall (x) be required to source unique JV Truck Replacement Parts
from the Company and (y) use commercially reasonable efforts (but shall not be
obligated) to source other replacement parts from the Company, in the case of
each of clauses (x) and (y), solely to the extent related to providing product
support for such sales.  Navistar and its Affiliates shall adopt and implement
policies, processes, and systems to (i) monitor, to the extent practicable, the
end-user customers to which such replacement parts are sold, and (ii) encourage
such military customers to sell such replacement parts to end-user customers for
use only in the trucks sold by Navistar and its Affiliates to such military
customers.  If, at any time during the term of this Agreement, Caterpillar
reasonably believes in good faith that the such military customers have, in
fact, sold such replacement parts to end-user customers for use in trucks other
than the trucks sold by Navistar and its Affiliates to such military customers,
(A) the Members shall cooperate with each other in furtherance of investigating
such matter and, subject to applicable law, taking appropriate corrective
actions, and (B) in the event that a material amount of such sales did, in fact,
occur, bring such matter to the Board to determine any appropriate remediation
action it deems necessary.

 
 
11.1.3
Sales to Governmental COE Customers and Governmental Conventional Customers.

 
 
11.1.3.1
Governmental COE Customers.  The Company and its direct and indirect
subsidiaries shall be permitted, in their discretion, and shall have the
exclusive right to develop, design, test, manufacture, assemble, brand, market,
sell (including providing purchase financing to customers), and distribute and
provide product support for (including providing replacement parts and service
for), cab over engine JV Trucks and cab over engine JV Truck Replacement Parts
for and to Governmental COE Customers (including sales through sales and resale
agents, procurement agents, prime contractors, and subcontractors where such
sales are for use exclusively by Governmental COE Customers), anywhere in the
ROW.  Without the express written Majority Consent of the Board, Navistar and
its 5% Affiliates (excluding the Mahindra JV) shall not be permitted to market
or sell cab over engine Medium Duty Trucks or cab over engine Heavy Duty Trucks
or cab over engine truck replacement parts therefor to Governmental COE
Customers (including sales through sales and resale agents, procurement agents,
prime contractors, and subcontractors where such sales are for use exclusively
by Governmental COE Customers), anywhere in the ROW.

 
 
11.1.3.2
Governmental Conventional Customers.

 
 
11.1.3.2.1
Core ROW Countries.  The Company and its direct and indirect subsidiaries shall
be permitted, in their discretion, and shall have the exclusive right to
develop, design, test, manufacture, assemble, brand, market, sell (including
providing purchase financing to customers), and distribute and provide product
support for (including providing replacement parts and service for),
conventional (non-cab over engine) JV Trucks and conventional (non-cab over
engine) JV Truck Replacement Parts for and to Governmental Conventional
Customers (including sales through sales and resale agents, procurement agents,
prime contractors, and subcontractors where such sales are for use exclusively
by Governmental Conventional Customers) in the Core ROW Countries.

 
 
11.1.3.2.2
Navistar Conventional Countries.  Notwithstanding anything to the contrary in
this Agreement, Navistar and its Affiliates shall be permitted, in their
discretion, and shall have the exclusive right to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers), and distribute and provide product support for
(including providing replacement parts and service for), conventional (non-cab
over engine) Medium Duty Trucks and Heavy Duty Trucks (other than
Caterpillar-branded Medium Duty Trucks and Heavy Duty Trucks) and conventional
(non-cab over engine) replacement parts therefor for and to Governmental
Conventional Customers (including sales through sales and resale agents,
procurement agents, prime contractors, and subcontractors where such sales are
for use exclusively by Governmental Conventional Customers) in Navistar
Conventional Countries.  Navistar and its Affiliates are permitted to make such
sales through any JV Dealer without Board approval and without paying the
Company any fee therefor.  In the event Navistar and its Affiliates desire to
conduct their parts and service business to the extent related to providing
product support for such sales through any dealer or distributor, Navistar and
its Affiliates shall use commercially reasonable efforts (but shall not be
obligated) to conduct such parts and service business through JV Dealers;
provided, however, that in the event Navistar and its Affiliates source JV
Trucks from the Company for such sales, Navistar and its Affiliates shall (x) be
required to source unique JV Truck Replacement Parts from the Company and (y)
use commercially reasonable efforts (but shall not be obligated) to source other
replacement parts from the Company, in the case of each of clauses (x) and (y),
solely to the extent related to providing product support for such
sales.  Navistar and its Affiliates shall adopt and implement policies,
processes, and systems to (i) monitor, to the extent practicable, the end-user
customers to which such replacement parts are sold, and (ii) encourage such
Governmental Conventional Customers to sell such replacement parts to end-user
customers for use only in the trucks sold by Navistar and its Affiliates to such
Governmental Conventional Customers.  If, at any time during the term of this
Agreement, Caterpillar reasonably believes in good faith that the such
Governmental Conventional Customers have, in fact, sold such replacement parts
to end-user customers for use in trucks other than the trucks sold by Navistar
and its Affiliates to such Governmental Conventional Customers, (A) the Members
shall cooperate with each other in furtherance of investigating such matter and,
subject to applicable law, taking appropriate corrective actions, and (B) in the
event that a material amount of such sales did, in fact, occur, bring such
matter to the Board to determine any appropriate remediation action it deems
necessary.

 
 
11.1.3.2.3
Non-Core ROW Conventional Countries.

 

     (a)  Notwithstanding anything to the contrary in this Agreement, but
subject to Section 11.1.3.2.3(c), Navistar and its Affiliates shall be
permitted, in their discretion, to develop, design, test, manufacture, assemble,
brand, market, sell (including providing purchase financing to customers), and
distribute and provide product support for (including providing replacement
parts and service for), in each case for all market segments, conventional
(non-cab over engine) Medium Duty Trucks and Heavy Duty Trucks (other than
Caterpillar-branded Medium Duty Trucks and Heavy Duty Trucks) and conventional
(non-cab over engine) replacement parts therefor for and to Governmental
Conventional Customers (including sales through sales and resale agents,
procurement agents, prime contractors, and subcontractors where such sales are
for use exclusively by Governmental Conventional Customers) in the Non-Core ROW
Conventional Countries.  Navistar and its Affiliates are not permitted to make
such sales through any JV Dealer or use any JV Dealer to assist with or
facilitate any such sales without the Majority Consent of the Board. In the
event Navistar and its Affiliates source JV Trucks from the Company for such
sales, Navistar and its Affiliates shall be required to source unique JV Truck
Replacement Parts from the Company.  Navistar and its Affiliates shall adopt and
implement policies, processes, and systems to (i) monitor, to the extent
practicable, the end-user customers to which such replacement parts are sold,
and (ii) encourage such Governmental Conventional Customers to sell such
replacement parts to end-user customers for use only in the trucks sold by
Navistar and its Affiliates to such Governmental Conventional Customers.  If, at
any time during the term of this Agreement, Caterpillar reasonably believes in
good faith that the such Governmental Conventional Customers have, in fact, sold
such replacement parts to end-user customers for use in trucks other than the
trucks sold by Navistar and its Affiliates to such Governmental Conventional
Customers, (A) the Members shall cooperate with each other in furtherance of
investigating such matter and, subject to applicable law, taking appropriate
corrective actions, and (B) in the event that a material amount of such sales
did, in fact, occur, bring such matter to the Board to determine any appropriate
remediation action it deems necessary.

 

     (b)  Notwithstanding anything to the contrary in this Agreement, but
subject to Section 11.1.3.2.3(c), the Company and its direct and indirect
subsidiaries shall be permitted, in their discretion, to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers), and distribute and provide product support for
(including providing replacement parts and service for), conventional (non-cab
over engine) JV Trucks and conventional (non-cab over engine) JV Truck
Replacement Parts for and to Governmental Conventional Customers (including
sales through sales and resale agents, procurement agents, prime contractors,
and subcontractors where such sales are for use exclusively by Governmental
Conventional Customers) in the Non-Core ROW Conventional Countries.

 

     (c)  At such time as the Company or any of its direct and indirect
subsidiaries resolves to market and sell such JV Trucks and JV Truck Replacement
Parts in one of the Non-Core ROW Conventional Countries, the Members shall
develop a marketing strategy for such Non-Core ROW Conventional Country with
respect to the marketing and sale of such JV Trucks and JV Truck Replacement
Parts in such Non-Core ROW Conventional Country.  Such marketing strategy may
provide for (i) the Company and its direct and indirect subsidiaries to
exclusively make such sales in such Non-Core ROW Conventional Country, (ii)
Navistar and its Affiliates to exclusively make such sales in such Non-Core ROW
Conventional Country, or (iii) both the Company and its direct and indirect
subsidiaries and Navistar and its Affiliates to make such sales in such Non-Core
ROW Conventional Country on a non-exclusive basis.  Until such time as the
Members have mutually agreed to such marketing strategy for a particular
Non-Core ROW Conventional Country, both the Company and its direct and indirect
subsidiaries, on the one hand, and Navistar and its Affiliates, on the other
hand, shall be permitted to market and sell such JV Trucks and JV Truck
Replacement Parts and Medium Duty Trucks, Heavy Duty Trucks and replacement
parts therefor, respectively, for and to Governmental Conventional Customers in
such Non-Core ROW Conventional Country on a non-exclusive basis in accordance
with Sections 11.1.3.2.3(b) and 11.1.3.2.3(a), respectively.

 
 
11.1.4
Export Guidelines

 
 
11.1.4.1 
Subject to applicable law, Caterpillar and Navistar shall establish and
implement, on October 1, 2009, export guidelines for Caterpillar dealers
anywhere in the world and Navistar dealers anywhere in the world, respectively,
in the forms thereof heretofore agreed to by Caterpillar and Navistar with
respect to trucks and replacement parts competitive with JV Trucks and JV Truck
Replacement Parts in order to discourage export sales of such products by (i)
dealers in countries outside the European Union and the European Free Trade
Association into any country other than the country assigned to such dealer or
(ii) dealers in countries inside the European Union or the European Free Trade
Association into countries outside the European Union and the European Free
Trade Association.

 
 
11.1.4.2 
Subject to applicable law, the Company shall establish and implement (a)
exclusive sales territories, or (b) export guidelines for JV Dealers with
respect to JV Trucks and JV Truck Replacement Parts in order to discourage
export sales of such products by (i) JV Dealers in countries outside the
European Union and the European Free Trade Association into any country other
than the country assigned to such dealer, (ii) JV Dealers in countries inside
the European Union or the European Free Trade Association into countries outside
the European Union and the European Free Trade Association, or (iii) JV Dealers
into non-ROW countries.  Subject to applicable law, JV Dealers will be required
to respect their sales territories and adhere to the export guidelines as a
condition of their sales and service agreement.

 
 
11.1.4.3
The Company and each Member shall adopt and implement policies, processes, and
systems to monitor, to the extent reasonably practicable, a Member’s dealers’
and JV Dealers’ compliance with the export guidelines.  If, at any time during
the term of this Agreement, a Member’s dealer or a JV Dealer claims that another
dealer has made export sales of trucks or replacement parts competitive with JV
Trucks or JV Truck Replacement Parts (i) in the case of such export sales by
such dealer in a country outside the European Union and the European Free Trade
Association, into any country other than the country assigned to such dealer or
(ii) in the case of such export sales by such dealer inside the European Union
or the European Free Trade Association, into any country outside the European
Union and the European Free Trade Association, (A) the Company and the Members
shall investigate such matter and, (B) in the event that a material amount of
such sales did occur, bring such matter to the Board to determine any
appropriate remediation action it deems necessary.

                 
 
11.1.5
Alternative Branded JV Trucks; Will-Fit Parts.  If the Company decides to sell
any JV Trucks that are not Caterpillar Brand or Navistar Brand or any Will-Fit
Parts, the Board shall determine the appropriate distribution channel; provided,
that unless the Board decides otherwise by Majority Consent, such JV Trucks and
Will-Fit Parts shall not be sold through either (a) any JV Dealer Affiliated
with a Caterpillar dealer, or (b) any JV Dealer Affiliated with a Navistar
dealer.

 
 
11.1.6
Other Products.  Except as otherwise provided in this Agreement and subject to
the immediately following two (2) sentences in this Section 11.1.6, each Member
and its Affiliates are permitted to sell (provided such sales are not in
violation of any provision of this Agreement, including Section 15) any of their
commercial vehicles through any JV Dealer without Board approval and without
paying the Company any fee therefor; provided, however, that subject to clause
(iii) of the last sentence of Section 2.3.7.1, without the Majority Consent of
the Board, Navistar and its 5% Affiliates are not permitted to sell any Medium
Duty Truck or Heavy Duty Truck through any Caterpillar-branded JV Dealer or any
Navistar-branded JV Dealer Affiliated with a Caterpillar dealer.  Except as
otherwise provided in this Agreement, if a Member (the “Triggering Member”)
desires to sell its commercial vehicles in the ROW through any JV Dealer that
(x) is Affiliated with one of non-Triggering Member’s dealers or (y) sells the
non-Triggering Member’s brand of JV Trucks, the Triggering Member and its
Affiliates may, following notice to and discussion by the Board (but without a
requirement for Board approval), in their sole discretion, sell such commercial
vehicles through such JV Dealer subject to the following:

 
 
11.1.6.1 
such sales are not in violation of any provision of this Agreement, including
Section 15;

 
 
11.1.6.2
if such JV Dealer is located in a country in which the Company sells both
Caterpillar Truck Models and Navistar Truck Models, the Triggering Member and
its Affiliates may make such sales through such JV Dealer only if such JV Dealer
sells the Triggering Member’s brand of JV Trucks (it being understood and agreed
that the Triggering Member and its Affiliates may also make such sales through
any other JV Dealer in such country that sells the Triggering Member’s brand of
JV Trucks); and

 
 
11.1.6.3
if such JV Dealer is located in a country in which the Company sells only one
Member’s brand of JV Trucks, the Triggering Member and its Affiliates may make
such sales through such JV Dealer, including any other JV Dealer in such
country, regardless of the brand of JV Trucks sold by such JV Dealer.

 



In the event that the Triggering Member makes any such sales of commercial
vehicles in the ROW through such a JV Dealer, except as otherwise provided in
this Agreement, the non-Triggering Member and its Affiliates may, following
notice to and discussion by the Board (but without a requirement for Board
approval), in their sole discretion, sell such commercial vehicles through any
JV Dealer that (x) is Affiliated with one of Triggering Member’s dealers or (y)
sells the Triggering Member’s brand of JV Trucks subject to the following:



 
 
11.1.6.4
such sales are not in violation of any provision of this Agreement, including
Section 15;

 
 
11.1.6.5 
if such JV Dealer is located in a country in which the Company sells both
Caterpillar Truck Models and Navistar Truck Models, the non-Triggering Member
and its Affiliates may make such sales through such JV Dealer only if such JV
Dealer sells the non-Triggering Member’s brand of JV Trucks (it being understood
and agreed that the non-Triggering Member and its Affiliates may also make such
sales through any other the JV Dealer in such country that sells the
non-Triggering Member’s brand of JV Trucks); and

 
 
11.1.6.6
if such JV Dealer is located in a country in which the Company sells only one
Member’s brand of JV Trucks, the non-Triggering Member and its Affiliates may
make such sales through such JV Dealer, including any other JV Dealer in such
country, regardless of the brand of JV Trucks sold by such JV Dealer.

        
11.2
Branding Strategy; Selection of JV Truck Models

 
 
11.2.1
The Company’s branding strategy with respect to each ROW country shall be
subject to the approval of the Board by Majority Consent.  Without limiting the
generality of the preceding sentence, for each country in which the Company
determines to sell JV Trucks, the Board shall determine by Majority Consent if
the Company shall sell in such country (a) solely Caterpillar Truck Models, (b)
solely Navistar Truck Models, or (c) both Caterpillar and Navistar Truck Models.

 
 
11.2.2
The Company’s branding strategy with respect to each ROW country shall be
designed to (a) maximize commercial opportunities for the Company in such
country, (b) achieve the maximum potential profit for the Company, and (c)
expand each of the Navistar Brand and the Caterpillar Brand presence globally,
consistent with the worldwide positioning of each of the Navistar Brand and the
Caterpillar Brand.

 
 
11.2.3
In preparing a branding strategy for each ROW country, the Company shall take
into account, among other things, (a) market research regarding brand value,
customer preferences and suitability in such country, (b) a reasonable estimate
of the incremental cost for maintaining multiple brands in such country, (c) a
strategic and financial evaluation of alternative branding strategies, and (d)
the potential distribution strategies in such country.

 
 
11.2.4
All specifications for each Caterpillar Truck Model, including upgrades, shall
be approved by (a) the Board by Majority Consent and (b) Caterpillar.  All
specifications for each Navistar Truck Model, including upgrades, shall be
approved by (i) the Board by Majority Consent and (ii) Navistar.

 
 
11.2.5
All decisions with respect to the use of a Member’s brand in the conduct of the
Company’s Business shall be subject to the consent of such Member in its sole
discretion.

 
11.3
Selection of JV Dealers; Agreements with JV Dealers

 
 
11.3.1
Subject to the other provisions of this Section 11.3, the Company (not the
Members) shall have the exclusive right to manage its JV Dealer relationships
and, with Majority Consent of the Board, to appoint or terminate any JV Dealer
selling or servicing JV Trucks and JV Truck Replacement Parts pursuant to sales
and service agreements that the Company or any of its Affiliates enters into
with such JV Dealers.

 
 
11.3.2
If the Board determines by Majority Consent that the Company shall sell solely
Caterpillar Truck Models in a given country, the JV Dealer in such country shall
be an Affiliate of a Caterpillar dealer in such country; provided, that such
Affiliate submits an application to the Company.  If a Caterpillar dealer
declines to form an Affiliate to sell JV Trucks or the Board determines by
Majority Consent not to enter into a sales and service agreement with an
Affiliate of such Caterpillar dealer, the Board may, by Majority Consent,
determine to seek applications to form an Affiliate to serve as the JV Dealer in
such country from another Caterpillar dealer.

 
 
11.3.3
If the Board determines by Majority Consent that the Company shall sell solely
Navistar Truck Models in a given country, the JV Dealer in such country shall be
an Affiliate of a Navistar dealer in such country; provided, that such dealer
submits an application to the Company.  If a Navistar dealer declines to form an
Affiliate to sell JV Trucks or the Board determines by Majority Consent not to
enter into a sales and service agreement with an Affiliate of such Navistar
dealer, the Board shall seek applications to form an Affiliate to serve as the
JV Dealer in such country from both Navistar dealers and Caterpillar dealers.

 
 
11.3.4
If the Board determines by Majority Consent that the Company shall sell both
Caterpillar Truck Models and Navistar Truck Models in a given country:

 
 
11.3.4.1
A current Navistar dealer in such country, if any, shall be given a first right
of refusal to form an Affiliate to serve as the JV Dealer in such country with
respect to Navistar Truck Models; provided, that such dealer submits an
application to the Company.  If such Navistar dealer declines to form an
Affiliate to sell JV Trucks or the Board determines by Majority Consent not to
enter into a sales and service agreement with an Affiliate of such Navistar
dealer as the JV Dealer with respect to Navistar Truck Models in such country, a
Caterpillar dealer in such country, as selected by the Board by Majority
Consent, shall be given an opportunity to submit an application to the Company,
as a preferred dealer, to form an Affiliate to serve as the JV Dealer with
respect to Navistar Truck Models in such country.  Notwithstanding the
foregoing, in the event the Caterpillar dealer selected by the Board as a
preferred dealer declines to form an Affiliate to sell JV Trucks or the Board
determines by Majority Consent not to enter into a sales and service agreement
with an Affiliate of such Caterpillar dealer as the JV Dealer with respect to
Navistar Truck Models in such country, the Board shall seek applications to form
an Affiliate to serve as the JV Dealer with respect to Navistar Truck Models in
such country from both Navistar dealers and Caterpillar dealers.

 
 
11.3.4.2
A current Caterpillar dealer in such country, if any, shall be given a first
right of refusal to form an Affiliate to serve as the JV Dealer in such country
with respect to Caterpillar Truck Models; provided, that such dealer submits an
application to the Company.  If such Caterpillar dealer declines to form an
Affiliate to sell JV Trucks or the Board determines by Majority Consent not to
enter into a sales and service agreement with an Affiliate of such Caterpillar
dealer as the JV Dealer with respect to Caterpillar Truck Models in such
country, the Company shall seek applications to form an Affiliate to serve as
the JV Dealer with respect to Caterpillar Truck Models in such country from
another Caterpillar dealer (either in another territory of such country or in
another country).

 
 
11.3.5
If the Board determines by Majority Consent that the Company shall sell both
Caterpillar Truck Models and Navistar Truck Models in a given country in which
there are no existing Navistar dealers at such time, no Caterpillar dealer (or
any subsidiary or Affiliate thereof) shall be permitted to sell Caterpillar
Truck Models unless such Caterpillar dealer also forms an Affiliate, which
Affiliate agrees to serve as the JV Dealer in such country for Navistar Truck
Models pursuant to the Company’s standard sales and service agreement.  If such
Caterpillar dealer declines to form an Affiliate to serve as the JV Dealer in
such country for Navistar Truck Models, the Company shall seek applications from
a Caterpillar dealer in another country to form an Affiliate to serve as such JV
Dealer with respect to both Caterpillar Truck Models and Navistar Truck Models
in such country.

 
 
11.3.6
Subject to applicable law, (a) the Company shall not select as a JV Dealer any
Person in a given territory (other than an existing Navistar or Caterpillar
dealer, as applicable, located in such territory) that serves as, or whose
Affiliate serves as, a dealer of any third-party original equipment manufacturer
(other than the Company) (a “Competitive OEM”) whose products and services are
in competition with the products and services of the Company in such territory
(such dealer, a “Competitive OEM Dealer”) without the Majority Consent of the
Board, (b) in each instance where a Person selected by the Board as a JV Dealer,
at the time of such selection, is not, and none of such Person’s Affiliates is,
a Competitive OEM Dealer, the Board shall endeavor to include in the Company’s
sales and service agreement with such Person a prohibition on such Person and
its Affiliates from ever forming or acquiring a Competitive OEM Dealer, and (c)
if the Board does, in fact, upon Majority Consent or pursuant to Sections
11.3.2, 11.3.3, 11.3.4, or 11.3.5, select as a JV Dealer a Person that serves
as, or whose Affiliate serves as, a Competitive OEM Dealer, the Board shall
endeavor to include in the Company’s sales and service agreement with such
Person provisions that provide that such Person and its Affiliates sell the
products of the Company (on the one hand) and the products of the Competitive
OEM (on the other hand) in different locations and through different legal
entities.

 
 
11.3.7
To the extent requested by the Company, each of Caterpillar and Navistar shall
use its commercially reasonable efforts to encourage those of its existing
dealers that demonstrate compliance with certain standards set by the Company to
establish (a) an Affiliate to serve as a JV Dealer and (b) cause such JV Dealer
to enter into sales and service agreements with the Company or one of its
Affiliates to distribute JV Trucks and JV Truck Replacement Parts.  In any
instance in which the Company appoints a single dealer to be a JV Dealer with
respect to both Caterpillar Truck Models and Navistar Truck Models, the Company
shall enter into separate sales and service agreements with such JV Dealer for
the sale and service of Caterpillar Truck Models (on the one hand) and Navistar
Truck Models (on the other hand).

 
 
11.3.8
The Company shall use its reasonable best efforts to enter into with each JV
Dealer that sells Navistar Truck Models sales and service agreements in the
forms heretofore agreed to by the Members (it being understood that each such
agreement will permit sales and servicing of either (i) Medium Duty COE Trucks
or (ii) conventional (non-cab over engine) Medium Duty Trucks and all Heavy Duty
Trucks, but not both).  The Company will use its reasonable best efforts to
enter into with each JV Dealer that sells Caterpillar Truck Models sales and
service agreements in the forms heretofore agreed to by the Members (it being
understood that each such agreement will permit sales and servicing of either
(i) Medium Duty COE Trucks or (ii) conventional (non-cab over engine) Medium
Duty Trucks and all Heavy Duty Trucks, but not both). Without limiting the
generality of the preceding sentence, each JV Dealer sales and service agreement
shall contain provisions stipulating that (a) such agreement may be assigned by
the Company to the Member whose branded JV Truck models are sold pursuant to
such agreement without the consent of the JV Dealer, (b) such agreement may be
terminated unilaterally by the Company with or without cause to the extent
permitted, and pursuant to the process required, if any, under applicable law,
(c) such JV Dealer shall be prohibited from selling (i) JV Trucks or JV Truck
Replacement Parts to any military customer (without Navistar’s prior written
consent) and (ii) JV Trucks or JV Truck Replacement Parts in contravention of
the exclusivity and non-competition provisions of this Agreement, and (d)
subject to applicable law, with respect to each such agreement with a
Navistar-branded JV Dealer Affiliated with a Caterpillar dealer, such agreement
will automatically terminate upon the seventh (7th) anniversary of the
occurrence of the Triggering Event.

 
11.4
Marketing, Sales, and Dealer Support and Administrative Services

 
In each ROW country in which the Company sells JV Trucks or JV Truck Replacement
Parts, the Company and the JV Dealers in such country may receive (pursuant to
the terms of the Master Terms for Purchased Services) traditional marketing,
sales, pricing, administrative, and traditional dealer relations and support
services in connection with the sale of the JV Trucks and JV Truck Replacement
Parts in such country, in each case, from a Member selected by the Board by
Majority Consent.  The Board shall make such selection for each such service
based on the Members’ comparative level of expertise with respect to such
service.  To enable the applicable Member to provide such services, the Company
shall provide, at no charge to such Member, technical marketing support (e.g.,
application and installation) and application engineering support to such Member
for the applicable JV Trucks and JV Truck Replacement Parts at such levels
agreed upon by the Board by Majority Consent.
 
11.5
Product Support Responsibilities

 
The Company shall perform, or shall retain one or both of the Members or a third
party to perform (in each case, at prices that are negotiated by such Person and
the Company), the following product support functions (collectively, the
“Product Support Services”) in support of the Company’s branding strategy,
distribution channels, and brand requirements with respect to each Navistar
Truck Model and each Caterpillar Truck Model:
 
 
11.5.1
Parts delivery and return policies,

 
 
11.5.2
Establishment of parts service performance levels,

 
 
11.5.3
Parts pricing publications,

 
 
11.5.4
Export parts policy and enforcement,

 
 
11.5.5
Dealer management and traditional marketing functions,

 
 
11.5.6
Parts marketing and support,

 
 
11.5.7
Technical service and support,

 
 
11.5.8
Service engineering services, and

 
 
11.5.9
Technical training.

 
11.6
Financing

 
In evaluating financing options for the Company and its sales, Caterpillar
Financial shall be evaluated as the preferred source of working capital
financing for the Company and all wholesale and retail sales financing of JV
Trucks (both Caterpillar Truck Models and Navistar Truck Models) by the
Company.  If the Company and Caterpillar Financial agree to have Caterpillar
Financial provide financing services in one or more ROW countries, or, if
Caterpillar Financial provides financing services to a JV Dealer in an ROW
country, Caterpillar Financial shall make financing services similar to those
offered to such JV Dealer available to all JV Dealers in such ROW country,
including any JV Dealers selling Navistar Truck Models (it being understood that
the particular pricing for such services offered by Caterpillar Financial to any
given JV Dealer may differ from the pricing offered by Caterpillar Financial to
a Caterpillar dealer or to another JV Dealer based on the creditworthiness and
other objective characteristics of such dealers customarily utilized in
evaluating the extension and pricing of credit).  Further evaluation of the
Company’s marketing strategy and associated costs and revenues is required
before Caterpillar Financial participation can be evaluated and understood.
 
 
12. 
SERVICE

    
12.1
Certification as Service Providers

 
Consistent with applicable law, the Company shall establish requirements for JV
Dealers to become certified service providers.  Caterpillar and Navistar shall
assist the Company with the determination of certification requirements pursuant
to the Master Terms for Purchased Services.  To the extent consistent with
applicable law, JV Dealers shall be required to participate in certified service
training programs as a precondition to selling, and being certified as a
warranty and service provider for, JV Trucks.
 
12.2
Training of JV Dealers

 
The Company shall have responsibility for training JV Dealers and their
respective service providers; provided, however, that the Company may utilize
Navistar and Caterpillar to provide JV Dealers with appropriate training
pursuant to the Master Terms for Purchased Services (e.g., Navistar may provide
truck related sales and service training to JV Dealers and Caterpillar may
provide powertrain sales and service training to JV Dealers).
 
12.3
Service Campaigns and Guidelines for Repair

 
Caterpillar and Navistar shall, pursuant to the Master Terms for Purchased
Services, jointly assist the Company with the determination of all truck service
campaigns and guidelines for repair, subject to appropriate Caterpillar and
Navistar policies.  The Company may engage Caterpillar or Navistar, as
appropriate, pursuant to the Master Terms for Purchased Services, to administer
such service campaigns or guidelines for repair (e.g., supplier recovery,
distribution logistics, etc.); provided, however, that the Company shall be
responsible for the costs of such service campaigns or guidelines for repair.
 
12.4
Service Publications and Technical Information

 
The Company shall be responsible for publishing and distributing appropriate
service publications and technical and tooling information.  Navistar and
Caterpillar shall, for a fee and pursuant to the Master Terms for Purchased
Services, jointly assist the Company with the preparation of such publications
and information.  The portion of such publications and information pertaining to
(a) Caterpillar Truck Models shall conform with the current Caterpillar Brand
guidelines, and (b) Navistar Truck Models shall conform with the current
Navistar Brand guidelines, in each case to the fullest extent possible.
 
 
13. 
WARRANTY

 
13.1
Generally

 
The Company shall issue Caterpillar Brand or Navistar Brand warranties (as
applicable) for JV Trucks and JV Truck Replacement Parts sold or distributed by
the Company and shall be liable for truck and service parts claims made
thereunder.  Warranties shall be JV Truck-brand specific to allow for
differentiation between claims attributable to Caterpillar Truck Models and
Navistar Truck Models.
 
13.2
Sales by the Members to the Company

 
 
13.2.1
Navistar shall provide the Company with the product warranties for those JV
Trucks, JV Truck Components, and JV Truck Replacement Parts sold by Navistar to
the Company as set forth in the Truck Sales Agreement, the Master Component
Supply Agreement and any other relevant agreement.

 
 
13.2.2
Caterpillar shall provide the Company with the product warranties for those JV
Truck Components and JV Truck Replacement Parts sold by Caterpillar to the
Company as set forth in the Master Component Supply Agreement and any other
relevant agreement.

 
 
13.2.3
The Company shall endeavor to provide in its agreements with its other suppliers
(beside the Members) that recalls of any product purchased by the Company that
are or were subject to such supplier’s warranty and generate an amount of
liabilities in excess of the amount attributable to the regular warranty for
such product shall be the responsibility of such supplier.

 
13.3
Legacy Warranties

 
 
13.3.1
Core ROW Countries.  Subject to Section 13.3.1.1, on the Core ROW Country Launch
Date the Company shall assume all liabilities arising from the Standard Warranty
with respect to JV Trucks and JV Truck Replacement Parts sold prior to the Core
ROW Country Launch Date by Navistar or any of its direct or indirect
wholly-owned subsidiaries in the Core ROW Countries (other than sales to IVECO,
customers located in Brazil and military customers (including sales through
sales and resale agents, procurement agents, prime contractors, and
subcontractors where such sales are for use exclusively by military customers))
pursuant to an assumption agreement in a customary form; provided, however,
that, for the avoidance of doubt, no liabilities arising from any recall,
extended service contract, or any Goodwill Policy relating to any such truck or
part shall be transferred to or otherwise assumed by the Company.

 
 
13.3.1.1
NITSA.  Notwithstanding anything to the contrary in this Section 13.3.1, the
Company shall not assume the liabilities arising from the Standard Warranty with
respect to Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor
sold by NITSA until the NITSA Business Acquisition Date, at which time the
Company shall assume such liabilities from Navistar either directly pursuant to
an assumption agreement in a customary form or indirectly through the Company’s
acquisition of all of the capital stock of NITSA.

 
 
13.3.2
Non-Core ROW Countries (except Legacy Countries).  With respect to each Non-Core
ROW Country (except the Legacy Countries), the Company shall not assume any
legacy warranties with respect to any Medium Duty Trucks, Heavy Duty Trucks or
replacement parts therefor sold in such country by any Person other than the
Company or one of its direct or indirect wholly owned subsidiaries.

 
 
13.3.3
Legacy Countries.  With respect to each Legacy Country, the Company shall not
assume the legacy warranties with respect to any Medium Duty Trucks, Heavy Duty
Trucks or replacement parts therefor sold in such country by any Person other
than the Company or one of its direct or indirect wholly owned subsidiaries
prior to the Legacy Country Commencement Date with respect to such country.

 
13.4
Goodwill Policy

 
To the extent the costs for Goodwill Policy are reflected in the Annual Business
Plan, the Company shall abide by the Goodwill Policy of Caterpillar for
Caterpillar Truck Models and the Goodwill Policy of Navistar for Navistar Truck
Models, which Goodwill Policies shall compensate customers for certain
non-warranty servicing of JV Trucks.  The Goodwill Policy for Caterpillar Truck
Models shall be a differentiating factor compared to the Goodwill Policy for
Navistar Truck Models, and the Company sales prices pertaining to Caterpillar
Truck Models and Navistar Truck Models shall reflect this differentiating
factor.  Caterpillar and Navistar, when acting on behalf of the Company pursuant
to the Master Terms for Purchased Services, shall cause their respective sales
and service personnel for JV Trucks to abide by the applicable Goodwill
Policy.  The Company shall bear the costs and expenses associated with the
Goodwill Policies; provided, however, that each Member shall be responsible for
all expenses arising from the Goodwill Policy of such Member’s JV Truck models
incurred by the Company in excess of the relevant, accrued, budgeted amount set
forth in the Annual Business Plan.
 
13.5
Warranty Administration

 
 
13.5.1
The Company shall be responsible for warranty administration with respect to JV
Trucks and JV Truck Replacement Parts for which the Company has assumed the
corresponding warranty liability.

 
 
13.5.2
JV Dealers that sell Caterpillar Truck Models or Caterpillar Brand JV Truck
Replacement Parts may submit all claims related thereto via the Caterpillar
warranty systems.  Caterpillar’s accounting function shall regularly invoice the
Company for reimbursement with respect to such warranty claims and applicable
expenses.

 
 
13.5.3
JV Dealers that sell Navistar Truck Models or Navistar Brand JV Truck
Replacement Parts may submit all claims related thereto via the Navistar
warranty systems.  Navistar’s accounting function shall regularly invoice the
Company for reimbursement with respect to such claims and applicable expenses.

 
 
13.5.4
The Company may engage either Member, pursuant to the Master Terms for Purchased
Services, to provide additional services with respect to warranty administration
related to such Member’s JV Truck Models and such Member’s brand JV Truck
Replacement Parts.

 
 
13.5.5
JV Dealers that sell Caterpillar Truck Models (and their respective service
providers) and JV Dealers that sell Navistar Truck Models (and their respective
service providers) shall perform warranty administration, including
administration of extended warranties and extended service coverage, on all
warranty claims tendered by any end-user on Caterpillar Truck Models sold by the
Company or by any end-user on Navistar Truck Models sold by the Company,
respectively, in each case whether or not sold by such JV Dealer.  Exceptions to
the rules set forth in the immediately preceding sentence shall be handled on a
case-by-case basis in order to minimize the downtime of JV Trucks sold by the
Company and enhance the Company’s customer service.

 
 
13.5.6
The Company shall be responsible for, and shall reimburse JV Dealers and their
service providers for, defined costs and expenses incurred by such Persons in
connection with warranty administration on JV Trucks.

 
 
13.5.7
In the case of any third-party suppliers offering warranties directly to the
customer, such suppliers shall be responsible for administering their own
warranty, and financial liability shall be predetermined by the contractual
relationship with such suppliers.

 
13.6
Extended Warranty or Service Coverage

 
All extended warranty or service coverage (“ESC”) with respect to JV Trucks
shall be offered through a designated ESC service provider (which may be a
Member) and sold pursuant to the following provisions: (a) the Company shall
select any ESC provider to be engaged; (b) the Company shall negotiate and
approve all ESC terms and conditions to develop a market competitive ESC package
with input from the Members; and (c) the Members may, as a service to the
Company pursuant to the Master Terms for Purchased Services, provide for
purchasing ESC from the designated ESC provider at market-based prices.
 
 
14. 
INTELLECTUAL PROPERTY RIGHTS

 
14.1
Members’ Intellectual Property Licenses

 
 
14.1.1
Each Member shall license (or shall cause its designated Affiliate to license)
to the Company, on a royalty-free basis, certain Intellectual Property of such
Member and its Affiliates pursuant to the applicable Intellectual Property
License Agreement and the applicable Trademark License Agreement.  If necessary,
the Company shall, in turn, sublicense such Intellectual Property, on a
royalty-bearing basis, to one or more direct or indirect wholly owned
subsidiaries of the Company established outside of the U.S.; provided, however,
that (a) the Company shall not sublicense any trademarks of either Member to any
direct or indirect wholly owned subsidiary of the Company and (b) each Member
shall license (or shall cause its designated Affiliate to license), on a
royalty-bearing basis, directly to each applicable direct or indirect wholly
owned subsidiary of the Company established outside of the U.S., the applicable
trademarks of such Member.

 
 
14.1.2
For the avoidance of doubt, except as otherwise set forth in the Intellectual
Property License Agreements, neither Member shall be required to license to the
Company any Intellectual Property for the purpose of manufacturing or selling
any JV Truck Components.

 
14.2
Members’ Background Intellectual Property

 
For the avoidance of doubt, subject to the terms of the Intellectual Property
License Agreements referenced in Section 14.1, all Background Intellectual
Property of a Member shall remain the property solely of such Member.
 
14.3
Company Intellectual Property

 
Except as otherwise agreed by the Members, the Company (or an Affiliate
designated by the Company) shall own any and all Intellectual Property that is
developed by the Company or by a Member retained for such purpose on the
Company’s behalf.  The Company shall grant (or shall cause the applicable
Affiliates of the Company to grant) each Member a royalty-bearing license to
utilize the Intellectual Property owned by the Company or its Affiliates,
subject to Section 15, pursuant to the applicable Royalty-Bearing IP License
Agreement.
 
14.4
R&D; Development

 
The Company shall determine the extent to which it conducts the research and
development and Intellectual Property activities set forth in the Annual
Business Plan and the Rolling Business Plan with internal resources or by
retaining one or both Members or a third party to provide product development
services on a contract basis (in the case of the Members, pursuant to the
applicable Master Development Services Agreement), and in such event, Navistar
shall be evaluated as the preferred source of such product development services.
 
14.5
Third Party Infringement Claims

 
If any activity in connection with the conduct of the Business is alleged by a
third party to infringe a third party’s Intellectual Property rights, the Party
becoming aware of such allegation shall promptly notify the other Parties
thereof in writing, reasonably detailing the claim.
 
14.6
Post-Termination Ownership of Certain Intellectual Property

 
The provisions in this Section 14.6 shall apply to any Intellectual Property of
the Company (a) that is distributed to both Members as joint owners pursuant to
Section 21.5.1, such provisions to take effect from and after the date of such
distribution, or (b) joint ownership of which is distributed to the Seller
Member and retained by the Company pursuant to Section 21.6.5, such provisions
to take effect simultaneously with the closing of the sale and purchase of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Buy/Sell Option (as provided in Section 21.6.4).  For purposes of this Section
14.6, such Intellectual Property shall be referred to as the “Jointly Owned
Intellectual Property”, and each of the two joint owners of the Jointly Owned
Intellectual Property shall be referred to as a “Joint Owner”.
 
 
14.6.1
Prosecution and Maintenance; Enforcement

 
 
14.6.1.1
Subject to the other provisions of this Section 14.6, the Joint Owners shall
mutually agree on all decisions relating to the procurement, prosecution, and
maintenance of all Jointly Owned Intellectual Property.

 
 
14.6.1.2
If either Joint Owner wishes to commence proceedings against a third party for
infringement of any Jointly Owned Intellectual Property, the non-enforcing Joint
Owner shall cooperate in good faith to facilitate the commencement of those
proceedings by voluntarily joining as a plaintiff in such lawsuit, unless the
non-enforcing Joint Owner has a reasonable business justification for not
cooperating (e.g., the alleged infringer is a customer of such Joint Owner).  In
that event, the non-enforcing Joint Owner hereby grants to the enforcing Joint
Owner (a) the unilateral right to sue such third party for infringement of such
Jointly Owned Intellectual Property, and (b) the right to seek joinder of the
non-cooperating party as an involuntary plaintiff.  The non-enforcing Joint
Owner hereby agrees not to contest any attempted joinder as an involuntary
plaintiff by the enforcing Joint Owner in any proceeding against a third party
for infringement of any Jointly Owned Intellectual Property.

 
 
14.6.1.3
The enforcing Joint Owner shall indemnify the non-enforcing Joint Owner with
respect to any Liabilities (including liability for costs or assessment of
attorney fees) arising from the proceedings, and the enforcing Joint Owner may
conduct the proceedings as it wishes, for its own benefit.  The non-enforcing
Joint Owner may, at the enforcing Joint Owner’s expense and subject to the
enforcing Joint Owner’s consent, not to be unreasonably withheld, retain counsel
to represent it in any proceedings against a third party for infringement of any
Jointly Owned Intellectual Property.

 
 
14.6.1.4
If both Joint Owners wish to take part in proceedings against a third party for
infringement of any Jointly Owned Intellectual Property, the Joint Owners shall
cooperate in good faith with respect to the conduct of the proceedings,
including voluntarily joining as plaintiffs in the suit and agreeing in writing
to the manner in which the costs of the proceedings will be shared.  The costs
of the proceedings shall be paid first with any amounts recovered, with the
remaining costs being shared equally by the Joint Owners, or as otherwise agreed
by the Joint Owners in writing.

 
 
14.6.2
Licensing

 
Notwithstanding any statutes, rules or regulations of any ROW country to the
contrary, each Joint Owner shall have the right to license any Jointly Owned
Intellectual Property for use anywhere in the ROW to any Person (including any
Affiliate) without the consent of the other Joint Owner; provided, however, that
(a) any such license to a Person that is not an Affiliate of such Joint Owner
shall be in exchange for a commercially reasonable royalty to be paid by the
licensee, and (b) the Joint Owner licensor shall be required to account to and
pay over to, promptly upon receipt, the other Joint Owner fifty percent (50%) of
any such royalty consideration actually received by such Joint Owner
licensor.  For the avoidance of doubt, each Joint Owner shall have the right to
license any Jointly Owned Intellectual Property for use anywhere in the ROW to
any Affiliate of such Joint Owner on a royalty-free basis.
 
 
15. 
NON-COMPETITION COVENANTS

 
15.1
Business

 
Subject to the terms and conditions of this Agreement and the Related Agreements
and except as otherwise provided herein, during the period commencing on the
Effective Date and ending upon the occurrence of the Triggering Event, neither
Member nor its respective 5% Affiliates shall, directly or indirectly, (a)
engage in, or own any ownership interest equal to or greater than five percent
(5%) in, any business substantially similar to or in competition with the
Business or any part thereof, in each case, anywhere in the ROW, or (b) grant
any license or sublicense of Intellectual Property of Caterpillar, Navistar, the
Company or their respective 5% Affiliates to any person for any use within the
scope of the Business anywhere in the ROW, except in each case as otherwise
agreed to in writing by both Members.  Without limiting the generality of the
foregoing, subject to the terms and conditions of this Agreement and the Related
Agreements and except as otherwise provided herein, neither Member nor its
respective 5% Affiliates shall, independent of the Company, market or sell in
the ROW any JV Truck Replacement Parts (including, for the avoidance of doubt,
Will-Fit Parts) in connection with Medium Duty Trucks or Heavy Duty
Trucks.  Notwithstanding the foregoing, neither Member nor any of its 5%
Affiliates shall be prohibited from licensing or sublicensing any of the
Intellectual Property of such Member or any of its 5% Affiliates to any Person
for purposes of settling a bona fide Intellectual Property
dispute.  Notwithstanding the foregoing, in the event of a Change in Control of
either Member after the date hereof by a Person that is a competitor of any or
all of the Business, the non-competition provisions and the exclusivity
provisions of this Agreement, including Sections 9.5 and 11.1 and this Section
15.1, shall cease upon and be of no further force or effect following such
Change in Control.
 
15.2
Contracts Restricting the Company

 
Without the Majority Consent of the Board, and except as otherwise provided in
this Agreement, neither Member shall, and each Member shall cause its respective
5% Affiliates not to, enter into any contract that would restrict the activities
of the Company contemplated by this Agreement, including (a) any contract for
the purchase of JV Truck Components or JV Truck Replacement Parts that would
restrict the activities of the Company contemplated by this Agreement or (b) any
contract pursuant to which such Member or 5% Affiliate incurs indebtedness for
borrowed money or becomes a guarantor or surety or pledged its credit for or
otherwise becomes responsible with respect to any undertaking of another Person
that would restrict the activities of the Company contemplated by this
Agreement, including the Company becoming a “Restricted Subsidiary” as defined
in the Credit Agreement, dated as of January 19, 2007, as may be amended from
time to time, among Navistar International Corporation, as Borrower, the
Subsidiary Guarantors Party thereto, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Credit Suisse Securities (USA) LLC, as
Syndication Agent, and Banc of America Securities LLC and Citigroup Global
Markets Inc., as Co-Documentation Agents (the “Credit Agreement”) or any similar
agreement or arrangement; provided, however, that no amendment to the Credit
Agreement or any similar agreement or arrangement will restrict the activities
of the Company contemplated by this Agreement; and provided further that nothing
shall prohibit the Company from becoming a Restricted Subsidiary of Navistar in
the event Navistar’s Percentage Interest increases beyond fifty percent (50%)
pursuant to Article 3, nor impact Navistar’s obligations under the Credit
Agreement or any similar agreement or arrangement as a result thereof.
 
15.3
Certain Exceptions to Non-Competition Covenants

 
 
15.3.1
Development, Manufacture and Assembly.  Nothing contained in this Agreement
shall prohibit a Member from developing, manufacturing or assembling Medium Duty
Trucks, Heavy Duty Trucks, JV Truck Components and replacement parts therefor
anywhere in the ROW on its own or from developing JV Truck Replacement Parts for
Legacy Trucks; provided, that, subject to Sections 2.3.5 and 10.3.4.3 and this
Section 15.3, such Member shall not market or sell any such Medium Duty Trucks,
Heavy Duty Trucks, JV Truck Components or replacement parts (other than Common
Parts or JV Truck Components utilized by other products in addition to Medium
Duty Trucks or Heavy Duty Trucks; provided, that the volume of such Common Part
or JV Truck Component sales made by such Member must be reasonable in relation
to the volume of such other products sold by such Member prior to such Common
Part or JV Truck Component sales in the relevant geographic area) anywhere in
the ROW.

 
 
15.3.2
Sales of Loose Engines and Transmissions by Members.  Notwithstanding anything
to the contrary in this Agreement, each Member and its 5% Affiliates shall be
permitted to market and sell at any time to any Person engines and transmissions
for use in Medium Duty Trucks, Heavy Duty Trucks or any other applications
anywhere in the world, including the ROW (whether or not in competition with the
Company); provided, however, that neither Member nor its 5% Affiliates shall be
entitled to use any resources of the Company or any JV Dealers to facilitate any
such sales, except with the express written Majority Consent of the
Board.  Notwithstanding the foregoing, Navistar and its 5% Affiliates may sell
such engines and replacement parts therefor (to the extent permitted pursuant to
Section 15.3.3) through Navistar dealers and JV Dealers Affiliated with Navistar
dealers without Board approval and without paying the Company any fee therefor;
provided, however, that Navistar and its 5% Affiliates may not sell such engines
or replacement parts therefor through Caterpillar dealers or JV Dealers
Affiliated with Caterpillar dealers.

 
 
15.3.3
Sales of Engine and Transmission Parts by Members.

 
 
15.3.3.1
Notwithstanding anything to the contrary in this Agreement:

 
 
15.3.3.1.1
Caterpillar and its 5% Affiliates may market and sell at any time in any ROW
country Caterpillar Brand engine and transmission parts except to the extent
that (x) Caterpillar reasonably believes that such engine or transmission parts
will ultimately be used in an engine or transmission included in a JV Truck sold
by the Company or (y) the volume of engine or  transmission part sales made by
Caterpillar and its 5% Affiliates is not reasonable in relation to the volume of
engines or transmissions sold by Caterpillar and its 5% Affiliates prior to such
engine or transmission part sales in the relevant geographic area;

 
 
15.3.3.1.2
Navistar and its 5% Affiliates may market and sell at any time in any ROW
country Navistar Brand engine and transmission parts except to the extent that
(x) Navistar reasonably believes that such engine or transmission parts will
ultimately be used in an engine or transmission included in a JV Truck sold by
the Company or (y) the volume of engine or transmission part sales made by
Navistar and its 5% Affiliates is not reasonable in relation to the volume of
engines or transmissions sold by Navistar and its 5% Affiliates prior to such
engine or transmission part sales in the relevant geographic area; and

 
 
15.3.3.1.3 
 if any of the permitted sales by Caterpillar and Navistar, as described in
Sections 15.3.3.1.1 and 15.3.3.1.2, are made by the Company (rather than by
Caterpillar, Navistar, or their respective 5% Affiliates, as applicable), and
the Company reasonably believes that such engine or transmission parts will
ultimately be used in an engine or transmission not used in a JV Truck, all
profits or losses arising from the Company’s sale shall be entirely for the
account of Caterpillar or Navistar, respectively, and shall be transferred to
Caterpillar or Navistar, respectively.

                
 
15.3.3.2
Other than existing arrangements set forth on Schedule 15.3.3.2, Caterpillar,
Navistar and their 5% Affiliates shall not market or sell any engine or
transmission parts to any third party at any price that is lower than the price
at which Caterpillar, Navistar or their 5% Affiliates has sold such engine or
transmission parts to the Company within the immediately prior one hundred and
eighty (180) days from such sale.

 
 
15.3.3.3
The Company and each Member shall adopt and implement policies, processes, and
systems to (i) monitor, to the extent practicable, the end-user customers to
which Caterpillar Brand engine or transmission parts and Navistar Brand engine
or transmission parts (as applicable) are sold, and (ii) encourage such Member’s
dealers to sell Caterpillar Brand engine or transmission parts or Navistar Brand
engine or transmission parts (as applicable) to end-user customers for use only
in trucks other than JV Trucks sold by the Company.  If, at any time during the
term of this Agreement, either Member reasonably believes in good faith that the
other Member’s dealers have, in fact, sold engine or transmission parts to
end-user customers for use in JV Trucks sold by the Company, (A) the other
Member shall cooperate with such Member in furtherance of investigating such
matter and, subject to applicable law, taking appropriate corrective actions,
and (B) in the event that a material amount of such sales did, in fact, occur,
bring such matter to the Board to determine any appropriate remediation action
it deems necessary.

 
 
15.3.3.4
Caterpillar and its 5% Affiliates and Navistar and its 5% Affiliates shall not
promote or market actions, programs, or tools specifically designed to take
business away from a JV Dealer.

 
 
15.3.4
Legacy Warranty Obligations.  Notwithstanding anything to the contrary in this
Agreement, each Member shall be permitted to fulfill its legacy warranty
obligations with respect to any Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor sold by such Member in any Non-Core ROW Country prior
to the Legacy Country Commencement Date with respect to such country.  Such
Member may engage the Company pursuant to a sales and service agreement to
supply replacement parts to assist such Member in fulfilling its legacy warranty
obligations.

 
 
15.3.5
Certain Ancillary Functions.  Notwithstanding anything to the contrary in this
Agreement, none of remanufacturing products and services, logistics services or
financing services shall be deemed to be subject to any of the restrictions
contained in this Section 15, and each Member and its 5% Affiliates shall be
permitted to engage in any and all such activities, and provide any and all such
products and services to any third party, for its own account; provided,
however, that during any period while Caterpillar Financial or Navistar
Financial is retained by the Company to provide any financing services in
connection with the Business, such Person shall be permitted to provide
financing in connection with products and services of any third party (other
than the Company) that are in competition with the products and services of the
Company only to the extent that (a) such financing is not systematically offered
as part of a formal, ongoing finance program of such Person but instead is
provided on an ad hoc basis, and (b) such type of financing is also made
available by such Person to JV Dealers and end-user customers of the Company in
connection with products and services of the Company, including both Caterpillar
Truck Models and Navistar Truck Models and JV Truck Replacement Parts therefor.

 
 
15.3.6
Notwithstanding anything to the contrary in this Agreement, each of Caterpillar
and Navistar shall be permitted to develop, design, test, manufacture, assemble,
brand, market, sell (including providing purchase financing to customers for),
and distribute and provide product support for (including providing replacement
parts for), vehicles that are not Medium Duty Trucks or Heavy Duty Trucks.

 
 
15.3.7
Notwithstanding anything to the contrary in this Agreement, Blue Diamond will be
permitted to continue to develop and manufacture anywhere in the world and, as
set forth below, market and sell in the ROW Medium Duty Trucks of the
types marketed and sold by Blue Diamond as of January 1, 2009, or replacement
models of such types of Medium Duty Trucks and replacement parts therefor;
provided, that such Medium Duty Trucks and replacement parts therefor are sold
exclusively to (i) Navistar, or its 5% Affiliates, for subsequent resale in the
ROW only to the Company; or (ii) Ford Motor Company, or its 5% Affiliates, which
shall be permitted to sell such trucks and parts anywhere in the world (provided
that such trucks are not Navistar Brand); and provided further that the volume
of replacement parts sales made by Blue Diamond in the ROW is reasonable in
relation to the volume of Medium Duty Trucks sold by Blue Diamond.

 
 
15.3.8
Notwithstanding anything to the contrary in this Agreement, Navistar and its 5%
Affiliates will be permitted to:

 
 
15.3.8.1
solely through the Mahindra JV or any of its direct or indirect wholly owned
subsidiaries, develop, design, test, manufacture, assemble, brand, market, sell,
and distribute and provide product support for (including providing replacement
parts and service for), Medium Duty Trucks and Heavy Duty Trucks in the ROW
(including granting a license or sublicense of Intellectual Property of Navistar
or its Affiliates to the Mahindra JV in connection therewith) solely to the
extent expressly permitted pursuant to the Mahindra JV Agreement as in effect on
the date of the Mahindra Waiver; provided, however, that without the Majority
Consent of the Board, no such activities shall be assisted by or made through a
JV Dealer Affiliated with a Caterpillar dealer or a Caterpillar dealer;
provided, further, however, that Navistar and its Affiliates hereby covenant and
agree not to consent to any amendment to the Mahindra JV Agreement that would
adversely effect the Company in any manner, unless the Board by Majority Consent
agrees to such amendment;

 
 
15.3.8.2
begin or continue (as applicable) to develop, manufacture, market and sell a
low-cab over engine truck anywhere in the ROW through a joint venture with
American LaFrance, LLC; provided, that the Company will (without a requirement
for Board approval), unless the Board otherwise determines, distribute such
trucks in the ROW and earn and retain all profits in connection with such
distribution, other than such countries in which American LaFrance, LLC has
distribution capabilities as of the date of this Agreement; and provided further
that the Company shall also have the right to develop, manufacture, market and
sell a low-cab over engine truck anywhere in the ROW, which truck may compete
with such American LaFrance, LLC joint venture truck;

 
 
15.3.8.3
other than with respect to Navistar components and replacement parts for sale or
assembly in the ROW, continue to perform kitting services through Newstream
Enterprises, LLC to the extent such services are permitted to be performed under
the Operating Agreement for Newstream Enterprises, LLC, dated January 28, 2003,
by and among Remanufacturing Sales Company and International Truck and Engine
Corporation in effect as of January 1, 2009;

 
 
15.3.8.4
engage in any of the activities described in the last sentence of
Section 2.3.7.2 in accordance with the terms and conditions thereof;

 
 
15.3.8.5
until the Core ROW Country Launch Date, continue to sell Medium Duty Trucks,
Heavy Duty Trucks, and replacement parts therefor in each of the Core ROW
Countries consistent with past practice prior to the Effective Date (but subject
to Navistar’s export parts policy to be implemented on October 1, 2009);

 
 
15.3.8.6
until the NITSA Business Acquisition Date, continue to conduct NITSA’s business
(including with respect to the sale of Medium Duty Trucks, Heavy Duty Trucks,
and replacement parts therefor in South Africa, Swaziland, Mozambique, Namibia
and the Democratic Republic of Congo) in accordance with the NITSA Acquisition
Agreement for so long as such agreement remains in effect and following such
time, if any, that the NITSA Acquisition Agreement is terminated for any reason,
in a manner consistent with past practice prior to the Effective Date (but
subject to Navistar’s export parts policy to be implemented on October 1, 2009);

 
 
15.3.8.7
following the Core ROW Country Launch Date, continue to sell to IVECO, solely
for resale in Australia, (A) Navistar 7600, 9200, and 9900 truck models, and
kits and first fit components therefor, solely to the extent such sales are
required to continue under the Supply, Technical Assistance and License
Agreement as in effect on January 1, 2009, and (B) Navistar replacement parts
for such truck models (but such replacement parts shall only be sold in
quantities commensurate with the quantity of such truck models sold by Navistar
to IVECO through October 9, 2010); provided that, in no event shall sales of (x)
Navistar 7600 truck models or kits or first fit components therefor continue
beyond December 31, 2009, (y) Navistar 9200 and 9900 truck models or kits or
first fit components therefor continue beyond October 9, 2010, or (z)
replacement parts for such truck models continue beyond the earlier of the tenth
(10th) anniversary of the Effective Date or such shorter period as Navistar may
negotiate with IVECO.  Navistar and the Company shall enter into either a
mutually-acceptable sales and service agreement pursuant to which the Company
shall supply replacement parts to assist Navistar in fulfilling its warranty and
other contractual obligations to IVECO or a mutually-acceptable arrangement for
the Company to sell replacement parts to IVECO;

 
 
15.3.8.8
following the Core ROW Country Launch Date, continue to sell replacement parts
for Medium Duty Trucks and Heavy Duty Trucks (but, for the avoidance of doubt,
not Medium Duty Trucks or Heavy Duty Trucks) to each Navistar dealer in Brazil
as of the Effective Date solely to the extent such sales are required to
continue under applicable Brazilian law.  Navistar and its 5% Affiliates shall
adopt and implement policies, processes, and systems to (i) monitor, to the
extent practicable, the end-user customers to which such replacement parts are
sold, and (ii) encourage Navistar's dealers in Brazil to sell such replacement
parts to end-user customers for use only in trucks other than JV Trucks sold by
the Company or its direct or indirect wholly owned subsidiaries.  If, at any
time during the term of this Agreement, Caterpillar or the Company reasonably
believes in good faith that Navistar’s dealers in Brazil have, in fact, sold
such replacement parts to end-user customers for use in JV Trucks sold by the
Company or its direct or indirect wholly owned subsidiaries, (A) the Members
shall cooperate with each other in furtherance of investigating such matter and,
subject to applicable law, taking appropriate corrective actions, and (B) in the
event that a material amount of such sales did, in fact, occur, bring such
matter to the Board to determine any appropriate remediation action it deems
necessary; and

 
 
15.3.8.9
sell Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor to
customers in the Core Countries but only to the extent the order for any such
truck or part (i) was received prior to the Core ROW Country Launch Date or,
with respect to South Africa, the NITSA Business Acquisition Date and specified
delivery following the Core ROW Country Launch Date or the NITSA Business
Acquisition Date, as applicable, and (ii) is consistent with Navistar’s past
practice prior to the Effective Date (but subject to Navistar’s export parts
policy to be implemented on October 1, 2009).

 
15.4
Acquisition of Publicly-Traded Securities

 
Notwithstanding anything to the contrary in this Agreement, the acquisition by a
Member or its 5% Affiliates of the publicly-traded equity securities or debt
securities of any Person that competes with the Business shall be permitted to
the extent that (a) such acquisition does not result, directly or indirectly, in
the ownership by such Member or its 5% Affiliates of five percent (5%) or more
of any class of publicly-traded equity securities or debt securities of such
Person, and (b) the investment in such Person held by such Member is purely
passive, and such Member has no governance or control rights in such Person
(including any right to appoint any member of the board of such Person, the
right to appoint any officer of such Person, or the right to veto any
significant decision of such Person) other than the right to cast votes (on a
one share, one vote basis) with respect to the publicly traded equity securities
or debt securities of such Person held by such Member.
 
15.5
Member Acquisition

 
Notwithstanding anything to the contrary in this Agreement, if a Member or any
of its 5% Affiliates desires to acquire a business or operation of any Person
that competes with the Business, whether through the purchase of stock or other
voting securities, merger, consolidation, or other similar corporate
transformation, or through the purchase of assets (a “Member Acquisition”), and
the operation of the business acquired by reason of the Member Acquisition is
not otherwise permitted by the provisions of this Agreement, such Member may
make the Member Acquisition so long as, no later than the consummation of the
Member Acquisition, such Member sends the Company a written offer to sell to the
Company that portion of the business acquired through the Member Acquisition
that competes with the Business (the “Competing Operations”).  For purposes of
this Section 15.5, all decisions of the Company shall be made by the other
Member’s Representatives (acting and deciding on behalf of the Company).  If the
Company desires to pursue such offer, the Company must so notify such Member in
writing no later than twenty (20) calendar days after receiving such written
offer.  If the Company submits such written notice to such Member in accordance
with the immediately preceding sentence, the Company and such Member shall
attempt in good faith to agree upon, no later than twenty (20) calendar days
after the Company submits such written notice to such Member, (a) those
particular assets, liabilities and operations of the business acquired through
the Member Acquisition that constitute the Competing Operations, and (b) a
purchase price for the Competing Operations.  If the Company and such Member
agree in writing upon the items referenced in the immediately preceding sentence
within such twenty (20) calendar day period, the Company shall be deemed to have
accepted such offer on the date such agreement is reached.  If the Company and
such Member fail to so agree upon such items within such twenty (20) calendar
day period, the Company and such Member shall seek to agree upon and retain an
Independent Valuation Firm pursuant to the selection procedures set forth in
Section 23.16 to (i) identify those particular assets, liabilities and
operations of the business acquired through the Member Acquisition that
constitute the Competing Operations, and (ii) determine a purchase price that is
equal to the Fair Market Value of the Competing Operations taking into account,
among other factors that are relevant to the Independent Valuation Firm’s
determination of such Fair Market Value, the purchase price of the Member
Acquisition.  The decision of the Independent Valuation Firm shall be final and
binding on, and nonappealable by, the Company and such Member.  The Independent
Valuation Firm shall act as an expert and not as an arbitrator.  The fees and
expenses of the Independent Valuation Firm shall be paid one half by each Member
(and not, for the avoidance of doubt, one half by the Company and such
Member).  No later than thirty (30) calendar days after the Company and such
Member receive written notice from the Independent Valuation Firm setting forth
its determination of the items referenced in clauses (i) and (ii) above, the
Company must send a written notice to such Member indicating if the Company
desires to accept such offer at the purchase price stipulated by the Independent
Valuation Firm.  If the Company decides to accept such offer, either at the
purchase price that is agreed upon by the Company and such Member or at the
purchase price determined by the Independent Valuation Firm, the sale of the
Competing Operations by such Member to the Company shall be consummated no later
than forty-five (45) calendar days after the date on which the Company is deemed
to have accepted such offer; provided, that the closing shall in no event occur
earlier than three (3) Business Days after receipt of all approvals required
from, and expiration of all waiting periods (including waiting periods under the
Hart-Scott-Rodino Act) imposed by, any governmental authorities in connection
with the purchase and sale.  If the Company decides not to accept such offer,
then (A) if the Competing Operations did not generate greater than $300,000,000
in revenues during the calendar year preceding the year in which the Member
Acquisition was consummated, then such Member shall be permitted to retain, own,
and operate the Competing Operations (provided, that the Competing Operations
shall not be permitted to use, and shall not be provided access to, any
Intellectual Property of the Company), and (B) if the Competing Operations
generated greater than $300,000,000 in revenues during the calendar year
preceding the year in which the Member Acquisition was consummated, then such
Member shall divest the Competing Operations no later than six (6) months after
the date on which such Member receives notice that the Company decided to not
accept such offer.  If such Member retains the Competing Operations in
accordance with clause (A) of the immediately preceding sentence and continues
to own and operate such Competing Operations on the third (3rd) anniversary of
the consummation of the Member Acquisition, the Company shall have the option
(but not the obligation) to purchase the Competing Operations from such
Member.  If the Company desires to pursue such option, the Company must so
notify such Member in writing no later than twenty (20) calendar days after the
third (3rd) anniversary of the consummation of the Member Acquisition.  The
terms of such option shall be the same as the terms of the first option set
forth above in this Section 15.5.
 
15.6
Additional Agreements

 
The Members agree and acknowledge that the restrictions contained in this
Section 15 are reasonable in scope and duration in light of the nature, size and
location of the Business.  The Members further agree and acknowledge that the
restrictions contained in this Section 15 are necessary to protect each Member’s
significant investment in the Business, including its goodwill.  The Members are
of equal bargaining power.  It is the desire and intent of the Members that the
provisions of this Section 15 be enforced to the fullest extent permissible
under applicable law.  If all or part of this Section 15 is held invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect.  If any part of this Section 15 is held to be excessively broad as
to duration, scope, activity, or subject, such part shall be construed by
limiting and reducing it so as to be enforceable to the maximum extent
permissible under applicable law.
 
 
16. 
INDEMNIFICATION FOR DEALER LIABILITY

 
16.1
Dealer Liability Indemnities

 
Navistar shall defend, indemnify, and hold harmless each Company Indemnified
Person and each Caterpillar Indemnified Person against any and all claims made
by any dealer or distributor of Navistar or its Affiliates, in such Person’s
capacity as a dealer or distributor of Navistar or its Affiliates, against any
Company Indemnified Person or Caterpillar Indemnified Person for lost revenues,
lost profits, injunctive relief, or any other damages arising from business
activities related to this Agreement (and the Related Agreements); except for
claims for product liability related to the safety or performance of a
particular product, the defense and indemnity of which, if any, shall be handled
pursuant to the terms of the applicable Related Agreements or otherwise shall be
negotiated by the relevant parties on a case-by-case basis.  Caterpillar shall
defend, indemnify and hold harmless each Company Indemnified Person and each
Navistar Indemnified Person against any and all claims made by any dealer or
distributor of Caterpillar or its Affiliates, in such Person’s capacity as a
dealer or distributor of Caterpillar or its Affiliates, against any Company
Indemnified Person or Navistar Indemnified Person for lost revenues, lost
profits, injunctive relief, or any other damages arising from business
activities related to this Agreement (and the Related Agreements); except for
claims for product liability related to the safety or performance of a
particular product, the defense and indemnity of which, if any, shall be handled
pursuant to the terms of the applicable Related Agreements or otherwise shall be
negotiated by the relevant parties on a case-by-case basis.
 
16.2
Indemnification Procedures

 
 
16.2.1
Notice of Dealer Claims; Assumption of Defense.  The Indemnified Person shall
give notice as promptly as is reasonably practicable, but in any event no later
than ten (10) Business Days after receiving notice thereof, to the Indemnifying
Person of the assertion of any claim, or the commencement of any suit, action,
or proceeding, by any Person not a party hereto in respect of which indemnity
may be sought under the terms of Section 16.1 (which notice shall specify in
reasonable detail the nature and amount of such claim); provided, that the
failure of the Indemnified Person to give such notice shall not relieve the
Indemnifying Person of its obligations under this Section 16 except to the
extent (if any) that the Indemnifying Person shall have been prejudiced
thereby.  The Indemnifying Person may, at its own expense, (a) participate in
the defense of any such claim, suit, action, or proceeding, and (b) upon notice
to the Indemnified Person, at any time during the course of any such claim,
suit, action, or proceeding, assume the defense thereof with counsel of its own
choice and in the event of such assumption, shall have the exclusive right,
subject to clause (a) in the proviso in Section 16.2.2, to settle or compromise
such claim, suit, action, or proceeding.  If the Indemnifying Person assumes
such defense, the Indemnified Person shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Person.  Whether or not
the Indemnifying Person chooses to defend or prosecute any such claim, suit,
action, or proceeding, all of the Parties shall cooperate, at the Indemnifying
Person’s cost and expense, in the defense or prosecution thereof.

 
 
16.2.2
Settlement or Compromise.  Any settlement or compromise made or caused to be
made by the Indemnified Person (unless the Indemnifying Person has the exclusive
right to settle or compromise under clause (b) of Section 16.2.1) or the
Indemnifying Person, as the case may be, of any such claim, suit, action, or
proceeding of the kind referred to in Section 16.2.1 shall also be binding upon
the Indemnifying Person or the Indemnified Person, as the case may be, in the
same manner as if a final judgment or decree had been entered by a court of
competent jurisdiction in the amount of such settlement or compromise; provided,
that (a) no obligation, restriction, or Liability shall be imposed on the
Indemnified Person as a result of such settlement or compromise without its
prior written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed, and (b) the Indemnified Person shall not compromise or
settle any claim, suit, action, or proceeding without the prior written consent
of the Indemnifying Person, which consent shall not be unreasonably withheld,
conditioned, or delayed.

 
16.3
Liability Insurance

 
The Company shall maintain in effect during the term of this Agreement and for a
period of no less than five (5) years after the occurrence of the Triggering
Event, appropriate liability (including product liability) insurance policies
with products and completed operations coverage with an internationally
recognized carrier.  The Company’s purchase of any such liability insurance
policy shall be subject to the approval of the Board by Majority Consent.  Such
policies shall require the Company to receive not less than thirty (30) calendar
days’ prior written notice of any modification or cancellation of such policies.
 
 
17. 
REPRESENTATIONS AND WARRANTIES

 
17.1
Representations and Warranties of Members

 
As of the Effective Date, each Member hereby represents and warrants to the
Company and to the other Member that:
 
 
17.1.1
Such Member understands and acknowledges that its Membership Interest has not
been, and shall not be, registered under the Securities Act or any state
securities laws;

 
 
17.1.2
Such Member understands and acknowledges that its Membership Interest may not be
sold or otherwise assigned unless it is registered under the Securities Act and
applicable state securities laws, or unless such sale or assignment is offered
pursuant to an exemption from such registration requirements;

 
 
17.1.3
The obligations and restrictions contained in this Agreement regarding the
purchase, sale, transfer, or assignment of Membership Interests create an
economic risk that such Member is capable of bearing;

 
 
17.1.4
Such Member is acquiring its Membership Interest for investment and not with a
view to the resale or distribution thereof;

 
 
17.1.5
Such Member has the full power and authority to enter into this Agreement, to
subscribe for and purchase or otherwise hold the Membership Interest to be
issued to or held by it, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby;

 
 
17.1.6
Such Member’s purchase of its Membership Interest and its execution and delivery
of this Agreement have been duly authorized by all necessary corporate action on
its behalf, and this Agreement shall be, upon execution and delivery on behalf
of such Member, its legal, valid, and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be affected by
(a) applicable bankruptcy, reorganization, insolvency, moratorium, and other
similar laws and court decisions of general application, including statutory and
other laws regarding fraudulent or preferential transfers relating to, limiting,
or affecting the enforcement of creditors’ rights generally, and (b) general
principles of equity, including the effect of such general principles of equity
upon the specific enforceability of any of the remedies, covenants, or other
provisions contained herein and therein, and their application (regardless of
whether enforcement is considered in a proceeding at law or in equity) as such
principles relate to, limit, or affect the enforcement of creditors’ rights
generally;

 
 
17.1.7
The execution and delivery by such Member of this Agreement, the consummation of
the transactions contemplated in accordance with the terms of this Agreement,
and the performance of such Member’s obligations hereunder shall not conflict
with, or result in any violation of or default under, any provision of any
governing instrument applicable to such Member, or any agreement or other
instrument to which such Member is a party or by which such Member or any of its
properties are bound, or any permit, franchise, judgment, decree, statute, rule,
or regulation applicable to such Member or its properties;

 
 
17.1.8
Such Member has such knowledge and experience in financial affairs that it is
capable of evaluating the merits and risks of purchasing and holding its
Membership Interest, and it has not relied in connection with this investment
upon the identity of or advice from the other Member or upon any
representations, warranties or agreements other than those set forth in this
Agreement and the Related Agreements;

 
 
17.1.9
Such Member’s financial situation is such that it can afford to bear the
economic risk of holding its Membership Interest for an indefinite period of
time, and it can afford to suffer the complete loss of its investment in the
Company; and

 
 
17.1.10
Such Member is not relying on the Company, the other Member, any Representative,
or any director, officer, employee, manager, agent, or Affiliate of any of such
Person, with respect to the United States and foreign income tax considerations
involved in purchasing, holding, and disposing of Membership Interests.

 
17.2
Survival of Warranties

 
All representations and warranties contained in Section 17.1 shall survive the
execution and delivery of this Agreement.
 
 
18. 
CAPITAL ACCOUNTS; DISTRIBUTIONS; TAX MATTERS; RECORDS

 
18.1
Capital Account Maintenance

 
A separate “Capital Account” shall be maintained for each Member under
Section 18.2 for the full term of this Agreement in accordance with the
requirements of Section 704(b) of the Code and the Treasury Regulations
thereunder.  A Member’s Capital Account shall be determined as provided in
Section 18.2.
 
18.2
Capital Account Balances

 
Pursuant to the basic rules of Section 1.704-1(b)(2)(iv) of the Treasury
Regulations, the balance of the Capital Account of each Member shall be:
 
 
18.2.1
initially, the amount of such Member’s initial Capital Contribution described in
Section 3.1.1;

 
 
18.2.2
increased by the amount of any additional money contributed by such Member to
the capital of the Company;

 
 
18.2.3
increased by the Gross Asset Value (determined without regard to Section 7701(g)
of the Code) of each property contributed by such Member to the capital of the
Company and decreased by the Gross Asset Value (determined without regard to
Section 7701(g) of the Code) of each property distributed to such Member by the
Company;

 
 
18.2.4
increased by the amount of any Company liabilities assumed by such Member or
that are secured by any property distributed to such Member;

 
 
18.2.5
increased by the amount of each item of Profit allocated to such Member pursuant
to this Agreement;

 
 
18.2.6
decreased by the amount of each item of Loss allocated to such Member pursuant
to this Agreement;

 
 
18.2.7
decreased by the amount of any liabilities of such Member assumed by the Company
or that are secured by any property contributed by such Member to the Company;
and

 
 
18.2.8
otherwise adjusted in accordance with the other capital account maintenance
rules of Section 1.704-1(b)(2)(iv) of the Treasury Regulations.

 
 
18.2.9
If any interest in the Company is transferred in accordance with the terms of
this Agreement, the transferee will succeed to the Capital Account of the
transferor to the extent it relates to the transferred interest.

 
18.3
Allocation of Profits and Losses

 
 
18.3.1
A special allocation of gross income (e.g., gross sales revenues) shall be
allocated to Navistar in an amount equal to the cumulative cash distributions to
which Navistar is entitled pursuant to Section 18.4.1, less any amount of gross
income previously allocated to Navistar pursuant to this Section 18.3.1.  Any
prior allocation of gross income allocated pursuant to this Section 18.3.1 that
is later offset by Losses, deductions or other specially allocated losses
pursuant to Section 18.5 shall be replenished dollar-for-dollar with subsequent
allocations of gross income.

 
 
18.3.2
A special allocation of Losses shall be made to Navistar in an amount equal to
the cumulative cash contributions which Navistar paid pursuant to
Section 2.3.5.3.

 
 
18.3.3
After taking into account Sections 18.3.1 and 18.3.2 in calculating Profits and
Losses, Profits and Losses shall be allocated to the Members in proportion to
their respective Percentage Interests.

 
18.4
Distributions

 
The Company shall, no later than thirty (30) calendar days following the end of
each fiscal half year (unless the Board determines by Majority Consent that a
distribution shall be at another time), distribute to the Members any cash of
the Company not necessary for its financial obligations or working capital needs
or for funding its then current Annual Business Plan and its then current
Rolling Business Plan, unless the Board determines otherwise by Majority
Consent.  Except as otherwise provided elsewhere in this Agreement or as
otherwise determined by the Board by Majority Consent, each distribution of cash
by the Company shall be made to the Members in accordance with the provisions of
this Section 18.4.
 
 
18.4.1
Distributions of cash by the Company to Navistar in accordance with
Section 2.3.5 shall be allocated to Navistar (and not to Caterpillar).  Any U.S.
or non-U.S. withholding tax liability resulting from such distributions will be
considered withholding on behalf of Navistar and will reduce such distributions
by the amount of the associated withholding tax liability; provided, however,
that to the extent the Company or any of its subsidiaries receives a refund of
any such withholding taxes paid, such refund shall be promptly remitted to
Navistar.

 
 
18.4.2
All other distributions shall be made to the Members in proportion to their
respective Percentage Interests at the time of such distribution (without
preference to any Member).

 
18.5
Regulatory Allocations

 
 
18.5.1
Limit on Allocation of Losses.  Notwithstanding anything to the contrary in
Section 18.3, Losses allocated pursuant to Section 18.3 shall not exceed the
maximum amount that can be so allocated without causing any Member to have an
Adjusted Capital Account Deficit at the end of any allocation period.  In the
event that some but not all of the Members would have Adjusted Capital Account
Deficits as a consequence of an allocation pursuant to Section 18.3, the
limitation set forth in this Section 18.5.1 shall be applied on a
Member-by-Member basis so as to allocate the maximum permissible Losses to each
Member under Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

 
 
18.5.2
Partnership Minimum Gain Chargeback.  If there is a net decrease in Partnership
Minimum Gain during any taxable year or other period for which allocations are
made, before any other allocation under this Agreement, each Member will be
specially allocated items of Company income and gain for that period (and, if
necessary, subsequent periods) in proportion to, and to the extent of, an amount
equal to such Member’s share of the net decrease in Partnership Minimum Gain
during such year determined in accordance with Treasury Regulations Section
1.704-2(g)(2).  The items to be allocated will be determined in accordance with
Treasury Regulations Section 1.704-2(g).  This Section 18.5.2 is intended to
comply with the Minimum Gain chargeback requirements of the Treasury
Regulations, shall be interpreted consistently therewith.

 
 
18.5.3
Member Minimum Gain Chargeback.  Notwithstanding any other provision of this
Section 18.5, if during a Fiscal Year there is a net decrease in any Member
Minimum Gain, each Member with a share of such Member Minimum Gain, determined
in accordance with Treasury Regulation Section 1.704-2(i)(5) as of the beginning
of such Fiscal Year, shall be allocated items of income and gain for the Fiscal
Year (and, if necessary, succeeding Fiscal Years) in the manner and to the
extent provided in Treasury Regulation Section 1.704-2(i)(4).  This
Section 18.5.3 is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement of Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 
 
18.5.4
Qualified Income Offset.  After applying Sections 18.5.2 and 18.5.3, if a Member
unexpectedly receives any adjustment, allocation or distribution described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4) through
1.704-1(b)(2)(ii)(d)(6), items of income and gain of the Company shall be
specially allocated to the Member in an amount sufficient to eliminate, to the
extent required by Treasury Regulations, the Adjusted Capital Account Deficit of
such Member as quickly as possible.  This Section 18.5.4 is intended to
constitute a “qualified income offset” provision within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.  If a Member otherwise has an Adjusted Capital Account Deficit, the
Member shall be allocated items of income and gain of the Company in an amount
sufficient to eliminate such deficit as quickly as possible.

 
 
18.5.5
Nonrecourse Deductions.  Nonrecourse Deductions for any taxable year or other
period for which allocations are made will be allocated among the Members in
proportion to their relative Capital Contributions.

 
 
18.5.6
Partner Nonrecourse Deductions.  Notwithstanding anything to the contrary in
this Agreement, any Partner Nonrecourse Deductions for any taxable year or other
period for which allocations are made will be allocated to the Member who bears
the economic risk of loss with respect to the Partner Nonrecourse Debt to which
the Partner Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i).

 
 
18.5.7
Code Section 754 Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Company asset under Code Sections 734(b) or 743(b) is required to
be taken into account in determining Capital Accounts under Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), the amount of the adjustment to the Capital
Accounts will be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis), and the
gain or loss will be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
under Treasury Regulations Section 1.704-1(b)(2(iv)(m).

 
 
18.5.8
Interpretation.  The foregoing provisions of this Section 18.5 are intended to
comply with Treasury Regulations Section 1.704-1(b) and 1.704-2 and any
successor Treasury Regulations, and shall be interpreted consistently with this
intention.  Any terms used in such provisions that are not specifically defined
in this Agreement shall have the meaning, if any, given such terms in the
Treasury Regulations cited above.

 
 
18.5.9
Curative Allocations.  If any allocation of income, gain, loss, deduction, or
any other item is made pursuant to this Section 18.5 (the “Regulatory
Allocations”), then, to the extent consistent with Section 704 of the Code and
the Treasury Regulations thereunder, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss, and deduction
among the Members, if any (in the current and all subsequent Fiscal Years), so
that, to the extent possible, the net effect of such allocations of other items
and the Regulatory Allocations to each Member shall be to implement the
allocation scheme described in Section 18.3.

 
18.6
Section 704(c) of the Code; Other Tax Allocation Rules

 
 
18.6.1
In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, items of taxable income, gain, loss, and deduction with respect to
any property contributed to the capital of the Company shall, solely for income
tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and the property’s Gross Asset Value on the date of its
contribution to the Company, using any method selected by the Members under
Treasury Regulations Section 1.704-3.

 
 
18.6.2
In the event the book value of any Company asset is adjusted pursuant to clauses
(b) or (d) of the definition of Gross Asset Value in Section 24, subsequent
allocations of items of taxable income, gain, loss, and deduction with respect
to such asset shall, solely for income tax purposes, take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its book value in the same manner as under Section 704(c) of the
Code and the Treasury Regulations thereunder.

 
 
18.6.3
The Profits, Losses and other items of the Company shall be allocated according
to the Members’ varying Percentage Interests during the Fiscal Year, using the
daily proration method except that such items arising from transactions outside
the ordinary course of business shall be allocated to the date on which such
transactions occur.

 
 
18.6.4
Except as otherwise provided in this Agreement, each item of Company income,
gain, loss, deduction, or credit shall be allocated among the Members for tax
purposes in the same manner that the corresponding items of Profits and Losses
have been allocated among the Members’ respective Capital Accounts for the
Fiscal Year in question.

 
 
18.6.5
The Parties intend that all transactions between the Company and another Party
shall be conducted on an arm’s-length basis.

 
 
18.6.6
Upon the distribution to the Members of property other than cash, the difference
between the Gross Asset Value of such property and its book value shall be
treated as an item of gain or loss, as the case may be, and shall be allocated
pursuant to the provisions of Section 18.3 and 18.5 in the same manner that gain
or loss on a sale of such property would have been allocated.

 
 
18.6.7
The Members may vary the allocations set forth in this Section 18 as determined
to be necessary or appropriate to cause the allocations set forth herein to be
consistent with applicable provisions of the Code and the Treasury Regulations;
provided, that such variance does not affect distributions.

 
18.7
Allocation of Nonrecourse Liabilities

 
Solely for the purpose of allocating excess Nonrecourse Liabilities of the
Company among the Members in connection with the determination of the Members’
adjusted tax bases in their respective Membership Interests in accordance with
Section 752 of the Code and the Treasury Regulations from time to time
promulgated thereunder, the Members shall allocate excess Nonrecourse
Liabilities in the manner determined by the Members.
 
18.8
Partnership Treatment

 
No election shall be made by the Company to be excluded from the application of
the provisions of Subchapter K of the Code, or to be treated as an association
taxable as a corporation, and all Members agree to treat the Company as a
partnership for all federal, state, and local income tax purposes unless
otherwise specifically required by law.
 
18.9
Tax Return

 
The Company shall prepare at the expense of the Company and shall, no later than
April 30 of each Fiscal Year, provide to each Member a draft of the Company’s
federal and state income tax returns for the Company’s prior Fiscal Year for
(a) review and comment by each Member, and (b) approval by each Member.  The
Members (i) agree to prepare their federal and state income tax returns in a
manner consistent with the Company’s federal and state income tax returns
approved by both Members, and (ii) shall agree on the establishment or material
modification of tax reporting positions, including making, revoking or declining
to make tax elections in connection with the preparation and filing of the
Company’s or any subsidiary’s federal, state, local or applicable foreign tax
returns.
 
18.10
Tax Matters Partner; Tax Elections

 
 
18.10.1
Navistar is hereby appointed the “Tax Matters Partner” of the Company for all
purposes pursuant to Sections 6221 through 6231 of the Code.  Subject to the
immediately following sentence, the Tax Matters Partner shall (a) furnish to
each Member affected by an audit of the Company income tax returns a complete
copy of each notice or other communication received from the Internal Revenue
Service or applicable state authority within five (5) calendar days of receipt
(except such notices or communications as are sent directly to such Member),
(b) keep such Member reasonably informed of any administrative or judicial
proceedings, as required by Section 6623(g) of the Code, (c) allow each Member
an opportunity to participate in all such administrative and judicial
proceedings, and (d) advise and consult with each Member (and assignee) as to
proposed adjustments to the federal or state income tax returns of the
Company.  The Tax Matters Partner shall act at the direction of the Members and
in any event shall not have the authority, unless such action has been approved
by the Members, to take any material action or make any material decision,
including (i) entering into a settlement agreement with the Internal Revenue
Service which purports to bind Members other than the Tax Matters Partner,
(ii) filing a petition as contemplated in Section 6226(a) or 6228 of the Code,
(iii) intervening in any action as contemplated in Section 6226(b) of the Code,
(iv) filing any request contemplated in Section 6227(b) of the Code, or
(v) entering into an agreement extending the period of limitations as
contemplated in Section 6229(b)(1)(B) of the Code.  The Company shall not be
obligated to pay any fees or other compensation to the Tax Matters Partner in
its capacity as such, but the Company shall reimburse the Tax Matters Partner
for all reasonable out-of-pocket costs and expenses (including attorneys’ and
other professional fees) incurred by it in its capacity as Tax Matters
Partner.  The Company shall defend, indemnify, and hold harmless the Tax Matters
Partner against any and all Liabilities sustained or incurred as a result of any
act or decision concerning Company tax matters and within the scope of such
Member’s responsibilities as Tax Matters Partner, so long as such act or
decision was done or made in good faith and does not constitute gross negligence
or willful misconduct.

 
 
18.10.2
If there is a distribution of Company property as described in Code Section 734
or if there is a transfer of a Company interest as described in Code Section 743
then, upon the written request of any Member, the Company shall file an election
pursuant to Code Section 754, in accordance with the procedures set forth in the
applicable Treasury Regulations to adjust the basis of Company properties.  Upon
the request of the Company, each Member shall provide the Company with all the
information not then possessed by the Company necessary to give effect to any
election under Code Section 754.

 
18.11
Accounting Records

 
The Company shall maintain true and accurate business and accounting records of
all of its operations in accordance with GAAP, and, to the extent applicable,
the specific, reasonable requirements of the Members.  Each Member, and its duly
authorized representatives, shall have the right, at any time, to inspect, copy,
and audit all of the business records and accounts of the Company.
 
18.12
Reports

 
The Company shall have monthly unaudited financial statements prepared in
accordance with GAAP no later than fifteen (15) Business Days after the end of
each month.  Unless otherwise determined by the Board by Majority Consent, the
Company shall arrange for its annual financial statements to be audited by an
independent auditor no later than sixty (60) calendar days after the end of each
Fiscal Year.  Furthermore, upon Caterpillar’s request prior to October 1 of each
year, the Company shall arrange for its financial statements relating to the
twelve (12) month period ended each December 31 to be audited by an independent
auditor no later than sixty (60) calendar days following such December 31.  All
of the financial statements described in the two immediately preceding sentences
shall include all year-end accruals required by GAAP.  All of the financial
statements of the Company shall be prepared so as to enable each Member to
satisfy all of the financial reporting requirements to which such Member is
subject.  From and after the Effective Date until such time as the Board changes
the independent auditor of the Company pursuant to the next sentence, the
initial independent auditor of the Company shall be KPMG LLP.  The Company and
Navistar will instruct KPMG LLP to permit Caterpillar’s independent auditor, at
Caterpillar’s sole cost and expense, to review KPMG LLP’s audit records for the
Company.  The selection, change, or termination of the Company’s independent
auditor shall require the Majority Consent of the Board.  Furthermore, the
selection or change of the accounting methods, methodologies, practices,
procedures, or policies utilized by the Company (except for those changes that
are required by any new accounting standards or any regulatory requirements),
and the approval of the annual financial statements for the twelve (12) month
period ended at the end of each Fiscal Year and the financial statements for the
twelve (12) month period ended each December 31, in each case, shall require the
Majority Consent of the Board.
 
18.13
Other Tax Information

 
The Company shall provide to each Member such other information as is reasonably
necessary or reasonably requested by such Member to enable such Member to comply
with such Member’s tax obligations.  In addition, each Member shall provide to
the Company such information as is reasonably necessary by the Company to enable
the Company to comply with its tax obligations.
 
18.14
Sarbanes-Oxley Act; Internal Controls

 
The Company shall employ internal controls and related processes that are no
less rigorous than the internal controls and related processes that are required
in order for each Member to be in full compliance with the requirements of
Section 404 of the Sarbanes-Oxley Act of 2002.
 
18.15
Tax Decisions by the Members

 
Representatives selected by Navistar and Caterpillar from their respective tax
departments shall act on behalf of the Members with respect to tax decisions
that are expressly to be made by the Members under this Agreement.  Pursuant to
Section 5.13.37, the Board is authorized to resolve any disputes regarding such
tax decisions.
 
 
19. 
TRANSFER OF MEMBERSHIP INTERESTS

 
19.1
Restriction on Transfers

 
 
19.1.1
Generally

 
 
19.1.1.1
Except as set forth in Section 3.2.5 and Section 19.2, neither Member shall,
without the prior written consent of the other Member, which consent may be
withheld in the sole discretion of the other Member, Transfer, pledge, or in any
manner encumber its Membership Interest, and any Transfer, pledge, or
encumbrance of a Membership Interest by a Member made without such consent shall
be null and void and of no effect whatsoever and shall not be recorded upon the
books of the Company.

 
 
19.1.1.2
If a Transfer of all or part of a Member’s Membership Interest results in the
termination of the Company under Code Section 708, then such new or resulting
Member shall have indemnified each remaining Member (or agreed to indemnify each
such remaining Member in writing reasonably acceptable to such remaining
Member), in an amount equal to the Net Present Value of Increased Tax Liability,
if any, applicable to such remaining Member, as determined by the Board in its
reasonable discretion.

               
 
19.1.2
Restrictions on Transfers to Certain Competing Persons; Right of First
Refusal.  If Section 19.1.1 is determined to be invalid or unenforceable in any
situation, then except as set forth in Section 3.2.5 and Section 19.2, the
Parties instead shall adhere to this Section 19.1.2 with respect to such
situation.

 
 
19.1.2.1
Restriction on Transfers to Certain Competing Persons.  Caterpillar shall not,
without the prior written consent of Navistar, which consent may be withheld in
the sole discretion of Navistar, Transfer its Membership Interest to, or pledge
or in any manner encumber its Membership Interest in favor of, any Navistar
Competing Person.  Navistar shall not, without the prior written consent of
Caterpillar, which consent may be withheld in the sole discretion of
Caterpillar, Transfer its Membership Interest to, or pledge or in any manner
encumber its Membership Interest in favor of, any Caterpillar Competing
Person.  Any Transfer, pledge or encumbrance of a Membership Interest by a
Member made without such consent shall be null and void and of no effect
whatsoever and shall not be recorded upon the books of the Company.

 
 
19.1.2.2
Right of First Refusal for all other Transfers.  If at any time a Member (the
“Offeror”) desires to Transfer or offer for a bona fide sale any or all of such
Member’s Membership Interest to any third party or receives a bona fide offer
from a prospective purchaser to purchase any or all of such Member’s Membership
Interest and such Member desires to Transfer such portion or all of such
Membership Interest (the “Offered Membership Interest”), and such Transfer or
offer is not otherwise subject to Section 19.1.2.1, the other Member (the
“Beneficiary”) shall have the right of first refusal with respect to the Offered
Membership Interest as provided by this Section 19.1.2.2 (the “Right of First
Refusal”).

 
 
A.
Offer.  The Offeror shall first furnish to the Beneficiary a document setting
forth the proposed price for the applicable Membership Interest and other
material terms and conditions of the proposed Transfer or sale, together with an
irrevocable offer to sell to the Beneficiary all and not less than all of the
Offered Membership Interest on such price, terms and conditions (the
“Offer”).  If the Offeror receives a bona fide offer to purchase the Offered
Membership Interest from a proposed purchaser, the Offer shall also include the
name and address of the proposed purchaser of the Offered Membership
Interest.  If the Offer specifies consideration other than cash, the Beneficiary
shall be entitled to pay the Fair Market Value of such consideration in cash,
which Fair Market Value shall be determined by the Board by Majority Consent.

 
 
B.
Exercise of Right of First Refusal.  For a period of thirty (30) calendar days
after the receipt by the Beneficiary of the Offer, the Beneficiary shall have
the right, at its option, to purchase all, but not less than all, of the Offered
Membership Interest.  To validly exercise the Right of First Refusal, the
Beneficiary shall notify the Offeror in writing of such exercise within such
thirty (30) calendar day period.

 
 
C.
Closing.  If the Beneficiary validly exercises its Right of First Refusal, the
closing of the sale and purchase of the Offered Membership Interest shall take
place at the offices of the Beneficiary’s counsel forty-five (45) calendar days
after the date of the Beneficiary’s acceptance of the Offer; provided, that the
closing shall in no event occur earlier than three (3) Business Days after
receipt of all approvals required from, and expiration of all waiting periods
(including waiting periods under the Hart-Scott-Rodino Act) imposed by, any
governmental authorities in connection with the purchase and sale.  At closing,
(a) the Offeror shall represent and warrant to the Beneficiary that the
Beneficiary is receiving good and marketable legal and beneficial title to such
Offered Membership Interest, free and clear of any liens, pledges, claims,
security interests, encumbrances, and similar interests of any kind whatsoever
(other than restrictions imposed by the Securities Act, applicable state
securities laws, and this Agreement), which representations and warranties shall
be the sole representations and warranties required of the Offeror, and (b) the
Beneficiary shall deliver to the Offeror the purchase price specified in the
Offer in immediately available funds.  Notwithstanding anything to the contrary
in this Section 19.1.2.2, if the Beneficiary exercises its Right of First
Refusal and, in connection therewith, a governmental authority whose approval is
required to consummate the purchase of the Offered Membership Interest fails to
approve such transaction or imposes a condition on its approval that, in the
reasonable discretion of the Beneficiary, would make the purchase by it of the
Offered Membership Interest impractical or not otherwise in the best interests
of the Beneficiary, then the Beneficiary may terminate the purchase of the
Offered Membership Interest, and upon such termination, the Beneficiary shall
have no further obligation with respect thereto.

 
 
D.
Failure to Exercise Right of First Refusal.  If the Beneficiary does not
exercise the Right of First Refusal within the thirty (30) calendar day period
described in Section 19.1.2.2(B), or if the Beneficiary terminates the purchase
and sale of the Offered Membership Interest pursuant to the last sentence of
Section 19.1.2.2(C), the Offeror shall then have a period of sixty (60) calendar
days from the later of (a) the date on which the Right of First Refusal shall
have expired, and (b) if applicable, the date on which the Beneficiary
terminates the purchase and sale of the Offered Membership Interest pursuant to
the last sentence of Section 19.1.2.2(C), to consummate the sale of all, but not
less than all, of the Offered Membership Interest.  Such sale shall be at a
price and on other terms that are in the aggregate no more favorable to the
proposed purchaser than as set forth in the Offer.  Any third party purchasing
such Offered Membership Interest must agree in writing to be bound by all of the
terms and conditions of this Agreement.  If such sale is not consummated within
such sixty (60) calendar day period, the Offeror shall then be required to offer
the Offered Membership Interest to the Beneficiary pursuant to the Right of
First Refusal before making such sale to any Person.

 
 
19.1.3
Right of First Refusal for all Transfers.  If both Sections 19.1.1 and 19.1.2
are determined to be invalid or unenforceable in any situation, then except as
set forth in Section 3.2.5 and Section 19.2, the Parties shall adhere to
Section 19.1.2.2 with respect to such situation, it being understood that the
Parties shall so adhere to Section 19.1.2.2 irrespective of whether or not the
relevant third party or prospective purchaser is a Caterpillar Competing Person
or a Navistar Competing Person.

 
 
19.1.4
Right of First Refusal for Transfers to Certain Competing Persons.  If each of
Sections 19.1.1, 19.1.2, and 19.1.3 are determined to be invalid or
unenforceable in any situation, then except as set forth in Section 3.2.5 and
Section 19.2, the Parties shall adhere to Section 19.1.2.2 with respect to such
situation, it being understood that the Parties shall so adhere to
Section 19.1.2.2 only if, (a) where the Offeror is Caterpillar, the relevant
third party or prospective purchaser is a Navistar Competing Person, and
(b) where the Offeror is Navistar, the relevant third party or prospective
purchaser is a Caterpillar Competing Person.

 
19.2
Permitted Transfers to Subsidiaries

 
Notwithstanding Section 19.1, any Member may Transfer all, but not less than
all, of its Membership Interest to any one of its direct or indirect wholly
owned subsidiaries without the consent of the other Member; provided, that (a)
such transferred Membership Interest shall remain subject to all of the terms
and conditions of this Agreement, (b) such direct or indirect wholly owned
subsidiary shall become liable for all of the transferring Member’s obligations
under this Agreement and shall agree in writing to be bound by all of the terms
and conditions of this Agreement, (c) unless the transferee has a net worth
equal to or greater than the net worth of the transferring Member, the
transferring Member guarantees all financial obligations of the transferee, (d)
such transferee is obligated to Transfer such Membership Interest back to the
transferring Member if the transferee ceases to be a direct or indirect wholly
owned subsidiary of the transferring Member, and (e) no further Transfer of such
transferred Membership Interest shall be permitted unless such Transfer complies
with all of the terms and conditions of this Agreement.
 
19.3
Absolute Prohibitions on Transfers

 
Notwithstanding anything to the contrary in this Agreement, a Member may not
Transfer, pledge, or in any manner encumber its Membership Interest during any
period while such Member is in Material Breach.
 
 
20. 
DISPUTES AND DEADLOCKS

 
In the event (a) of a dispute, controversy, or claim between the Members under
or in any manner related to this Agreement other than a Company Deadlock (a
“Company Dispute”), or (b) that any matter that is submitted to a vote by the
Members or the Board, after good faith discussion and negotiation among the
Members or the Representatives, as applicable, does not receive the required
vote to approve such matter and is not withdrawn from consideration by the
Member or the Representative(s) submitting such matter to a vote upon the
failure to receive such approval (a “Company Deadlock”), the Members shall meet
and work together in good faith and use commercially reasonable efforts to
expeditiously resolve the Company Dispute or the Company Deadlock internally by
reference to their respective senior management promptly following written
notice given by either Member to the other Member; provided, however, that the
foregoing requirement to use commercially reasonable efforts shall not apply to
any Company Dispute or Company Deadlock over matters relating to the adoption or
amendment of an Annual Business Plan or a Rolling Business Plan.  If the Members
are unable to internally resolve the Company Dispute or the Company Deadlock
within thirty (30) calendar days after such notice, then at anytime thereafter:
 
20.1
 
In the event of any Company Dispute, each Party shall be entitled to exercise
any and all rights and remedies available to such Party under law, in equity or
otherwise, subject to the terms of Sections 23.12, 23.13, 23.14 and 23.15.
 
20.2
 
In the event of a Company Deadlock the matter shall be deemed not approved and
withdrawn from consideration (it being understood that with respect to Section
5.13.18, such in-kind contribution shall not be made) and the Company shall
continue operating in the ordinary course of business.
 
20.3
 
In the event of a Company Deadlock with respect to an Annual Business Plan
pursuant to Section 5.13.1, the Company shall continue operating under the
Rolling Business Plan most recently approved by the Board.  If, after the date
that is sixty (60) months following the Effective Date, upon the expiration of
the then current Rolling Business Plan, the Board shall not have adopted a new
Annual Business Plan for the following Fiscal Year or a new Rolling Business
Plan to commence the following Fiscal Year, this Agreement shall be deemed
terminated (as provided in Section 21.2.5).  For the avoidance of doubt, if the
Board shall not have adopted a new Rolling Business Plan covering the Fiscal
Year ending October 31, 2014, the Company shall operate under the final ten (10)
months of the Initial Rolling Business Plan during the period from November 1,
2013, through the date that is sixty (60) months following the Effective Date.
 
 
21. 
TERM; TERMINATION; DISTRIBUTIONS ON TERMINATION

 
21.1
Term

 
This Agreement shall become effective on the Effective Date and shall continue
in full force and effect, unless earlier terminated in accordance with this
Agreement, for a period of twenty-five (25) years from the Effective Date;
provided, that (a) upon the twenty (20) year anniversary of the Effective Date,
the Members may agree in writing to extend the term of this Agreement by another
five (5) years beyond the initial twenty five (25) year term, and (b) every five
(5) years after such twenty (20) year anniversary, the Members may agree in
writing to further extend the term of this Agreement for another five (5) years
beyond the then extended term.
 
21.2
Termination

 
This Agreement shall be terminated:
 
 
21.2.1
at any time by the mutual written consent of the Members;

 
 
21.2.2
at the option of a Member, if the continued membership of the other Member in
the Company is terminated under applicable law;

 
 
21.2.3
at the option of a Member, if a final and non-appealable decree of judicial
dissolution is entered against the other Member or against the Company by a
court of competent jurisdiction, in each case, under applicable law;

 
 
21.2.4
at the option of a Member, if the other Member is in Material Breach and has
failed to cure such Material Breach within ninety (90) calendar days of notice
thereof from the non-breaching Member, provided, that such notice is delivered
in writing by the non-breaching Member within ninety (90) calendar days of the
date such Member first obtains knowledge that the other Member is in Material
Breach; provided, that such ninety (90) calendar day cure period shall be
extended by an additional ninety (90) calendar days if (a) such Material Breach
does not arise out of clause (a), clause (b) or clause (c) of the definition of
“Material Breach,” (b) such Material Breach by its nature cannot be cured within
ninety (90) calendar days but is capable of being cured within one hundred
eighty (180) calendar days, (c) the breaching Member is using and continues to
use best efforts to effect a cure, and (d) the non-breaching Member reasonably
believes that such Material Breach shall be cured within the ninety (90)
calendar day extension period; and provided further that, notwithstanding the
foregoing, if such Material Breach arises out of clause (c) of the definition of
“Material Breach,” the Member that is in Material Breach shall be entitled to
cure such Material Breach only within ten (10) calendar days of notice thereof
from the non-breaching Member; and provided further that, if the other Member is
in Material Breach and such Material Breach by its nature cannot be cured, the
non-breaching Member may terminate this Agreement at any time without the lapse
of any cure period;

 
 
21.2.5
after the date that is sixty (60) months following the Effective Date,
automatically in the event that (a) there is a Company Deadlock with respect to
Section 5.13.1, (b) the three (3) year period of committed funding set forth in
the then current Rolling Business Plan has expired, as applicable, and (c) the
Board has not adopted, by Majority Consent, a new Annual Business Plan for the
following Fiscal Year or a new Rolling Business Plan to commence the following
Fiscal Year;

 
 
21.2.6
at the option of either Member, if the Percentage Interest in the Company held
by either Member is less than twenty-five percent (25%); or

 
 
21.2.7
at the option of a Member, if the other Member undergoes a Change in Control.

 
(the exercise of any of the foregoing, a “Termination Event”).  Notwithstanding
anything to the contrary in this Agreement, and for the avoidance of doubt, a
breach of any provision of this Agreement by a Party shall not entitle such
breaching Party to terminate this Agreement.
 
21.3
Dissolution and Liquidation

 
 
21.3.1
Subject to Section 21.6, upon the expiration or termination of this Agreement,
the President, as liquidating trustee, shall immediately commence to wind up the
Company’s affairs and liquidate the assets of the Company.  In the event the
President is unable to perform in the capacity of liquidating trustee or in the
case of a dissolution of the Company pursuant to Section 21.2.3, the liquidating
trustee shall be a Person approved by the Members

 
 
21.3.2
Profits and Losses from an event causing dissolution pursuant to Section 21.2
shall be allocated among the Members so that after such allocations and the
other allocations under this Agreement, to the maximum extent possible the final
Capital Account balances of the Members are at levels which would permit
liquidating distributions, if made in accordance with such final Capital Account
balances, to be equal to the distributions that will occur under
Section 21.4.3.  To the extent that the allocation provisions of this Agreement
would not produce such target Capital Account balances, the Members agree to
take such actions as are reasonably necessary to amend such allocation
provisions to produce such balances so long as such amendments are permissible
under the applicable tax law.

 
 
21.3.3
Upon the occurrence of the Triggering Event, the Company shall assign and
transfer to each Member, and each Member shall assume from the Company, fifty
percent (50%) of the Company’s outstanding warranty liability provided pursuant
to the terms and conditions of sale with respect to any JV Truck Model or any JV
Truck Replacement Part (in each case, regardless of brand).  For the avoidance
of doubt, in addition to a dissolution of the Company, this Section 21.3.3
applies to the closing of any sale and purchase of the Membership Interest
pursuant to the Buy/Sell Option or the Buy-Out Interest Option pursuant to
Section 21.6.4.

 
21.4
Proceeds in Liquidation

 
Subject to Section 21.5, proceeds in liquidation shall be applied:
 
 
21.4.1
First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than the Members and their Affiliates;

 
 
21.4.2
Second, to the payment and discharge of any debts owed by the Company to the
Members and their Affiliates; and

 
 
21.4.3
Finally, between the Members in accordance with Section 18.4; provided, that if
the Fair Market Value of all assets that are to be distributed to a Member
pursuant to Sections 18.4 and 21.5 (other than Sections 21.5.1 and 21.5.2)
exceeds the Fair Market Value of all assets that would have been distributed to
such Member pursuant to Section 18.4 (other than assets described in Sections
21.5.1 and 21.5.2), such Member shall make a Capital Contribution to the Company
in an amount equal to the Fair Market Value of assets (other than assets
described in Sections 21.5.1 and 21.5.2) to be distributed to such Member over
the Fair Market Value of such  assets that would have been received under
Section 18.4 and such Capital Contribution shall be distributed to the other
Member in liquidation of the other Member’s Membership Interest.  For
convenience of the Members and the Company, the Member obligated to make a
Capital Contribution shall make the payment directly to the other Member.

 
21.5
Distribution of Assets on Dissolution of the Company

 
In the event of a dissolution of the Company, to the extent permitted by
applicable law, the assets of the Company shall be used to satisfy the Company’s
obligations under Section 21.4 in the following order of precedence: (a) first,
money, accounts receivable, chattel paper, documents, instruments, and
investment property shall be used to satisfy amounts owing under Sections 21.4.1
and 21.4.2, (b) second, to the extent amounts remain owing under Sections 21.4.1
and 21.4.2, the remaining assets of the Company (other than Intellectual
Property and the agreements between the Company and JV Dealers) shall be used to
satisfy amounts owing under Sections 21.4.1 and 21.4.2, and (c) third, to the
extent amounts remain owing under Sections 21.4.1 and 21.4.2, the Company owned
Intellectual Property and the agreements between the Company and JV Dealers
shall be used to satisfy amounts owing under Sections 21.4.1 and 21.4.2.  To the
extent assets of the Company remain after satisfying all amounts owing under
Sections 21.4.1 and 21.4.2, such assets shall be distributed pursuant to
Section 21.4.3 as follows:
 
 
21.5.1
Intellectual Property.  The Company shall distribute (a) the Company-owned
trademarks, service marks and trade dress unique to Caterpillar Truck Models to
Caterpillar, (b) the Company-owned trademarks, service marks and trade dress
unique to Navistar Truck Models to Navistar, and (c) all other Company-owned
Intellectual Property to both Members as joint owners (it being understood the
terms of such joint ownership are set forth in Section 14.6).

 
 
21.5.2
JV Dealer Agreements.  The Company shall distribute (a) each JV Dealer agreement
pertaining to the sale of Caterpillar Truck Models to Caterpillar and (b) each
JV Dealer agreement pertaining to the sale of Navistar Truck Models to Navistar
(in each case, irrespective of whether the JV Dealer party to such agreement is
Affiliated with a Caterpillar dealer or a Navistar dealer).  For the avoidance
of doubt, the Company shall distribute all JV Dealer agreements to the Members
in accordance with the immediately preceding sentence, and the Company shall not
be required to terminate any JV Dealer agreement prior to making such
distribution.  Notwithstanding the preceding two (2) sentences in this Section
21.5.2, if a Termination Event occurs prior to the third (3rd) anniversary of
the Effective Date, then the Company shall not distribute its JV Dealer
agreements to the Members but instead shall cause each of its JV Dealer
agreements to be terminated in connection with the dissolution of the Company;
provided, however, that (i) if the Termination Event occurs pursuant to Section
21.2.4 (in connection with a Material Breach by a Member), Section 21.2.6 (in
connection with a decrease of the Percentage Interest held by a Member) or
Section 21.2.7 (in connection with a Change in Control of a Member), then each
JV Dealer agreement pertaining to the sale of JV Truck models of the other
Member’s brand (irrespective of whether the JV Dealer party to such agreement is
Affiliated with a Caterpillar dealer or a Navistar dealer) shall not be
terminated by the Company but instead shall be distributed to such other Member
(it being understood, for the avoidance of doubt, that in each of the
circumstances described in this clause (i), the JV Dealer agreements pertaining
to the sale of JV Truck models of the brand of the Member that committed such
Material Breach, whose Percentage Interest decreased or that underwent such a
Change in Control (irrespective of whether the JV Dealer party to such agreement
is Affiliated with a Caterpillar dealer or a Navistar dealer) shall be
terminated by the Company in connection with the dissolution of the Company and
shall not be distributed to such Member), and (ii) in any event, each JV Dealer
agreement pertaining to the sale of Navistar Truck Models with a JV Dealer that
is Affiliated with a Navistar dealer that was serving as a Navistar dealer as of
the Effective Date shall not be terminated by the Company but instead shall be
distributed to Navistar.

 
 
21.5.3
Assets other than Intellectual Property and JV Dealer Agreements.

 
 
21.5.3.1
The Members shall use their commercially reasonable efforts to agree, as
promptly as practicable after the occurrence of a Termination Event, on an
allocation between the Members of the remaining assets of the Company other than
the Intellectual Property of the Company and the agreements between the Company
and JV Dealers (the “Remaining Assets”).  If the Members agree on an allocation
between the Members of any of the Remaining Assets within forty (40) calendar
days after the occurrence of a Termination Event, such assets (the “Non-Disputed
Remaining Assets”) shall be so distributed to the Members as so agreed.

 
 
21.5.3.2
If the Members cannot agree on an allocation of all of the Remaining Assets
between the Members within forty (40) calendar days after the occurrence of a
Termination Event, the Members shall promptly retain an Independent Valuation
Firm.  If the Members cannot agree on an Independent Valuation Firm within forty
five (45) calendar days after the occurrence of a Termination Event, the Members
shall cause an Independent Valuation Firm to be appointed pursuant to the
procedures set forth in Section 23.16.  The Independent Valuation Firm shall
determine, in accordance with the procedures set forth in Section 23.16, the
Fair Market Value of each of (a) the Non-Disputed Remaining Assets and (b) those
Remaining Assets for which the Members cannot agree on an allocation between the
Members (the “Disputed Remaining Assets”).  No later than ten (10) calendar days
after the Independent Valuation Firm renders its decision as to the Fair Market
Value of the items set forth in the preceding sentence, each Member shall
deliver a written notice to the Company indicating if such Member offers to make
a Capital Contribution in order to receive a distribution of all, but not less
than all, of the Disputed Remaining Assets from the Company based on the Fair
Market Value of such assets (as determined pursuant to the preceding sentence).

 
 
21.5.3.3
If one Member (but not the other Member) offers to make a Capital Contribution
in order to receive a distribution of all, but not less than all, of the
Disputed Remaining Assets from the Company based on the Fair Market Value of
such assets, the Company shall distribute such assets to such Member and, if
applicable, the Member shall make a Capital Contribution determined under
Section 21.4.3.

 
 
21.5.3.4
If both Members offer to make a Capital Contribution in order to receive a
distribution of all, but not less than all, of the Disputed Remaining Assets
from the Company based on the Fair Market Value set forth in Section 21.5.3.2,
then on the day that is ten (10) calendar days after the end of the
aforementioned ten (10) calendar day period, the Independent Valuation Firm
shall determine the value of the Disputed Remaining Assets to the Members
pursuant to a one (1) bid, sealed first price reserve auction in which each
Member shall submit a bid and the winning, highest-bidding Member shall be
obligated to make a Capital Contribution based on the price of the Disputed
Remaining Assets equal to the winning, highest bid (it being understood that the
reserve price in such auction shall be deemed to be equal to such Fair Market
Value).  The Company shall distribute the Disputed Remaining Assets to the
winning, highest- bidding Member and, if applicable, such Member shall make a
Capital Contribution determined under Section 21.4.3.

 
 
21.5.3.5
If neither Member offers to acquire all (but not less than all) of the Disputed
Remaining Assets at such Fair Market Value, the Company shall sell such assets
to the highest bidding third party (which such third party may not be an
Affiliate of either Member) and shall thereafter distribute the proceeds of such
sale in accordance with Section 21.4.3 (taking into account (a) the Fair Market
Value of the Non-Disputed Remaining Assets and (b) the distribution of such
assets to the Members in accordance with Section 21.4.3).

 
21.6
Buy-Out Interest Option and Buy/Sell Option.

 
 
21.6.1
Buy-Out Interest Option on Termination Event.

 
 
21.6.1.1
Determination of Fair Value of Company.  Notwithstanding anything to the
contrary in this Agreement, if a Termination Event occurs pursuant to Section
21.2.4 (in connection with a Material Breach by a Member) or Section 21.2.6 (in
connection with a decrease of the Percentage Interest held by a Member), the
other Member (the “Buy-Out Member”) may, by delivering written notice to such
Member (the “Termination Event Member”) within thirty (30) calendar days of the
occurrence of the Termination Event, require that (a) the process of dissolving
and liquidating the Company pursuant to Sections 21.3, 21.4, and 21.5 be
suspended pending the implementation of the terms of this Section 21.6, and (b)
the Members attempt in good faith to agree on the Fair Value of the Company.  If
the Members have not agreed on the Fair Value of the Company within thirty (30)
calendar days after the date on which the Buy-Out Member delivers such written
notice to the Termination Event Member, the Members shall promptly retain a
nationally recognized investment banking firm.  In the absence of mutual
agreement on an investment banking firm within forty (40) calendar days after
the date on which the Buy-Out Member delivers such written notice to the
Termination Event Member, each Member shall designate within five (5) calendar
days thereafter a nationally recognized investment banking firm for the sole
purpose of selecting an investment banking firm to determine the Fair Value of
the Company pursuant to this Section 21.6.1.1.  If a Member fails to designate
such an investment banking firm within such five (5) calendar day period, then
the other Member’s designated investment banking firm shall be deemed the
mutually agreed investment banking firm to serve for all purposes of this
Section 21.6.1.1.  If each Member designates an investment banking firm within
such five (5) calendar day period, then the two (2) such designated firms shall
promptly select a nationally recognized investment banking firm to determine the
Fair Value of the Company pursuant to this Section 21.6.1.1, which investment
banking firm shall be independent from the two (2) designated investment banking
firms and the Members.  The investment banking firm selected pursuant to this
Section 21.6.1.1 is referred to as the “Investment Banker.”  After the selection
of the Investment Banker, (a) each Member shall submit to the Investment Banker
in writing, not later than ten (10) calendar days after the Investment Banker is
retained, its position with respect to the Fair Value of the Company, together
with such supporting documentation as it deems necessary or as the Investment
Banker requests, (b) the Company shall promptly make available to the Investment
Banker such financial and other information and documentation as is requested by
the Investment Banker to make its determination, and (c) the Investment Banker
shall, within fifteen (15) calendar days after receiving the positions of the
Members and the information and documentation requested by the Investment Banker
(or if a Member or the Company fails or refuses to provide such information and
documentation within a reasonable period of time, upon the expiration of a
reasonable period of time), render its decision as to the Fair Value of the
Company, which decision shall be final and binding on, and nonappealable by, the
Members.  The Investment Banker shall act as an expert and not as an
arbitrator.  The fees and expenses of the Investment Banker shall be paid one
half by each Member.

 
 
21.6.1.2
Exercise of Buy-Out Interest Option.  The Buy-Out Member shall have the option,
but not the obligation (the “Buy-Out Interest Option”), to purchase from the
Termination Event Member, and to require the Termination Event Member to sell to
the Buy-Out Member, all (but not less than all) of the Termination Event
Member’s Membership Interest in the Company (the “Buy-Out Interest”) for a
purchase price (the “Buy-Out Interest Purchase Price”) equal to the Termination
Event Member’s Percentage Interest multiplied by the Fair Value of the Company
(as finally determined pursuant to Section 21.6.1.1).  The Buy-Out Interest
Option shall be exercisable by the Buy-Out Member, in its sole discretion and at
its sole option, by delivering written notice (which written notice shall be
irrevocable except as provided in Section 21.6.4) to the Termination Event
Member at any time during the period commencing on the date on which the Fair
Value of the Company is finally determined pursuant to Section 21.6.1.1 and
ending thirty (30) calendar days after such date (the “Buy-Out Interest Option
Period”).  Such written notice shall obligate the Termination Event Member to
sell and the Buy-Out Member to purchase the Buy-Out  Interest as herein
provided.  The failure of the Buy-Out Member to deliver the written notice in
accordance with the second previous sentence (or the delivery of a written
notice by the Buy-Out Member declining to exercise the Buy-Out Interest Option)
shall result in the termination of the Buy-Out Interest Option, and the
Termination Event Member shall continue to own the Buy-Out Interest and the
Members shall recommence the process of dissolving and liquidating the Company
pursuant to Sections 21.3, 21.4, and 21.5.  If the Buy-Out Member validly
exercises the Buy-Out Interest Option, (a) the Members shall not recommence the
process of dissolving and liquidating the Company pursuant to Sections 21.3,
21.4, and 21.5, and (b) the Termination Event Member shall sell, and the Buy-Out
Member shall purchase, the Buy-Out Interest for the Buy-Out Interest Purchase
Price, and an agreement for the sale and purchase of the Buy-Out Interest shall
automatically be deemed to exist between the Termination Event Member and the
Buy-Out Member as set forth in this Section 21.6.1.2.

 
 
21.6.2
Buy/Sell Option on Change in Control

 
 
21.6.2.1
Determination of Value.  No later than ten (10) days after a Member undergoes a
Change in Control, the Member undergoing such Change in Control (the “Change in
Control Member”) shall deliver written notice (a “Change in Control Notice”) to
the other Member (the “Buy/Sell Member”).  For a period not to exceed thirty
(30) days following the ninety (90) day anniversary of the Change in Control of
the Change in Control Member if the Buy/Sell Member has not yet triggered a
termination of this Agreement pursuant to Section 21.2.7, the Buy/Sell Member
shall have the option, but not the obligation, to deliver to the Change in
Control Member a written notice (the “Valuation Notice”), indicating a valuation
of one hundred percent (100%) of the equity of the Company (the “Valuation
Price”) based on which the Buy/Sell Member is committed to either (i) purchase
all (but not less than all) of the Change in Control Member’s Membership
Interest in the Company, or (ii) sell all (but not less than all) of the
Buy/Sell Member’s Membership Interest in the Company, each transaction to be
effected at the Valuation Price multiplied by the Seller Member’s Percentage
Interest.  If the Buy/Sell Member fails to provide a Valuation Notice within the
thirty (30) day period set forth herein, the Buy/Sell Member shall forever waive
its right to deliver a Valuation Notice or to establish a Valuation Price.  For
the avoidance of doubt, nothing in this Section 21.6.2 is intended to limit or
restrict the Buy/Sell Member’s right to terminate this Agreement pursuant to
Section 21.2.7; provided, however, that from and after the delivery of the
Valuation Notice until such time of a termination of the Buy/Sell Option, the
Buy/Sell Member shall not be permitted to exercise its termination rights
pursuant to Section 21.2.7.

 
 
21.6.2.2 
Option of Change in Control Member.  No later than ninety (90) days following
the Change in Control Member’s receipt of a Valuation Notice, the Change in
Control Member shall deliver written notice (the “Buy/Sell Notice”) to the
Buy/Sell Member of its decision whether, at its sole option (but it must select
to either purchase or sell), to (i) purchase all (but not less than all) of the
Buy/Sell Member’s Membership Interest in the Company, or (ii) sell all (but not
less than all) of the Change in Control Member’s Membership Interest in the
Company, each transaction to be effected at a purchase price (the “Buy/Sell
Purchase Price”) equal to the Valuation Price multiplied by the Seller Member’s
Percentage Interest (the “Buy/Sell Option”).

 
 
21.6.2.3
Agreement for the Sale and Purchase of Membership Interest.  If the Change in
Control Member elects to purchase the Buy/Sell Member’s Membership Interest, the
Buy/Sell Member shall be required to sell, and the Change in Control Member
shall be required to purchase, all of the Buy/Sell Member’s Membership Interest
at the Buy/Sell Purchase Price, pursuant to Section 21.6.4.  If the Change in
Control Member (i) elects to sell all of its Membership Interest to the Buy/Sell
Member or (ii) fails to deliver the Buy/Sell Notice to the Buy/Sell Member
within such ninety (90) day period, the Buy/Sell Member shall be required to
purchase, and the Change in Control Member shall be required to sell, all of the
Change in Control Member’s Membership Interest at the Buy/Sell Purchase Price,
pursuant to Section 21.6.4.  In either event, an agreement for the sale and
purchase of the Membership Interest shall be deemed to exist between the Change
in Control Member and the Buy/Sell Member as a result of the Buy/Sell Option.

                
 
21.6.3
Actions of the Company.  During the period (a) commencing on the date on which
the Buy-Out Member requires the Members to determine the Fair Value of the
Company pursuant to Section 21.6.1.1 and ending on either (i) the date on which
the Buy-Out Interest Option Period lapses (if the Buy-Out Interest Option is not
exercised) or (ii) the date on which the closing of the sale and purchase of the
Buy-Out Interest pursuant to a valid exercise of the Buy-Out Interest Option
occurs (if the Buy-Out Interest Option is exercised) or (b) commencing on the
date of the Change in Control of the Change in Control Member and ending on the
earlier to occur of (i) the date on which the closing of the sale and purchase
of the Membership Interest pursuant to the Buy/Sell Option occurs and (ii) if
the Buy/Sell Member fails to properly deliver the Valuation Notice, the date
that is thirty (30) days after the ninety (90) day anniversary of the Change in
Control of the Change in Control Member, the Members shall cause the Company to
(a) operate in the ordinary course of business, (b) not take any action that
would have the primary purpose of altering the Fair Value of the Company, and
(c) not incur any additional indebtedness for borrowed money (other than trade
payables in the ordinary course of business).

 
 
21.6.4
Closing.  The closing of the sale and purchase of the Membership Interest
pursuant to the Buy/Sell Option or pursuant to the Buy-Out Interest Option shall
take place at the offices of the Purchaser Member’s counsel forty-five (45)
calendar days after either (i) the date of the exercise of the Buy-Out Interest
Option or (ii) the date of the exercise of the Buy/Sell Option (or the date the
Buy/Sell Option was to be exercised if the Change in Control Member failed to
timely exercise the Buy/Sell Option); provided, that the closing shall in no
event occur earlier than three (3) Business Days after receipt of all approvals
required from, and expiration of all waiting periods (including waiting periods
under the Hart-Scott-Rodino Act) imposed by, any governmental authorities in
connection with the purchase and sale.  At closing, (a) the Member selling its
Membership Interest (the “Seller Member”) shall represent and warrant to the
Member purchasing such Membership Interest (the “Purchaser Member”) that the
Purchaser Member is receiving good and marketable legal and beneficial title to
the Seller Member’s Membership Interest, free and clear of any Liens (other than
restrictions imposed by the Securities Act, applicable state securities laws,
and this Agreement), which representations and warranties shall be the sole
representations and warranties required of the Seller Member, (b) the Seller
Member shall deliver to the Purchaser Member resignations from those
Representatives the Seller Member has appointed to the Board, and (c) the
Purchaser Member shall deliver to the Seller Member an amount equal to either
the Buy-Out Interest Purchase Price (in the case of the purchase of the
Membership Interest pursuant to the Buy-Out Interest Option) or the Buy/Sell
Purchase Price (in the case of the purchase of the Membership Interest pursuant
to the Buy/Sell Option) in immediately available funds.  Subject to the
provisions of Section 21.6.5, if the closing occurs, the Members shall not be
required to recommence the process of dissolving and liquidating the Company
pursuant to Sections 21.3, 21.4, and 21.5.  Notwithstanding anything to the
contrary in this Section 21.6.4, if a governmental authority whose approval is
required to consummate the purchase of the Membership Interest fails to approve
such transaction or imposes a condition on its approval that, in the sole
discretion of the Purchaser Member, would make the purchase by it of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Buy/Sell Option impractical or not otherwise in the best interests of the
Purchaser Member, then the Purchaser Member may terminate the purchase of the
Membership Interest by and upon delivery of written notice to the Seller Member
and, solely in the case of the Buy/Sell Option, the Seller Member’s receipt of
payment in an amount equal to the Seller Member’s reasonable expenses (or share
of the Company’s reasonable expenses) incurred in connection with the Purchaser
Member’s exercise of the Buy/Sell Option, and upon such termination, (i) neither
Member shall have any further obligation under this Section 21.6 with respect
thereto, (ii) the Seller Member shall continue to own its Membership Interest,
(iii) in the case of a termination of the Buy-Out Interest Option, the Members
shall recommence the process of dissolving and liquidating the Company pursuant
to Sections 21.3, 21.4, and 21.5 and (iv) in the case of a termination of the
Buy/Sell Option, the Buy/Sell Member shall have the right within thirty (30)
days of such termination to trigger a termination of this Agreement pursuant to
Section 21.2.7.

 
 
21.6.5
Certain Transactions in Connection with Closing.  The following shall occur
simultaneously with the closing of the sale and purchase of the Membership
Interest pursuant to the Buy-Out Interest Option or pursuant to the Buy/Sell
Option (as provided in Section 21.6.4):

 
 
21.6.5.1
The Company shall distribute (a) the Company-owned trademarks, service marks and
trade dress unique to the Seller Member’s branded JV Truck Models to the Seller
Member, and (b) joint ownership of all other Company-owned Intellectual Property
(other than trademarks, service marks and trade dress unique to the Purchaser
Member’s branded JV Truck Models) to the Seller Member as a joint owner with the
Company, all in accordance with the provisions of Section 21.5.1, as if the
Company were being dissolved and liquidated (it being understood the terms of
such joint ownership are set forth in Section 14.6).

 
 
21.6.5.2
Each JV Dealer agreement pertaining to the sale of Seller Member branded JV
Truck Models (irrespective of whether the JV Dealer party to such agreement is
Affiliated with a Caterpillar dealer or a Navistar dealer) shall be terminated
or distributed to the Seller Member in accordance with the provisions of Section
21.5.2, as if the Company were being dissolved and liquidated.

 
 
21.6.5.3
For the avoidance of doubt, all of the non-competition and exclusivity
provisions contained in this Agreement (including the provisions of Sections
9.5, 11.1 and 15) shall terminate and be of no further force or effect.

 
 
21.6.6
Further Actions by Members.  The Members shall take all necessary actions
required to give effect to the provisions of this Section 21.6, including (a)
the passing of such Member and Board resolutions of the Company as may be
reasonably necessary to facilitate the relevant transaction, and (b) the filing
of all necessary notices to and requests for consent of any governmental
authorities, and the Members shall equally share any filing fees required in
connection therewith.

 
 
21.6.7
Related Agreements.  From and after the closing of any sale and purchase of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Buy/Sell Option (as provided in Section 21.6.4), each Related Agreement between
the Seller Member, on the one hand, and the Company or the Purchaser Member, on
the other hand, shall be deemed terminated and the Seller Member and the other
relevant Persons shall enter into the applicable Post-Termination Agreements
pursuant to Section 21.7.

 
21.7
Post-Termination Commercial Arrangements

 
 
21.7.1
Following the distributions provided in Sections 21.4 and 21.5 or the closing of
any purchase of the Seller Member’s Membership Interest by the Purchaser Member
pursuant to Section 21.6, Caterpillar, Navistar and, in the case of an exercise
of the Buy-Out Interest Option or the Buy/Sell Option, the Company shall execute
and deliver to the appropriate counterparty, in the form thereof heretofore
agreed to by the Parties, each agreement in the applicable subsection described
below, in each case, upon the delivery of a written demand within ninety (90)
days following the occurrence of the Triggering Event by the relevant Member to
the other Member that the relevant Persons enter into such agreements (such
agreements, collectively, together with those certain post-termination North
America COE master development services agreements and post-termination North
America COE truck sales agreements described in Sections 2.3.7.4 and 2.3.8.3 in
the forms to be agreed to by both Members, the “Post-Termination Agreements”):

 
 
21.7.1.1
If the Company is liquidated pursuant to Section 21.3 at a time when the Company
is not manufacturing, assembling or sourcing from third party suppliers JV
Trucks, JV Truck Components or JV Truck Replacement Parts, (a) the
Post-Termination License Agreements (subject to the terms of Sections 21.7.2 and
21.7.3), (b) the Post-Termination Master Development Services Agreement, (c) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
Caterpillar, as buyer, (d)(i) Post-Termination Master Component Supply Agreement
No. 1.5 by and between Caterpillar, as seller, and Navistar, as buyer, and (ii)
Post-Termination Master Component Supply Agreement No. 2.5 by and between
Navistar, as seller, and Caterpillar, as buyer, (e)(i) the Post-Termination
Master Terms for Purchased Services by and between Caterpillar, as service
provider, and Navistar, as buyer, and (ii) the Post-Termination Master Terms for
Purchased Services by and between Navistar, as service provider, and
Caterpillar, as buyer, and (f) the Post-Termination Marketing Support Agreement
by and between Navistar and Caterpillar whereby Navistar agrees to pay
Caterpillar a marketing support fee;

 
 
21.7.1.2
If the Company is liquidated pursuant to Section 21.3 at a time when the Company
is manufacturing, assembling or sourcing from third party suppliers JV Trucks,
JV Truck Components or JV Truck Replacement Parts and all of the Company’s
assets to manufacture, assemble or source JV Trucks, JV Truck Components or JV
Truck Replacement Parts are distributed to Caterpillar, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c)(i) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
Caterpillar, as buyer, if Navistar sold JV Trucks to the Company in the twelve
(12) month period immediately prior to the Triggering Event, and (ii) the
Post-Termination Truck Sales Agreement by and between Caterpillar, as seller,
and Navistar, as buyer (provided that Caterpillar has acquired a Company
production facility producing JV Trucks in the twelve (12) month period
immediately prior to the occurrence of the Triggering Event), (d)(i)
Post-Termination Master Component Supply Agreement No. 1.5 by and between
Caterpillar, as seller, and Navistar, as buyer, (ii) Post-Termination Master
Component Supply Agreement No. 2.5 by and between Navistar, as seller, and
Caterpillar, as buyer, and (iii) Post-Termination Master Component Supply
Agreement No. 8.5 by and between Caterpillar, as seller, and Navistar, as buyer,
if the Company was manufacturing, assembling or sourcing from a third party
supplier JV Truck Components or JV Truck Replacement Parts prior to the
occurrence of the Triggering Event, and a purchase schedule for such JV Truck
Components or JV Truck Replacement Parts under Master Component Supply Agreement
No. 8 was in effect on the date of the Triggering Event, (e)(i) the
Post-Termination Master Terms for Purchased Services by and between Caterpillar,
as service provider, and Navistar, as buyer, and (ii) the Post-Termination
Master Terms for Purchased Services by and between Navistar, as service
provider, and Caterpillar, as buyer, and (f) the Post-Termination Marketing
Support Agreement by and between Navistar and Caterpillar whereby Navistar
agrees to pay Caterpillar a marketing support fee;

 
 
21.7.1.3
If the Company is liquidated pursuant to Section 21.3 at a time when the Company
is manufacturing, assembling or sourcing from third party suppliers JV Trucks,
JV Truck Components or JV Truck Replacement Parts and all of the Company’s
assets to manufacture, assemble or source JV Trucks, JV Truck Components or JV
Truck Replacement Parts are distributed to Navistar, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c) the Post-Termination
Truck Sales Agreement by and between Navistar, as seller, and Caterpillar, as
buyer, (d)(i) Post-Termination Master Component Supply Agreement No. 1.5 by and
between Caterpillar, as seller, and Navistar, as buyer, (ii) Post-Termination
Master Component Supply Agreement No. 2.5 by and between Navistar, as seller,
and Caterpillar, as buyer, and (iii) Post-Termination Master Component Supply
Agreement No. 9.5 by and between Navistar, as seller, and Caterpillar, as buyer,
if the Company was manufacturing, assembling or sourcing from a third party
supplier JV Truck Components or JV Truck Replacement Parts prior to the
occurrence of the Triggering Event, and a purchase schedule for such JV Truck
Components or JV Truck Replacement Parts under Master Component Supply Agreement
No. 9 was in effect on the date of the Triggering Event, (e)(i) the
Post-Termination Master Terms for Purchased Services by and between Caterpillar,
as service provider, and Navistar, as buyer, and (ii) the Post-Termination
Master Terms for Purchased Services by and between Navistar, as service
provider, and Caterpillar, as buyer, and (f) the Post-Termination Marketing
Support Agreement by and between Navistar and Caterpillar whereby Navistar
agrees to pay Caterpillar a marketing support fee;

 
 
21.7.1.4
If the Company is liquidated pursuant to Section 21.3 at a time when the Company
is manufacturing, assembling or sourcing from third party suppliers JV Trucks,
JV Truck Components or JV Truck Replacement Parts and the Company’s assets to
manufacture, assemble or source JV Trucks, JV Truck Components or JV Truck
Replacement Parts are distributed between both Caterpillar and Navistar, (a) the
Post-Termination License Agreements (subject to the terms of Sections 21.7.2 and
21.7.3), (b) the Post-Termination Master Development Services Agreement, (c)(i)
the Post-Termination Truck Sales Agreement by and between Navistar, as seller,
and Caterpillar, as buyer, if (X) Navistar sold JV Trucks to the Company in the
twelve (12) month period immediately prior to the Triggering Event or (Y)
Navistar has acquired a Company production facility producing JV Trucks in the
twelve (12) month period immediately prior to the occurrence of the Triggering
Event, and (ii) the Post-Termination Truck Sales Agreement by and between
Caterpillar, as seller, and Navistar, as buyer, if Caterpillar has acquired a
Company production facility producing JV Trucks in the twelve (12) month period
immediately prior to the occurrence of the Triggering Event, (d)(i)
Post-Termination Master Component Supply Agreement No. 1.5 by and between
Caterpillar, as seller, and Navistar, as buyer, (ii) Post-Termination Master
Component Supply Agreement No. 2.5 by and between Navistar, as seller, and
Caterpillar, as buyer, and (iii) one of the following:  (x) Post-Termination
Master Component Supply Agreement No. 8.5 by and between Caterpillar, as seller,
and Navistar, as buyer, if Caterpillar has acquired from the Company the
applicable assets necessary to assemble, or source from a third party supplier,
JV Truck Components or JV Truck Replacement Parts; (y) Post-Termination Master
Component Supply Agreement No. 9.5 by and between Navistar, as seller, and
Caterpillar, as buyer, if Navistar has acquired from the Company the applicable
assets necessary to assemble, or source from a third party supplier, JV Truck
Components or JV Truck Replacement Parts; or (z) both Post-Termination Master
Component Supply Agreement No. 8.5 and Post-Termination Master Component Supply
Agreement No. 9.5 if Caterpillar and Navistar have each acquired from the
Company the applicable assets necessary to assemble, or source from a third
party supplier, JV Truck Components or JV Truck Replacement Parts (provided,
however, that in the case of each of clauses (x), (y) and (z), a purchase
schedule for such JV Truck Components or JV Truck Replacement Parts under Master
Component Supply Agreement No. 8 or Master Component Supply Agreement No. 9, as
applicable, was in effect on the date of the Triggering Event), (e)(i) the
Post-Termination Master Terms for Purchased Services by and between Caterpillar,
as service provider, and Navistar, as buyer, and (ii) the Post-Termination
Master Terms for Purchased Services by and between Navistar, as service
provider, and Caterpillar, as buyer, and (f) the Post-Termination Marketing
Support Agreement by and between Navistar and Caterpillar whereby Navistar
agrees to pay Caterpillar a marketing support fee;

 
 
21.7.1.5
If Caterpillar is the Purchaser Member pursuant to Section 21.6 at a time when
the Company is not manufacturing or assembling JV Trucks, (a) the
Post-Termination License Agreements (subject to the terms of Sections 21.7.2 and
21.7.3), (b) the Post-Termination Master Development Services Agreement, (c) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
the Company, as buyer, (d)(i) Post-Termination Master Component Supply Agreement
No. 1.5 by and between Caterpillar, as seller, and Navistar, as buyer, (ii)
Post-Termination Master Component Supply Agreement No. 2 by and between
Navistar, as seller, and Company, as buyer, (iii) and Post-Termination Master
Component Supply Agreement No. 8 by and between Company, as seller, and
Navistar, as buyer, if a purchase schedule for such JV Truck Components or JV
Truck Replacement Parts under Master Component Supply Agreement No. 8 was in
effect on the date of the Triggering Event, (e)(i) the Post-Termination Master
Terms for Purchased Services by and between Company, as service provider, and
Navistar, as buyer, and (ii) the Post-Termination Master Terms for Purchased
Services by and between Navistar, as service provider, and Company, as buyer,
and (f) the Post-Termination Marketing Support Agreement by and between Navistar
and the Company whereby Navistar agrees to pay the Company a marketing support
fee;

 
 
21.7.1.6
If Caterpillar is the Purchaser Member pursuant to Section 21.6 at a time when
the Company is manufacturing or assembling JV Trucks, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c)(i) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
the Company, as buyer, if Navistar sold JV Trucks to the Company in the twelve
(12) month period immediately prior to the Triggering Event, and (ii) the
Post-Termination Truck Sales Agreement by and between the Company, as seller,
and Navistar, as buyer, (d)(i) Post-Termination Master Component Supply
Agreement No. 1.5 by and between Caterpillar, as seller, and Navistar, as buyer,
(ii) Post-Termination Master Component Supply Agreement No. 2 by and between
Navistar, as seller, and Company, as buyer, and (iii) and Post-Termination
Master Component Supply Agreement No. 8 by and between Company, as seller, and
Navistar, as buyer, if a purchase schedule for such JV Truck Components or JV
Truck Replacement Parts under Master Component Supply Agreement No. 8 was in
effect on the date of the Triggering Event, (e)(i) the Post-Termination Master
Terms for Purchased Services by and between Company, as service provider, and
Navistar, as buyer, and (ii) the Post-Termination Master Terms for Purchased
Services by and between Navistar, as service provider, and Company, as buyer,
and (f) the Post-Termination Marketing Support Agreement by and between Navistar
and the Company whereby Navistar agrees to pay the Company a marketing support
fee;

 
 
21.7.1.7
If Navistar is the Purchaser Member pursuant to Section 21.6 at a time when the
Company is not manufacturing or assembling JV Trucks, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c) the Post-Termination
Truck Sales Agreement by and between Navistar, as seller, and Caterpillar, as
buyer, (d)(i) Post-Termination Master Component Supply Agreement No. 1 by and
between Caterpillar, as seller, and Company, as buyer, (ii) Post-Termination
Master Component Supply Agreement No. 2.5 by and between Navistar, as seller,
and Caterpillar, as buyer, and (iii) Post-Termination Master Component Supply
Agreement No. 9 by and between Company, as seller, and Caterpillar, as buyer, if
a purchase schedule for such JV Truck Components or JV Truck Replacement Parts
under Master Component Supply Agreement No. 9 was in effect on the date of the
Triggering Event, (e)(i) the Post-Termination Master Terms for Purchased
Services by and between Company, as service provider, and Caterpillar, as buyer,
and (ii) the Post-Termination Master Terms for Purchased Services by and between
Caterpillar, as service provider, and Company, as buyer, and (f) at Navistar’s
sole option either (X) the Post-Termination Marketing Support Agreement by and
between the Company and Caterpillar whereby the Company agrees to pay
Caterpillar a marketing support fee or (Y) the Post-Termination Marketing
Support Agreement by and between Navistar and Caterpillar whereby Navistar
agrees to pay Caterpillar a marketing support fee;

 
 
21.7.1.8
If Navistar is the Purchaser Member pursuant to Section 21.6 at a time when the
Company is manufacturing or assembling JV Trucks, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c)(i) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
the Caterpillar, as buyer, if Navistar sold JV Trucks to the Company in the
twelve (12) month period immediately prior to the Triggering Event, and (ii) the
Post-Termination Truck Sales Agreement by and between the Company, as seller,
and Caterpillar, as buyer, (d)(i) Post-Termination Master Component Supply
Agreement No. 1 by and between Caterpillar, as seller, and Company, as buyer,
(ii) Post-Termination Master Component Supply Agreement No. 2.5 by and between
Navistar, as seller, and Caterpillar, as buyer, and (iii) Post-Termination
Master Component Supply Agreement No. 9 by and between Company, as seller, and
Caterpillar, as buyer, if a purchase schedule for such JV Truck Components or JV
Truck Replacement Parts under Master Component Supply Agreement No. 9 was in
effect on the date of the Triggering Event, (e)(i) the Post-Termination Master
Terms for Purchased Services by and between Company, as service provider, and
Caterpillar, as buyer, and (ii) the Post-Termination Master Terms for Purchased
Services by and between Caterpillar, as service provider, and Company, as buyer,
and (f) at Navistar’s sole option either (X) the Post-Termination Marketing
Support Agreement by and between the Company and Caterpillar whereby the Company
agrees to pay Caterpillar a marketing support fee or (Y) the Post-Termination
Marketing Support Agreement by and between Navistar and Caterpillar whereby
Navistar agrees to pay Caterpillar a marketing support fee; and

 
 
21.7.1.9
In all other events the Members will negotiate in good faith to determine which
Post-Termination Agreements the Members and, if applicable, the Company will
enter into so as to effect the original intent of the Members as closely as
possible to the end that the transactions contemplated by the Post-Termination
Agreements, in the forms thereof heretofore agreed to by the Parties, are
fulfilled to the extent possible.

 
 
21.7.2
If a Termination Event (other than a Termination Event that occurs pursuant to
Section 21.2.7) occurs prior to the third (3rd) anniversary of the Effective
Date, the licensee Member requesting that the other Member enter into a
Post-Termination License Agreement shall not be entitled to receive such license
unless such Termination Event occurs pursuant to Section 21.2.4 (in connection
with a Material Breach by the licensor Member) or Section 21.2.6 (in connection
with a decrease of the Percentage Interest held by the licensor Member).

 
 
21.7.3
If (i) a Termination Event occurs pursuant to Section 21.2.7 (in connection with
a Change in Control of the licensor Member) or (ii) an exercise of the Buy/Sell
Option occurs, in either case prior to the second (2nd) anniversary of the
Effective Date, the licensee Member requesting that the other Member enter into
a Post-Termination License Agreement shall not be entitled to receive such
license.

 
21.8
Additional Rights

 
Without limiting the generality of Section 23.17, the right of termination and
other rights provided in this Section 21 are in addition to, and not in lieu of,
any other rights or remedies a Party may have under this Agreement or applicable
law, including the right to damages for breach with or without exercising a
right to terminate this Agreement.
 
 
22. 
CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

 
22.1
Treatment of Confidential Information

 
The Receiving Party shall (a) accord Confidential Information received by it
from the Furnishing Party with the same degree of confidential treatment that it
accords its similar proprietary and confidential business and technical
information, which shall not be less than the care a reasonable business person
would exercise under similar circumstances, (b) use such Confidential
Information only in connection with this Agreement or the Business, and (c) not
disclose any of such Confidential Information to any Person other than its
Affiliates and its and their directors, officers, employees, contractors,
subcontractors, agents, advisors and licensees who have a need to know in
connection with this Agreement or the Business.
 
22.2
Permitted Disclosures

 
Notwithstanding any other provision of this Agreement, the Receiving Party may
disclose Confidential Information of the Furnishing Party, without liability for
such disclosure, to the extent that such disclosure is (a) required to be made
pursuant to applicable law, stock exchange rule, government authority, duly
authorized subpoena, or court order, (b) required to be made to a court or other
tribunal in connection with the enforcement of the Receiving Party’s rights
under this Agreement, or (c) approved by the prior written consent of the
Furnishing Party.
 
22.3
Disclosure Pursuant to Applicable Law

 
In the event that a Party receives a subpoena or otherwise becomes aware of
events which may legally require it to disclose Confidential Information, it
shall promptly notify the Party that owns the Confidential Information, and
cooperate with that Party (at the expense of that Party) to obtain an order
quashing or otherwise modifying the scope of said subpoena or legal requirement
in an effort to prevent or limit the disclosure of such Confidential
Information.  In the event that such efforts are unsuccessful, a Party’s
disclosure as required by applicable law shall not constitute a breach of this
Agreement.
 
22.4
Survival of Confidentiality Obligations

 
All obligations of confidentiality and all restrictions on the use of
Confidential Information under this Agreement shall remain in effect during the
term of this Agreement and thereafter until the date that is two (2) years
following the occurrence of the Triggering Event.  Upon the request of the
Furnishing Party following the occurrence of the Triggering Event, the Receiving
Party shall, at the Furnishing Party’s option and expense, return all of the
Furnishing Party’s Confidential Information or destroy the same, except that the
Receiving Party may retain but must keep confidential (except as provided in
Section 22.2) Confidential Information of the Furnishing Party that is necessary
in connection with the enforcement of the Receiving Party’s rights under this
Agreement.
 
22.5
Non-Disclosure of Agreement; Publicity

 
Except as may be required by applicable law, securities regulatory authorities,
stock exchange rule, government authorities, or as provided in Section 22.2, no
Party shall make public the existence or content of this Agreement or the
negotiations leading to or pursuant to this Agreement without the written
consent of the other Parties; provided, that no Party shall be prohibited from
disclosing the general nature of the business relationship established hereby at
any time.  Caterpillar acknowledges and agrees that Navistar will file a copy of
this Agreement with the Securities and Exchange Commission and will file a Form
8-K with the Securities and Exchange Commission which will summarize the
materials terms of this Agreement.
 
22.6
No License

 
Other than the express licenses granted in this Agreement, no license, express
or implied, by estoppel or otherwise, is granted to any Intellectual Property
that is now or may hereafter be owned by a Party by virtue of the disclosure of
Confidential Information under this Agreement.
 
 
23. 
MISCELLANEOUS

 
23.1
Disclaimer

 
THE WARRANTIES OF EACH PARTY CONTAINED HEREIN ARE IN LIEU OF ANY OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING  ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF
WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.
 
23.2
Limitation of Damages

 
IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL,
INDIRECT OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF
ITS RIGHTS HEREUNDER, INCLUDING ANY LOSS OF FUTURE REVENUE OR INCOME OR LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY ARISING FROM OR RELATING TO ANY BREACH OF
THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS
SECTION 23.2 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF A PARTY PURSUANT TO SECTIONS 5.14 or 16 IN REGARD TO AMOUNTS
PAYABLE TO THIRD PARTIES.
 
23.3
Expenses

 
Each Party shall bear all of its own costs and expenses incurred in negotiating
this Agreement.  No Party may make any offset against amounts due to another
Party or any of such other Party’s Affiliates pursuant to this Agreement or
otherwise.
 
23.4
Force Majeure

 
A Party shall be excused for any failure or delay in the performance of any of
its obligations under this Agreement (other than for the payment of money) if
such failure or delay is due to a strike, lockout, work stoppage, labor dispute,
material shortage, utility outage, delay in transportation, fire, flood,
earthquake, severe weather, act of God, accident, trade sanction, embargo, act
of war, terrorism or threats of same, condition caused by national emergency,
new or changed law, or any other act or cause beyond the reasonable control or
without the fault of such Party, whether similar to or different from the causes
above enumerated, and whether affecting such Party or its agents,
subcontractors, or suppliers, for as long as such circumstances prevail.  The
affected Party shall as soon as practicable notify the other Parties of any
actual or anticipated failure or delay, and such affected Party shall use its
commercially reasonable efforts to mitigate any force majeure event and its
consequences on performance hereunder.  The Parties shall remain liable for
those obligations under this Agreement that are not affected by the force
majeure event.
 
23.5
Survival

 
Irrespective of the expiration or termination of this Agreement, the rights and
obligations set forth in Sections 4.2, 4.10, 5.7, 5.12, 5.14, 5.15, 10.1.12, 13,
14, 15.2, 15.6, 16, 17, 18, 19, 21, 22, 23, and 24 shall remain in full force
and effect to the extent required for their full observance and
performance.  The transfer of a Member’s Membership Interest pursuant to
Sections 19 or 21 or the expiration or termination of this Agreement pursuant to
Section 21 shall not affect any right or obligation of a Party which shall have
accrued prior to the effective date of such transfer, expiration, or
termination.
 
23.6
Further Actions and Assurances

 
The Parties shall execute and deliver any and all documents, and shall cause any
and all other reasonable action to be taken, which may be necessary or proper to
effect or evidence the provisions of this Agreement and the transactions
contemplated hereby.
 
23.7
Good Faith Reliance on Terms of Agreement

 
The Parties hereby agree that each Party shall be entitled to rely on the
provisions of this Agreement, and no Party shall be liable to any other Party
for any action or refusal to act taken in good faith based on the terms of this
Agreement.
 
23.8
Counterparts

 
This Agreement may be executed in one or more counterparts (including by means
of facsimile), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
23.9
Entire Agreement

 
This Agreement (including the Related Agreements and other documents referred to
herein and therein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof.
 
23.10
Succession and Assignment

 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  Except as provided in
Section 19.2, no Party may assign any of its rights or obligations hereunder,
directly or indirectly, without the prior written consent of the other Parties.
 
23.11
Amendments and Waiver

 
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each Party.  No waiver by a Party of any
provision of this Agreement or any default, misrepresentation, or breach of
warranty hereunder, whether intentional or not, shall be valid unless the same
shall be in writing and signed by the Party making such waiver nor shall such
waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty.
 
23.12
Applicable Law

 
This Agreement shall be governed by and construed and enforced in accordance
with the domestic laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether the State of Delaware or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the State of Delaware.
 
23.13
Venue

 
All suits, actions, or proceedings brought by a Party arising out of or relating
to this Agreement or any matters contemplated hereby shall be heard and
determined in a state or federal court sitting in New Castle County, Delaware,
U.S.A., and the Parties hereby irrevocably submit to the exclusive jurisdiction
of such courts in any such suit, action, or proceeding and irrevocably waive the
defense of an inconvenient forum to the maintenance of any such suit, action, or
proceeding; provided, that the foregoing shall not limit the rights of the
Parties to obtain judgment in any other jurisdiction or to serve process in any
manner permitted by law.
 
23.14
WAIVER OF JURY TRIAL

 
EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
SUIT, ACTION, OR PROCEEDING BROUGHT BY A PARTY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND
ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.
 
23.15
Specific Performance

 
Notwithstanding any other provision of this Agreement, the Parties agree that
irreparable harm will occur if any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.  The
Parties further agree in the event of a breach there will be no adequate remedy
at law.  Without limiting the foregoing, the Parties specifically agree such
would be the case for a breach of any of the provisions of Sections 11.1 and
15.  It is accordingly agreed that each Party shall be entitled to a preliminary
and/or permanent injunction or injunctions to remedy breaches of this Agreement
and to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.  The Party seeking
an injunction shall not be obligated to post a bond or other security in
connection therewith, and the non-seeking Party will not dispute irreparable
harm or request a bond or other security.
 
23.16
Determination of Fair Market Value

 
If the Members or the Board (as applicable) fail to unanimously agree on the
Fair Market Value of any property or assets under any provision of this
Agreement, within twenty (20) calendar days after delivery of a notice from a
Member requesting a determination, the Members or the Board (as applicable)
shall promptly retain a nationally recognized independent valuation firm to
determine such Fair Market Value.  In the absence of mutual agreement by the
Members or Majority Consent of the Board (as applicable) on a valuation firm
within five (5) calendar days of the expiration of such twenty (20) calendar day
period, each Member shall designate within five (5) calendar days thereafter a
nationally recognized valuation firm for the sole purpose of selecting a
valuation firm to determine such Fair Market Value.  If a Member fails to
designate such a valuation firm within such five (5) calendar day period, then
the other Member’s designated valuation firm shall be deemed the mutually agreed
accounting firm to serve for all purposes of this Section 23.16.  If each Member
designates a valuation firm within such five (5) calendar day period, then the
two (2) such designated firms shall promptly select a nationally recognized
valuation firm to determine such Fair Market Value pursuant to this Section
23.16, which valuation firm shall be independent from the two (2) designated
valuation firms, the Members and the Company.  The valuation firm selected
pursuant to this Section 23.16 is referred to as the “Independent Valuation
Firm.”  After the selection of the Independent Valuation Firm, (a) each Member
shall submit to the Independent Valuation Firm in writing, not later than ten
(10) calendar days after the Independent Valuation Firm is retained, its
position with respect to such Fair Market Value, together with such supporting
documentation as it deems necessary or as the Independent Valuation Firm
requests, and (b) the Independent Valuation Firm shall, within fifteen (15)
calendar days after receiving the positions of the Members and all supplementary
supporting documentation requested by the Independent Valuation Firm (or if a
Member fails or refuses to provide such information and documentation within a
reasonable period of time, upon the expiration of a reasonable period of time),
render its decision as to such Fair Market Value, which decision shall be final
and binding on, and nonappealable by, the Members and the Company.  The
Independent Valuation Firm shall act as an expert and not as an arbitrator.  The
fees and expenses of the Independent Valuation Firm shall be paid one half by
each Member.
 
23.17
Remedies Cumulative

 
The remedies provided in this Agreement shall be cumulative and, except as
expressly limited in this Agreement, shall not preclude the assertion or
exercise of any other rights or remedies available under law, in equity, or
otherwise.
 
23.18
Severability

 
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  The Parties agree to attempt in good faith to replace any such
invalid or unenforceable provision with a valid and enforceable provision
designed to achieve, to the extent possible under applicable law, the business
purpose and intent of such invalid or unenforceable provision.
 
23.19
No Third Party Beneficiaries

 
This Agreement shall not confer any rights or remedies upon any Person other
than the Parties and, to the extent expressly set forth herein, their
Affiliates, the Indemnitees, the Navistar Indemnified Persons, the Caterpillar
Indemnified Persons, and the Company Indemnified Persons, and all of their
respective successors and permitted assigns.
 
23.20
Construction

 
The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this
Agreement.  Any reference to any federal, state, local, or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Any reference to the consent
or approval of the Board shall be deemed to mean the consent or approval of a
simple majority of the Representatives unless such reference expressly refers to
Majority Consent.  Unless the context requires otherwise, singular includes
plural and vice versa and any gender includes every gender, and where any word
or phrase is given a defined meaning, any other grammatical form of that word or
phrase shall have a corresponding meaning.  The word “including” shall mean
“including without limitation.”  Unless the context requires otherwise, the
words “hereof,” “herein,” “hereunder,” “hereby,” or words of similar import
refer to this Agreement as a whole and not to any particular Section,
subsection, clause or other subdivision hereof.  The word “or” shall be
disjunctive but not exclusive.  Unless otherwise expressly provided herein, all
decisions, elections and other actions to be made by the Company hereunder shall
be made by the officers of the Company at the direction and control of the
President and in accordance with Section 6.
 
23.21
Headings

 
The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
23.22
Notices

 
Any notice, request, instruction, or other document to be given hereunder by a
Party shall be in writing and shall be deemed to have been given (a) when
received, if given in person or by courier or a courier service, (b) on the date
of transmission, if sent by facsimile or other wire transmission (receipt
confirmed), or (c) five (5) Business Days after being deposited in the mail,
certified or registered, postage prepaid:
 
If to Caterpillar:
     
Caterpillar Inc.
100 N.E. Adams St.
Peoria, Illinois 61629-9600
Attn:  Deputy General Counsel
Facsimile:  (309) 675-1795
 
   
If to Navistar:
     
Navistar, Inc.
4201 Winfield Road
Warrenville, Illinois  60555
Attn:  General Counsel
Facsimile:  (630) 753-2261
 
   
With a copy (which shall not constitute notice) to:
     
Latham & Watkins LLP
233 South Wacker Drive, Suite 5800
Chicago, Illinois  60606
Attn:  Cary R. Perlman
Facsimile:   (312) 993-9767
 
   
If to the Company:
     
NC2 Global LLC
27501 Bella Vista Parkway
Warrenville, IL 60555
Attn:  President
Facsimile:   (630) 753-2261
                  (309) 675-1795
   

 
 
23.23
Partition

 
Each of the Members hereby irrevocably waives, to the extent it may lawfully do
so, any right that such Member may have to maintain any action for partition
with respect to Company property.
 
23.24
Incorporation of Exhibits

 
The Exhibits identified in this Agreement are incorporated herein by reference
and made a part hereof.
 
 
24. 
DEFINITIONS

 
The following terms when set forth in initial capital letters in this Agreement
shall have the respective meanings:
 
“5% Affiliates” shall mean, as to any Person, any other Person in which the
specified Person owns, directly or indirectly through one or more
intermediaries, any equity interest equal to or greater than five percent (5%);
provided, however, that, with respect to Navistar, 5% Affiliates shall not
include DealCor Dealers.
 
“Act” shall mean the Delaware Limited Liability Company Act, Title 6, Sections
18-101, et. seq. of the Delaware Code, and any successor statute, as the same
may be amended from time to time.
 
“Actual Annual Company Legacy Profit Amount” is defined in Section 2.3.5.3.
 
“Actual Annual Navistar Legacy Profit Amount” is defined in Section 2.3.5.3.
 
“Actual Quarterly Company Legacy Profit Amount” is defined in Section 2.3.5.3.
 
“Adjusted Annual Company Legacy Profit Amount” is defined in Section 2.3.5.5.
 
“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account, maintained pursuant
to Section 18.1, as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments:  (a) credit to such Capital Account any amounts
which such Member is obligated to restore, because of a promissory note to the
Company or otherwise, or is deemed to be obligated to restore pursuant to the
penultimate sentence in each of Treasury Regulations Sections 1.704-2(g)(1) (ii)
and 1.704-2(i)(5), and (b) debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6) of the Treasury Regulations.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person.  For purposes of this
Agreement, the term “control” when used with respect to any Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract, or
otherwise; and the terms “Affiliated,” “controlling,” and “controlled” have the
meanings correlative to the foregoing.  A Person shall be deemed to control
another Person if such first Person owns (a) greater than 50% of the total
combined voting power of all classes of stock or other equity interests of such
other Person entitled to vote or (b) greater than 50% of the total value of all
stock or other equity interests of such other Person.  For purposes of this
Agreement, the term “Affiliate,” as it relates to either Caterpillar or
Navistar, shall be defined so as to not include the Company or any of its direct
or indirect wholly owned subsidiaries, irrespective of the Percentage Interest
held by either Member at any given time.
 
“Aggregate Actual Quarterly Company Legacy Profit Amount” is defined in
Section 2.3.5.3.
 
“Agreement” is defined in the preamble.
 
“All-Makes Parts” shall mean any part for a Medium Duty Truck or a Heavy Duty
Truck, other than Navistar Brand parts and Caterpillar Brand parts, that is
produced by an OEM supplier to meet OEM specifications for such Medium Duty
Truck or Heavy Duty Truck.
 
“Annual Business Plan” is defined in Section 2.2.1.
 
“Annual Business Plan Capital Contribution Commitment” is defined in Section
2.2.1.
 
“Annual Business Plan Loan Commitment” is defined in Section 2.2.1.
 
“Auditor” is defined in Section 15.3.8.1.
 
“Background Intellectual Property” shall mean all Intellectual Property that (a)
was the property of, is jointly owned or is licensed from a third party by, one
Member or its Affiliates prior to the Effective Date, or (b) is independently
developed by a Member or its Affiliates.
 
“Baseline Legacy Profit Amount” is defined in Section 2.3.5.1.
 
“Beneficiary” is defined in Section 19.1.2.2.
 
“Blue Diamond” shall mean, collectively, Blue Diamond Truck S.R.L. de C.V. and
Blue Diamond Parts, LLC.
 
“Board” shall mean the Board of Representatives of the Company elected in
accordance with Section 5.
 
“Business” is defined in Section 2.1.
 
“Business Day” shall mean any day that is not a Saturday, a Sunday, a legal
holiday, or a day on which banking institutions or trust companies in Illinois
are authorized or obligated by law to close.
 
“Buy-Out Interest” is defined in Section 21.6.1.2.
 
“Buy-Out Interest Option” is defined in Section 21.6.1.2.
 
“Buy-Out Interest Option Period” is defined in Section 21.6.1.2.
 
“Buy-Out Interest Purchase Price” is defined in Section 21.6.1.2.
 
“Buy-Out Member” is defined in Section 21.6.1.1.
 
“Buy/Sell Member” is defined in Section 21.6.2.1.
 
“Buy/Sell Notice” is defined in Section 21.6.2.2.
 
“Buy/Sell Option” is defined in Section 21.6.2.2.
 
“Buy/Sell Purchase Price” is defined in Section 21.6.2.2.
 
“Capital Account” is defined in Section 18.1.
 
“Capital Contribution” shall mean, with respect to any Member, the amount of
cash or the Gross Asset Value of any other property (net of the amount of any
liabilities to which such property is subject) contributed to the Company with
respect to such Member’s Membership Interest.
 
“Capital Contribution Commitment” shall mean (a) an Annual Business Plan Capital
Contribution Commitment, or (b) a Three-Year Business Plan Capital Contribution
Commitment.
 
“Caterpillar” is defined in the preamble.
 
“Caterpillar Brand” shall mean any brand maintained or used by Caterpillar or
any of its Affiliates for use or in connection with JV Trucks (including any
engines, parts and components used in JV Trucks).
 
“Caterpillar Competing Person” shall mean, as to any particular time, (a) a
Person that is a competitor of any or all of the Business and any business of
Caterpillar at such time, or (b) any Affiliate of such Person (provided,
however, that neither Navistar nor any Affiliate of Navistar shall be deemed to
be a Caterpillar Competing Person).
 
“Caterpillar Financial” shall mean Caterpillar Financial Services Corporation
and its Affiliates.
 
“Caterpillar Indemnified Person” shall mean Caterpillar and its Affiliates and
their respective successors, assigns, agents, employees, officers, and
directors.
 
“Caterpillar Truck” shall have the meaning set forth in the Strategic Alliance
Agreement.
 
“Caterpillar Truck Model” shall mean any JV Truck Model that, upon the
determination of the Board by Majority Consent and the determination of
Caterpillar in its discretion, shall be sold under the Caterpillar Brand by the
Company  from time to time.
 
“CFO” is defined in Section 6.1.
 
“Change in Control” of a Member shall mean, with respect to such Member’s
ultimate parent company, any of the following:  (a) a sale of all or
substantially all of such Person’s assets (whether directly or indirectly
through one or more of such Person’s subsidiaries or Affiliates) to one or more
Competing Persons, (b) a sale of more than 50% of all of the outstanding voting
equity interests in such Person to one or more Competing Persons acting
individually or as a “group” under Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended, and (c) a merger or consolidation of such Person with
one or more Competing Persons in which the stockholders of such Competing
Persons as of immediately prior to the record date pertaining to such merger or
consolidation are in control of the Person surviving such merger or
consolidation, in the case of each of clauses (a), (b), and (c), in a single
transaction or through a series of related transactions.  For purposes of clause
(c) of the immediately preceding sentence, the term “control” when used with
respect to any Person means the ownership of more than fifty percent (50%) of
the outstanding equity interests in such Person.
 
“Change in Control Member” is defined in Section 21.6.2.1.
 
“Change in Control Notice” is defined in Section 21.6.2.1.
 
“China” shall mean the People’s Republic of China.
 
“China Business Plan” is defined in Section 2.3.4.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Common Parts” shall mean replacement parts that are used in both JV Truck
Models and in vehicles and machines that are not JV Truck Models.
 
“Company” is defined in the preamble.
 
“Company Deadlock” is defined in Section 20.
 
“Company Dispute” is defined in Section 20.
 
“Company Indemnified Person” shall mean the Company and its direct and indirect
wholly owned subsidiaries, and their respective successors, assigns, agents,
employees, officers, and directors.
 
“Company Legacy Profit Amount” shall mean, with respect to each Fiscal Quarter
or Fiscal Year, as applicable, and with respect to the Legacy Countries, the
amount of profits earned or losses incurred by the Company from sales by the
Company or any of its Affiliates of Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor in the Legacy Countries determined in accordance with
Section 2.3.5.
 
“Competing Operations” is defined in Section 15.5.
 
“Competing Person” shall mean, as to any particular time, (a) a Person that
manufactures trucks that are in competition with any or all of the Business, any
business of Caterpillar that generated more than $300,000,000 in annual revenue
during the then most recent complete fiscal year of Caterpillar, and any
business of Navistar that generated more than $300,000,000 in annual revenue
during the then most recent complete Fiscal Year of Navistar, and (b) any
subsidiary or Affiliate of such Person.
 
“Competitive OEM” is defined in Section 11.3.6.
 
“Competitive OEM Dealer” is defined in Section 11.3.6.
 
“Confidential Information” shall mean information disclosed by the Furnishing
Party to the Receiving Party in connection with this Agreement that is
reasonably considered confidential or proprietary by the Furnishing Party,
whether written or oral or in electronic or other form.  Notwithstanding the
foregoing, Confidential Information does not include information that is (a) at
the time of its disclosure, or thereafter becomes, part of the public domain
through no act or fault of the Receiving Party, (b) known to the Receiving Party
at the time of its disclosure by the Furnishing Party, (c) independently
developed by the Receiving Party without reference to the information disclosed,
or (d) rightfully disclosed to the Receiving Party by a third party not subject
to an obligation of confidentiality with respect to the information disclosed.
 
“Contributing Member” is defined in Section 3.2.3.2.2.
 
“Core ROW Country” or “Core ROW Countries” shall refer to China, Russia, Brazil,
South Africa, Australia, or Turkey.
 
“Core ROW Country Launch Date” shall mean November 1, 2009.
 
“Cost” shall have the meaning set forth in (i) the applicable Master Component
Supply Agreements with respect to JV Truck Components and JV Truck Replacement
Parts sold to the Company by a Member, (ii) the applicable Master Component
Supply Agreements with respect to components and replacement parts sold by the
Company to a Member, (iii) the Master Terms for Purchased Services with respect
to services performed for the Company by a Member, (iv) the Truck Sales
Agreement for JV Trucks sold to the Company by Navistar, and (v) the Master
Development Services Agreements for development services performed for the
Company by a Member.
 
“COE China” shall mean the People’s Republic of China (including Hong Kong,
Macau, and Tibet) and Taiwan.
 
“COTS” shall mean commercial off-the-shelf vehicles.
 
“Credit Agreement” is defined in Section 15.2.
 
“DealCor Dealer” shall mean any existing or future dealer owned by Navistar or
any of its Affiliates that is located in North America and subject to Navistar’s
export guidelines with respect to trucks and replacement parts (it being
understood and agreed that Navistar will strictly enforce such guidelines
against such dealer to prevent such dealer from exporting trucks and replacement
parts into the ROW).
 
“Disputed Remaining Assets” is defined in Section 21.5.3.2.


“Effective Date” is defined in the preamble.


“Employee Secondment Agreement” is defined in Section 1.6.8.


“ESC” is defined in Section 13.6.


“Exercise Notice” is defined in Section 3.2.5.


“Fair Market Value” shall mean the price at which a willing seller and a willing
buyer would trade the relevant property or assets.  If the Members or the Board
(as applicable) fail to agree on the Fair Market Value of any property or assets
under any provision of this Agreement, the determination shall be made by the
Independent Valuation Firm under the procedure set forth in Section 23.16.


“Fair Value of the Company” shall mean the price at which a willing seller and a
willing buyer would trade and shall take into account all relevant factors,
including the Company’s assets, liabilities, earnings, goodwill, going concern
value, and future prospects (in each case after taking into account those
certain transactions set forth in Sections 21.6.5, 21.6.7 and 21.7), and shall
be determined pursuant to the relevant provisions of this Agreement using
standard valuation methodologies, including discounted cash flows, comparable
companies and precedent transaction analyses as well as any other techniques
deemed applicable by both Members under the market conditions existing at the
time at which such determination is made.


“First-Fit Parts” shall mean parts for a Medium Duty Truck or a Heavy Duty Truck
that are originally installed in such vehicle by the OEM of such vehicle.


“Fiscal Year” shall mean the period commencing on November 1st of each year and
ending as of October 31st of that same year; provided, however, that the first
Fiscal Year of the Company shall commence as of the Effective Date and end on
the following October 31st.


“Fleet Sale Policy” shall mean the policy heretofore agreed to by the Members.


“Furnishing Party” shall mean the Party furnishing Confidential Information
under Article 22.
 
“GAAP” shall mean United States generally accepted accounting principles and
practices  applied on a consistent basis.


“Goodwill Policy” shall mean a policy or practice of servicing out-of-warranty
customers.


“Governmental COE Customers” shall mean non-military, governmental, cab over
engine Medium Duty Truck and Heavy Duty Truck customers.


“Governmental Conventional Customers” shall mean non-military, governmental,
conventional (non-cab over engine) Medium Duty Truck and Heavy Duty Truck
customers.


“Gross Asset Value” shall mean, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
 
(a)
The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset, as determined by the
contributing Member and the Company; provided, that the determination by the
Company of the Fair Market Value of a contributed asset shall be made by
Majority Consent of the Board.



 
(b)
The Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution, (ii) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for an interest in the Company, (iii) the liquidation
of the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g), and (iv) at such other times as is reasonably necessary or
advisable to comply with Treasury Regulations Sections 1.704-1(b) and 1.704-2 or
to reflect the relative economic interests of the Members; provided, that
adjustments pursuant to clauses (i) and (ii) shall be made except to the extent
that the Board reasonably determines by Majority Consent that such adjustments
are not necessary or appropriate to reflect the relative economic interests of
the Members and the Company.

 
(c)
The Gross Asset Value of any Company asset distributed to any Member shall be
the gross Fair Market Value of such asset, as determined by the Board by
Majority Consent, on the date of distribution.

 
(d)
The Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and Section 18.1; provided,
that Gross Asset Value shall not be adjusted pursuant to this clause (d) to the
extent the Members determine that an adjustment pursuant to clause (b) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (d).

 
(e)
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (a), (b), or (d) hereof, such Gross Asset Value shall thereafter be
adjusted by the depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.

 
“Heavy Duty COE Truck” shall mean a cab over engine Heavy Duty Truck utilizing
an engine with displacement of nine (9) liters or more.
 
“Heavy Duty Truck” shall mean any on-highway truck (including any off-highway
derivative of any on-highway truck) with a gross vehicle weight rating equal to
or greater than fifteen (15) metric tons.
 
“Indemnified Person” shall mean the Person or Persons entitled to, or claiming a
right to, indemnification under Section 16.
 
“Indemnifying Person” shall mean the Person or Persons obligated to provide
indemnification under Section 16.
 
“Indemnitee” is defined in Section 5.14.
 
“Independent Valuation Firm” is defined in Section 23.16.
 
“Initial Annual Business Plan” is defined in Section 2.2.1.
 
“Initial Operating Agreement” is defined in the recitals.
 
“Initial Rolling Business Plan” is defined in Section 2.2.2.
 
“Initial Staffing Plan” is defined in Section 7.1.
 
“Intellectual Property” shall mean trade secrets, ideas, inventions, designs,
utility models, developments, devices, methods or processes (whether patented or
patentable and whether or not reduced to practice) and all patents and patent
applications related thereto; copyrightable works and mask works (whether or not
registered); trademarks, service marks and trade dress; all registrations and
applications for registration related thereto and know-how; and all other
intellectual or industrial property rights in any jurisdiction.
 
“Intellectual Property License Agreement” is defined in Section 1.6.3.
 
“Intercompany Promissory Note” is defined in Section 1.6.10.
 
“Investment Banker” is defined in Section 21.6.1.1.
 
“IVECO” shall mean IVECO Trucks Australia Limited and its Affiliates.
 
“Joint Owner” is defined in Section 14.6.
 
“Jointly Owned Intellectual Property” is defined in Section 14.6.
 
“JV Dealer” shall mean any Person who signs a sales and service agreement with
the Company or any of its Affiliates for the sale and servicing of JV Trucks and
JV Truck Replacement Parts.
 
“JV Truck” shall mean Medium Duty Trucks and Heavy Duty Trucks.  JV Trucks shall
not include buses or military or tactical vehicles (including Mine Resistant
Ambush Protected vehicles).


“JV Truck Assembly Facility” shall mean any facility and associated land
purchased, leased or otherwise procured by the Company or any of its direct or
indirect wholly owned subsidiaries to assemble or manufacture JV Trucks in a
particular territory in the ROW.
 
“JV Truck Components” shall mean first fit, production use, direct materials
required for the assembly of Medium Duty Trucks or Heavy Duty Trucks, including
engines and transmissions.
 
“JV Truck Models” shall mean those truck models that are sold by the Company.
 
“JV Truck Replacement Parts” shall mean all new or remanufactured replacement
parts, service parts, and maintenance parts for JV Trucks.
 
“Legacy Country” shall mean each of the Non-Core ROW Countries set forth on
Schedule 2.3.5
 
“Legacy Country Commencement Date” is defined in Section 2.3.5.
 
“Legacy Trucks” shall mean any Medium Duty Truck or Heavy Duty Truck sold by
Navistar or any of its Affiliates to any Person prior to the Effective Date.
 
“Liabilities” shall mean losses, demands, claims, liabilities, obligations,
causes of action, assessments, damages, fines, penalties and expenses (including
reasonable attorneys’, professional, and expert witness fees and expenses).
 
“Loan Commitment” shall mean (a) an Annual Business Plan Loan Commitment, or (b)
a Three-Year Business Plan Loan Commitment.
 
“Losses” is defined in conjunction with “Profits.”
 
“Mahindra JV” shall mean the joint venture that exists pursuant to the Mahindra
JV Agreement.
 
“Mahindra JV Agreement” shall mean collectively that certain (i) Joint Venture
Agreement, dated November 17, 2005, by and among Mahindra & Mahindra Limited,
International Truck and Engine Corporation, Mahindra International Private
Limited, International Truck and Engine Mauritius Holding Ltd and International
Truck and Engine Corporation Cayman Islands Holding Company, and (ii) Waiver of
Certain Provisions to Joint Venture Agreement, dated April 27, 2009 (the
“Mahindra Waiver”), signed by all of the foregoing parties, in the case of each
of clauses (i) and (ii), as in effect on the signing date of the Mahindra
Waiver.
 
“Mahindra JV Royalties” is defined in Section 2.3.9.
 
“Mahindra Territory” shall mean India, Pakistan, Bangladesh, Sri Lanka, Nepal,
Bhutan, Myanmar and Malaysia.
 
“Majority Consent” of the Board shall mean the approval, authorization or
ratification of at least four (4) of the Representatives comprising the Board,
which approval, authorization or ratification may be given or withheld for any
or no reason in the sole and absolute discretion of each Representative.
 
“Marketing Services” shall mean market analysis, competitive analysis, product
support plans, future product plans, marketing plans, assistance with business
plans, sales plans and transition plans to move the Legacy Country sales from
Navistar to the Company.


“Mark-Up Engineering Services” shall mean those services described under the
Service Category Code SE or the Service Category Code AE, in each case in
Exhibit 3 to the Master Terms for Purchased Services.
 
“Master Component Supply Agreement” is defined in Section 1.6.1.
 
“Master Development Services Agreement” is defined in Section 1.6.6.
 
“Master Terms for Purchased Services” is defined in Section 1.6.2.
 
“Material Breach” shall mean (a) one or more failures (irrespective of whether
or not such failures pertain to related events) to pay any monies required to be
paid under this Agreement or a Related Agreement exceeding $2,000,000 in the
aggregate (and not disputed in good faith) when such monies become due and
payable (other than (i) any Capital Contribution or loan that is approved by the
Board upon Majority Consent or (ii) any Capital Contribution Commitment or Loan
Commitment set forth in the Initial Annual Business Plan, the Initial Rolling
Business Plan, any subsequent Annual Business Plan, or any subsequent Rolling
Business Plan (with respect to each such subsequent Annual Business Plan and
subsequent Rolling Business Plan, as approved by the Board upon Majority
Consent), the failure of which to pay when due and payable shall be governed by
Section 3.2.3), (b) any fraud or willful misconduct, (c) any failure of a Member
to repay a Member Loan in accordance with its terms under which such Member is
the borrowing Member, (d) any failure of a Non-Contributing Member to exercise
the Purchase Option within the applicable time period set forth in the first
sentence of Section 3.2.5 and then to consummate such Purchase Option in
accordance with Section 3.2.5, or (e) any material breach of Section 11.1.2,
11.1.3, 14, 15 or 19.
 
“Medium Duty COE Truck” shall mean a cab over engine, on-highway truck
(including any off-highway derivative of any on-highway truck) with a gross
vehicle weight rating equal to or greater than eight (8) metric tons and
utilizing an engine with displacement of less than nine (9) liters.
 
“Medium Duty Truck” shall mean any on-highway truck (including any off-highway
derivative of any on-highway truck) with a gross vehicle weight rating equal to
or greater than eight (8) metric tons and less than fifteen (15) metric tons.
 
“Member” or “Members” shall refer to Caterpillar and Navistar and any other
Person that has been admitted as a member of the Company pursuant to the terms
of this Agreement.
 
“Member Acquisition” is defined in Section 15.5.
 
“Member Loan” is defined in Section 3.2.3.2.1.
 
“Member Minimum Gain” shall mean an amount, determined in accordance with
Treasury Regulation Section 1.704-2(i)(3) with respect to each “partner
nonrecourse debt” (within the meaning of Treasury Regulation Section
1.704-2(b)(4)), which equals the Minimum Gain that would result if such partner
nonrecourse debt were treated as a “nonrecourse liability” (within the meaning
of Treasury Regulation Section 1.752-1(a)(2)).
 
“Membership Interest” shall mean a Member’s interest in the Company, including
the right, if any, to participate in the management of the business and affairs
of the Company, including the right, if any, to vote on, consent to or otherwise
participate in any decision or action of or by the Members and the right to
receive information concerning the Business and affairs of the Company, in each
case to the extent expressly provided in this Agreement or otherwise required by
the Act.
 
“MPC” is defined in Section 10.4.
 
“Navistar” is defined in the preamble.
 
“Navistar Brand” shall mean any brand maintained or used by Navistar or any of
its Affiliates for use or in connection with JV Trucks (including any engines,
parts, and components used in JV Trucks).
 
“Navistar Competing Person” shall mean, as to any particular time, (a) a Person
that is a competitor of any or all of the Business and any business of Navistar
at such time, or (b) any Affiliate of such Person (provided, however, that
neither Caterpillar nor any Affiliate of Caterpillar shall be deemed to be a
Navistar Competing Person).
 
“Navistar Conventional Countries” shall mean Iraq, Afghanistan, Taiwan, United
Kingdom, Poland, Romania, Italy, Israel, Egypt, Netherlands, Saudi Arabia, UAE,
Oman, Yemen, Thailand, Colombia, Singapore, Greece and Portugal.
 
“Navistar Financial” shall mean Navistar Financial Corporation and its
Affiliates.
 
“Navistar Indemnified Person” shall mean Navistar and its Affiliates and their
respective successors, assigns, agents, employees, officers, and directors.
 
“Navistar Legacy Profit Amount” shall mean, with respect to each Fiscal Quarter
or Fiscal Year, as applicable, and with respect to the Legacy Countries, the
amount of profits earned or losses incurred by Navistar from sales by Navistar
or any of its Affiliates of Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor in the Legacy Countries determined in accordance with
Section 2.3.5.
 
“Navistar Truck Model” shall mean any JV Truck Model that, upon the
determination of the Board by Majority Consent and the determination of Navistar
in its discretion, shall be sold under the Navistar Brand by the Company from
time to time.
 
“Navistar Vehicle” shall have the meaning set forth in the Strategic Alliance
Agreement.
 
“Net Present Value of Increased Tax Liability” shall mean the net present value
of the increased income tax liability incurred by the remaining Member or
Members of the Company in the event of a termination of the Company pursuant to
Code Section 708 caused solely by a Transfer by one Member of a 50% interest in
the profits and capital of the Company within the meaning of Code Section
708(b)(1)(B) within the 12-month period, calculated as to each remaining Member
as the joint product of the following three variables:
 
(a)
the maximum U.S. federal corporate tax rate applicable at that time plus 3.5%;

 
(b)
the Percentage Interest in the Company of such remaining Member; and

 
(c)
the net present value of the difference (whether positive or negative) between:

 
 
(i)
the projected tax depreciation each year in the absence of a termination of the
Company pursuant to Code Section 708; and

 
 
(ii)
the maximum tax depreciation available each year under tax law as of the time of
calculation in light of the termination of the Company pursuant to Code Section
708, in each case determined with reference to the assets of the Company subject
to tax depreciation at the time of termination for each year following the
termination in which such property is expected to be depreciated.

 
For purposes of the net present value calculation, the differences in tax
depreciation shall be discounted using an annual discount rate equal to
8.0%.  Notwithstanding anything to the contrary contained in this definition, in
no event shall the Net Present Value of Increased Tax Liability be a negative
number, and in the event that the above calculation would otherwise result in a
negative number, the Net Present Value of Increased Tax Liability shall be
deemed to be $0.
 
“NITSA” is defined in Section 2.3.3.3.
 
“NITSA Acquisition Agreement” is defined in Section 2.3.3.3.
 
“NITSA Asset Acquisition Alternative” is defined in Section 2.3.3.3.
 
“NITSA Business Acquisition Date” is defined in Section 2.3.3.3.
 
“Non-Contributing Member” is defined in Section 3.2.3.2.2.
 
“Non-Core ROW Conventional Countries” shall mean all Non-Core ROW Countries
excluding the Navistar Defense Conventional Countries.
 
“Non-Core ROW Country” or “Non-Core ROW Countries” shall refer to any country in
the ROW that is not a Core ROW Country.
 
“Non-Disputed Remaining Assets” is defined in Section 21.5.3.1.
 
“Nonrecourse Deductions” has the meaning assigned to it in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).
 
“North American Medium Duty COE Trucks” shall mean a cab over engine Medium Duty
Truck without regard to engine displacement.
 
“North American Severe Service Truck Sales Agreement” shall mean that certain
NASS Truck Sales Agreement by and between Navistar and Caterpillar entered into
as of the date hereof.
 
“Obsolete” means, with respect to inventory held for use in connection with
NITSA’s business, (i) any first-fit component, kit, or truck for which no sales
(A) have been made by NITSA in the twelve (12) month period prior to the
proposed purchase pursuant to Section 2.3.3.5 or (B) are projected to be made by
NITSA in the twelve (12) month period following the proposed purchase pursuant
to Section 2.3.3.5, and (ii) any replacement parts for which no sales (A) have
been made by NITSA in the twenty-four (24) month period prior to the proposed
purchase pursuant to Section 2.3.3.5 or (B) are projected to be made by NITSA in
the twenty-four (24) month period following the proposed purchase pursuant to
Section 2.3.3.5.
 
“OEM” shall mean an original equipment manufacturer.
 
“Offer” is defined in Section 19.1.2.2(A).
 
“Offeror” is defined in Section 19.1.2.2.
 
“Offered Membership Interest” is defined in Section 19.1.2.2.
 
“Partner Nonrecourse Deductions” has the meaning assigned to it in Regulations
Section 1.704-2(i)(2).
 
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(2), and the amount of Minimum Gain, as well as any net
increase or decrease in Minimum Gain, for a Fiscal Year shall be determined in
accordance with the rules of Treasury Regulation Section 1.704-2(d).
 
“Party” or “Parties” is defined in the preamble.
 
“Percentage Interest” is defined in Section 3.1.2.
 
“Person” shall mean an individual, or a corporation, limited liability company,
partnership (whether general or limited), joint venture, trust (including a
business trust or real estate investment trust), unincorporated organization,
joint stock company, association, or other entity, or any government, or any
agency or subdivision thereof.
 
“Post-Termination Agreements” is defined in Section 21.7.1.
 
“Post-Termination License Agreements” shall mean, collectively, (i) that certain
Post-Termination Intellectual Property License Agreement by and between
Caterpillar, as licensor, and Navistar, as licensee; and (ii) that certain
Post-Termination Intellectual Property License Agreement by and between
Navistar, as licensor, and Caterpillar, as licensee.


“Post-Termination Master Development Services Agreement” shall mean that certain
Post-Termination Master Development Services Agreement by and between
Caterpillar and Navistar.


“Product Support Services” is defined in Section 11.5.
 
“Profits” and “Losses” shall mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss, as applicable, for such Fiscal Year,
determined in accordance with Section 703(a) of the Code (but including in
taxable income or loss, for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code), with the following adjustments:
 
(a)
any income or loss of the Company exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or subtracted in computing such
gain or loss;

 
(b)
any expenditures of the Company described in Section 705(a)(2)(B) of the Code
(or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i)), and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition, shall be subtracted from such taxable income or loss;

 
(c)
in the event the Gross Asset Value of any Company asset is adjusted in
accordance with clauses (b) or (d) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

 
(d)
depreciation, amortization and any other cost recovery deductions with respect
to, and any gain or loss resulting from any disposition of, any asset of the
Company whose adjusted tax basis differs from its Gross Asset Value shall be
computed by reference to the Gross Asset Value of such asset;

 
(e)
gain or loss shall be computed on any asset that is distributed by the Company
to any Member (whether pursuant to a liquidation of the Company or otherwise) by
treating such asset as having been sold for its Fair Market Value, as determined
by the Board by Majority Consent, on the date of such distribution;

 
(f)
items of income, gain, loss and deduction that are specially allocated pursuant
to Section 18.5 shall not be taken into account; and

 
(g)
the deduction described in Section 199 of the Code shall not be taken into
account.

 
“Purchase Option” is defined in Section 3.2.5.
 
“Purchaser Member” is defined in Section 21.6.4.
 
“Quarterly Distribution” is defined in Section 2.3.5.4.
 
“Receiving Party” shall mean the Party receiving Confidential Information under
Article 22.
 
“Regulatory Allocations” is defined in Section 18.5.9.
 
“Related Agreements” is defined in Section 1.6.
 
“Remaining Assets” is defined in Section 21.5.3.1.
 
“Representative” shall mean a member of the Board appointed by a Member in
accordance with the terms of this Agreement.
 
“Repurchase Price” shall mean, with respect to a Substitute Contribution that
was credited to a Contributing Member’s Capital Account, an amount equal to (a)
the amount of the Substitute Contribution, multiplied by (b) 1.15, multiplied by
(c) the number of days elapsed from the date of the Substitute Contribution to
(but not including) the day on which the Non-Contributing Member pays to the
Contributing Member an amount in cash equal to the Repurchase Price, divided by
(d) three hundred sixty-five (365).
 
“Required Funding Date” is defined in Section 3.2.3.1.
 
“Right of First Refusal” is defined in Section 19.1.2.2.
 
“Rolling Business Plan” is defined in Section 2.2.2.
 
“ROW” shall mean every country in the world other than the United States (which
shall exclude all territories thereof other than Puerto Rico), Canada, and
Mexico and the Mahindra Territory.
 
“Royalty-Bearing IP License Agreement” is defined in Section 1.6.5.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations for the Securities and Exchange Commission promulgated
pursuant thereto.
 
“Seller Member” is defined in Section 21.6.4.
 
“Sharing Agreement” is defined in Section 1.6.10.
 
“Sourcing Council” is defined in Section 9.4.1.
 
“Standard Warranty” shall mean the warranty provided pursuant to the terms and
conditions of sale with respect to any Medium Duty Truck, any Heavy Duty Truck
or any replacement part therefor.
 
“Strategic Alliance Agreement” shall mean that certain NASS Strategic Alliance
Agreement between the Members dated as of the date hereof.
 
“Subsequent Staffing Plan” is defined in Section 7.1.
 
“Substitute Contribution” is defined in Section 3.2.3.2.2.
 
“Tax Matters Partner” shall mean the Member designated as such pursuant to
Section 18.10.1.
 
“Termination Event” is defined in Section 21.2.
 
“Termination Event Member” is defined in Section 21.6.1.1.
 
“Three-Year Business Plan Capital Contribution Commitment” is defined in
Section 2.2.2.
 
“Three-Year Business Plan Loan Commitment” is defined in Section 2.2.2.
 
“Trademark License Agreement” is defined in Section 1.6.4.
 
“Transfer” shall mean a sale, assignment, transfer, exchange or other
disposition.
 
“Treasury Regulation” shall include temporary and final regulations promulgated
under the Code, as such regulations are amended from time to time.
 
“Triggering Event” shall mean the earlier of (i) the expiration or termination
for any reason of this Agreement and (ii) the closing of any sale and purchase
of the Membership Interest pursuant to the Buy/Sell Option or the Buy-Out
Interest Option pursuant to Section 21.6.4.
 
“Triggering Member” is defined in Section 11.1.6.
 
“Truck Business Relationship Agreement” is defined in the recitals.
 
“Truck Sales Agreement” is defined in Section 1.6.7.
 
“Unanimous Consent” of the Members shall mean the approval, authorization, or
ratification of all of the Members duly given, which approval may be given or
withheld for any or no reason in the sole and absolute discretion of any Member.
 
“Valuation Notice” is defined in Section 21.6.2.1.
 
“Valuation Price” is defined in Section 21.6.2.1.
 
“Vocational” shall mean designed for use for one or more of the applications
specified on Exhibit F to the Strategic Alliance Agreement and expressly
excludes those applications specified as excluded on Exhibit F to the Strategic
Alliance Agreement.
 
“Will-Fit Parts” shall mean any part for a Medium Duty Truck or a Heavy Duty
Truck other than Navistar Brand parts, Caterpillar Brand parts, First-Fit Parts
and All-Makes Parts.  For the avoidance of doubt, a Will-Fit Part is not
installed by an OEM of such vehicle and is not a proprietary part of an OEM.
 
 
IN WITNESS WHEREOF, Caterpillar, Navistar, and the Company have caused this
Amended and Restated Joint Venture Operating Agreement to be signed by their
respective duly authorized representatives as of the day and year first above
written.
 
CATERPILLAR INC.
 
 
NAVISTAR, INC.
 
 
By:
/s/ James W. Owens
 
By:
/s/ Daniel C. Ustain
   
Name:
James W. Owens
   
Name:
Daniel C. Ustain
   
Title:
Chairman and Chief Executive Officer
   
Title:
President and Chief Executive Officer
                         
NC2 GLOBAL LLC
 
     
By:
/s/ Al Saltiel
         
Name:
Al Saltiel
           
Title:
President
                                 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
State of Delaware
Secretary of State
Division of Corporations
Delivered 01:18 PM 07/24/2009
FILED 01:09 PM 07/24/2009
SRV  090725534 – 4672536 FILE



 
CERTIFICATE O F FORMATION
OF
NC2 GLOBAL LLC




The undersigned, an authorized natural person, for the purpose of forming a
limited liability company, under the provisions and subject to the requirements
of the State of Delaware (particularly Chapter 18, Title 6 of the Delaware Code
and the acts amendatory thereof and supplemental thereto, and known, identified,
and referred to as the “Delaware Limited Liability Company Act”), hereby
certifies that:


FIRST:  The name of the limited liability company is:


NC2 GLOBAL LLC




SECOND:  The address of its registered office in the State of Delaware is 1209
Orange Street, in the City of Wilmington, County of New Castle, Delaware
19801.   The name of the registered agent at such address is The Corporation
Trust Company.




THIRD:  This Certificate of Formation shall be effective upon filing.




Executed on July 24, 2009

 
/s/Shaun D. Hartley
Shaun D. Hartley
Authorized Person
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
NAVISTAR LEGACY PROFIT AMOUNT CALCULATION AND INDEXING METHODOLOGY
 


The following sets forth the methodology by which Baseline Profit Amount and
Navistar Legacy Profit Amount are calculated, with respect to the Legacy
Countries, pursuant to Section 2.3.5 of the JVOA. Part I below sets forth the
methodology by which Baseline Profit Amount is calculated. Part II below
describes the components of, and the methodology used to calculate, the
profitability of sales in Legacy Countries. Part III below describes the
methodology to be used in calculating the Navistar Legacy Profit Amount.
 
I.
Baseline Profit Amount indexing methodology

 
This Part I explains the indexing methodology by which Baseline Profit Amount is
calculated pursuant to Section 2.3.5 of the JVOA. Baseline Profit Amount will be
adjusted by both a GDP Factor and a Working Capital Charge as set forth below.
 
For any year measured, the Baseline Profit Amount represents the sum of two
components:
 

 
A.
The respective year’s Truck Baseline EBIT; and

 
B.
The respective year’s Replacement Parts Baseline EBIT.

 
Each of these components are set out below:
 
A. Truck Baseline EBIT
 
Truck Baseline EBIT will be determined by (i) adjusting Baseline Truck Sales
Amount by the GDP Factor, (ii) calculating the Indexed Truck EBIT Margin
utilizing the GDP Indexed Baseline Sales Amount, and (iii) subtracting from the
Indexed Truck EBIT Margin the Truck Working Capital Charge, each as set forth
below.
 
1.
Initial Baseline Truck Sales Amount.
 
 
The reported fiscal year 2008 (“FY 2008”) Legacy Countries JV Truck Sales are
$448,687,000 (“Initial Baseline Truck Sales Amount”). Appendix I outlines the
Initial Baseline Truck Sales Amount on a per country basis.

 
2.
GDP Factor / Indexing Methodology.
 
 
On an annual basis, Navistar shall calculate an equally weighted average annual
GDP index obtained from the Bloomberg Ticker (Contributor Composite)1, or if
such Economic Forecast is no longer available, then a comparable index (the
“Index”) using the GDP economic indicator (the “GDP Factor”) of the following
four countries:

 

 
a.
Chile;

 

 
b.
Peru;

 

 
c.
Columbia; and

 

 
d.
Costa Rica.

 
Fiscal Year 2010 beginning November 1, 2009 – Represents Year 1 and will not
need a GDP calculation performed as the baseline profit is already established
in Appendix VII.
 
Fiscal Year 2011 beginning November 1, 2010 – Represents Year 2 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
December 31, 2009 Bloomberg Ticker GDP Factors.
 
Fiscal Year 2012 beginning November 1, 2011 – Represents Year 3 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
compounding of the December 31, 2009 and December 31, 2010 Bloomberg Ticker GDP
Factors.
 
Fiscal Year 2013 beginning November 1, 2012 – Represents Year 4 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
compounding of the December 31, 2009; December 31, 2010; and December 31, 2011
Bloomberg Ticker GDP Factors.
 
Fiscal Year 2014 beginning November 1, 2013 – Represents Year 5 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
compounding of the December 31, 2009; December 31, 2010; December 31, 2011; and
December 31, 2012 Bloomberg Ticker GDP Factors.
 
3.
Indexed Truck EBIT Margin.

 
“Indexed Truck EBIT Margin” is equal to the product of (i) 5.9% (which
represents JV Truck Profit Margin calculated pursuant to Part II below) and
(ii) the respective year’s GDP Indexed Baseline Truck Sales Amount.
 
4.
Truck Working Capital Charge.

 
“Truck Working Capital Charge”, is equal to the product of (i) 15/365; (ii) the
respective year’s GDP Indexed Baseline Truck Sales Amount; and (iii) 6%.
 

--------------------------------------------------------------------------------

1
Tickers are:



Chile
  
CLGDYCUR
  
Columbia
  
COCUPIBY
  
 
Peru
  
PRGYTOTL
  
Costa Rica
  
CRGDCYOY
  
 

 
5.
Years Six through Ten.

 
Notwithstanding the foregoing, for each of Year Six through Year Ten, the
respective year’s Truck Baseline EBIT is equal to the Year Five Truck Baseline
EBIT.
 
B.
Replacement Parts Baseline EBIT

 
Replacement Parts Baseline EBIT will be determined by (i) adjusting Baseline
Replacement Parts Sales Amount by the GDP Factor, (ii) calculating the Indexed
Replacement Parts EBIT Margin utilizing the GDP Indexed Baseline Replacement
Parts Sales Amount and (iii) subtracting from the Indexed Replacement Parts EBIT
Margin, the Replacement Parts Working Capital Charge, each as set forth below.
 
1.
Baseline Replacement Parts Sales Amount.

 
The reported FY 2008 Legacy Countries Replacement Parts Sales are $45,522,000
(“Initial Baseline Replacement Parts Sales Amount”).
 
2.
GDP Indexing Methodology.

 
Navistar shall calculate the GDP Factor in the same manner as described in
Section A above:
 
Fiscal Year 2010 beginning November 1, 2009 – Represents Year 1 and will not
need a GDP calculation performed as the baseline profit is already established
in Appendix VII.
 
Fiscal Year 2011 beginning November 1, 2010 – Represents Year 2 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the December 31, 2009 Bloomberg Ticker GDP Factors.
 
Fiscal Year 2012 beginning November 1, 2011 – Represents Year 3 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the compounding of the December 31, 2009 and December 31, 2010
Bloomberg Ticker GDP Factors.
 
Fiscal Year 2013 beginning November 1, 2012 – Represents Year 4 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the compounding of the December 31, 2009; December 31, 2010; and
December 31, 2011 Bloomberg Ticker GDP Factors.
 
Fiscal Year 2014 beginning November 1, 2013 – Represents Year 5 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the compounding of the December 31, 2009; December 31,
2010; December 31, 2011; and December 31, 2012 Bloomberg Ticker GDP Factors.
 
3.
Indexed Replacement Parts EBIT Margin.

 
“Indexed Replacement Parts EBIT Margin” is equal to the product of (i) 26.6%
(which represents JV Truck Replacement Parts Profit Margin calculated pursuant
to Part II below) and (ii) the respective year’s GDP Indexed Baseline
Replacement Parts Sales Amount.
 
4.
Replacement Parts Working Capital Charge.

 
“Replacement Parts Working Capital Charge” is equal to the product of
(i) 15/365; (ii) the respective year’s GDP Indexed Baseline Replacement Parts
Sales Amount and (iii) 6%.
 
5.
Years Six through Ten.

 
Notwithstanding the foregoing, for each of Year Six through Year Ten, the
respective year’s Replacement Parts Baseline EBIT is equal to the Year Five
Replacement Parts Baseline EBIT.
 
II.
Profitability Components2

 
This Part II describes the components of, and the methodology used to calculate,
Legacy Profit Amount, JV Truck Profit Margin and JV Truck Replacement Part
Profit Margin.
 
Navistar Legacy Profit Amount for sales of JV Trucks and JV Truck Replacement
Parts by Navistar in the Legacy Countries.
 
“Legacy Profit Amount” is equal to the sum of:
 

 
i.
Legacy JV Truck Gross Margin; less

 

 
ii.
Legacy JV Truck Engineering Expense; less

 

 
i.
Legacy JV Truck selling, general and administrative (“SG&A”) Expense; plus

 

 
ii.
Legacy JV Truck Replacement Parts Baseline EBIT.

 
“JV Truck Profit Margin” is calculated using the following components:
 

 
i.
Legacy JV Truck Gross Margin;

 

 
ii.
Legacy JV Truck Engineering Expense; and

 

 
iii.
Legacy JV Truck SG&A Expense.

 
“JV Truck Replacement Parts Profit Margin” is calculated using the following
component:
 

 
i.
Legacy JV Truck Replacement Parts Baseline EBIT.

 
The relevant definitions, source materials and a detailed breakdown of each of
the foregoing components are set forth below.
 
2
This calculation assumes a 5% mark-up on engineering costs.

 
Overview of Formula Components and Key Definitions
 
Legacy JV Truck Gross Margin.
 
Legacy JV Truck Gross Margin is equal to Revenue minus Cost of Goods Sold.
 

 
•
 
Calculation of JV Truck Gross Margin.

 

 
•
 
Step 1. The reported gross margin for each Legacy Country is computed by
combining the gross margin from each reported model gross margin profit and loss
statement described below.

 

 
•
 
A reported gross margin profit and loss statement is established for each Legacy
Country by model, as follows:

 

 
•
 
Revenue. Revenue equals the sum of items 1 – 6 below, which may be identified
for each Legacy Country and each model directly from the GPA reports as follows:

 

     
 
VC GAAP Item
  
Equivalent GPA Report Item
   
1. “Total Sales @ dealer net”
  
“D-Net”
   
2. “Direct SPA”
  
“SPA Amt” minus “GP”
   
3. “Goods Purchase Revenue”
  
“GoodsPur”
   
4. “Freight Revenue”
  
“Freight/Ins”
   
5. “Other Revenues”
  
Estimated using a methodology based on “D-Net”
   
6. “Collateral Sales”
  
[all relate to Australia]

 

 
•
 
Cost of Good Sold. All cost of goods sold line items are estimated using a cost
allocation methodology, which is either based on (i) the percentage relationship
between each cost line item and D-Net sales from the VC GAAP consolidating gross
margin statement by model; or (ii) units across the entire model, as outlined in
Appendix II.

 

 
•
 
Step 2. Pro Forma Adjustments. The reported country gross margin profit and loss
statement has been reviewed by the Global Operations Finance team to identify
certain pro-forma adjustments to calculate a pro-forma gross margin profit and
loss statement.

 

 
•
 
In order to address certain miscategorized items and historical anomalies in
connection with historical calculation of the Baseline Profit Amount, the
following pro-forma adjustments to the reported gross margin for each country
have been agreed upon by the Members:

 

 
1.
Exchange gains and losses - Transaction gains/losses (primarily relating to
purchases from the Brazil plant in local currency) are reported below gross
margin. This adjustment reclassifies this line item to gross margin.

 

 
2.
Unrelated overhead - The adjustment eliminates overhead costs relating to the
Military product group within the Severe Service (“SSVC”) line misallocated to
the JV product lines.

 

 
3.
Inventory write-down / revaluation - The adjustment excludes the revaluation
adjustment relating to Inventory balances unrelated to the Global Operations
business.

 

 
4.
Finance charges - Historical finance charges primarily include charges from
Mexico to Global Operations for excess inventory of finished product carried by
Mexico to support Global Operations.

 

 
•
 
Going forward, these costs are not expected to be incurred as Navistar will only
manufacture to order for the JV and will not carry inventory.

 

 
5.
Other general operating (“GO”) variances - The adjustment consists of:

 

 
•
 
Clawback charges - For Mexican tax purposes, Mexico has historically charged
Global Operations for Company employees working for the Blue Diamond JV. Such
transaction has no financial impact on the JV Truck segment’s overall
profitability, as the cost booked at Global Operations level is offset by the
related income recorded at the Mexico Total Truck level. The adjustment excludes
this non-operational cost from the pro-forma gross margin.

 

 
6.
Other One-Time Items - identification of any other non-recurring items.

 

 
•
 
Step 3: The Legacy JV Truck Gross Margin is then calculated by aggregating each
of the pro-forma country gross margin profit and loss statements of the Legacy
Countries.

 

 
•
 
Source Information. Preparation of the Legacy JV Truck Gross Margin Profit and
Loss Statement requires the following source information from internal Navistar
systems:

 

 
•
 
A consolidating gross margin profit and loss statement by model from VC GAAP for
the Global Operations business.

 

 
•
 
Sales and units by country and by model from the GPA reports.

 
Legacy JV Truck Engineering Expenses
 
Legacy JV Truck Engineering Expenses are equal to the sum of all JV Truck
engineering costs allocated to each of the Legacy Countries, as outlined under
“Calculation of JV Truck Engineering Expenses” below.
 

 
•
 
Calculation of Legacy JV Truck Engineering Expenses.

 

 
•
 
JV Truck engineering projects are reviewed by the Engineering group (Fort Wayne)
in order to identify the projects that benefit the JV business.

 

 
•
 
The costs relating to these JV-related projects are classified in four
categories, depending on which model or vehicle center they relate to:

 

 
1.
Medium

 

 
2.
Severe

 

 
3.
Heavy

 

 
4.
9800 model

 

 
•
 
Such expenses are then allocated to each country based on the number of relevant
units sold in the respective country.

 

 
•
 
Source Information. JV Truck engineering costs by project and by vehicle center
information are derived as set forth in Appendix III.

 
Legacy JV Truck SG&A Expenses
 
Legacy JV Truck SG&A Expenses are equal to the sum of all pro-forma SG&A
expenses allocated to each of the Legacy Countries, as outlined under
“Calculation of SG&A Expense” below.
 

 
•
 
Calculation of Legacy JV Truck SG&A Expenses.

 

 
•
 
SG&A information is reviewed by the Global Operations Finance team in order to
identify pro-forma adjustments, if any, that need to be made to the reported
SG&A expenses to reflect a normalized level of SG&A expenses for the JV
business. In order to address certain miscategorized items and historical
anomalies in connection with historical calculation of the Baseline Profit
Amount, the following pro-forma adjustments to SG&A expense have been agreed
upon by the Members:

 

 
1.
Salary and benefits - The adjustment is an allocation for Global
Operations-related employees classified in cost centers outside of Global
Operations.

 

 
2.
Military & Bus - The adjustment eliminates the non-recurring allocation from the
South Africa regional office to Military and Dubai for a military -related
contract which expires in December 2008. The amount also includes an adjustment
for the time spent by Global Operations employees on non-JV related segments
(i.e., Military and Bus).

 

 
3.
General IT allocations - The adjustment excludes the IT costs that are not
related to the Global Operations business.

 

 
4.
FALD program - The adjustment excludes the costs relating to the Finance
Accounting Leadership Development program which are unrelated to the Global
Operations business.

 

 
•
 
Pro-forma SG&A expenses are classified in four categories, depending on which
country or group of countries they relate to:

 

 
1.
Latin America for the costs centers BETM2, BETM4 and BETM5;

 

 
2.
Middle East for the cost centers DUB and BODUB;

 

 
3.
South Africa for the cost centers JOH and BOJOH;

 

 
4.
World Headquarter (“WHQ”) for the cost centers B235, B236, B237 and B247.

 

 
•
 
Such pro forma expenses are then allocated to each relevant country based on the
number of units sold in the respective country.

 

 
•
 
Source Information. SG&A expenses by cost center and by type are included in
Appendix IV.

 
Legacy JV Truck Replacement Parts EBIT
 
Legacy JV Truck Replacement Parts EBIT is equal to Legacy JV Truck Replacement
Parts Gross Margin minus Legacy JV Truck Replacement Parts SG&A Expenses minus
SOW Legacy Replacement Parts Infrastructure Costs for the period as related to
Legacy JV Truck Replacement Parts sold.
 

 
•
 
Calculation of Legacy JV Truck Replacement Parts EBIT.

 

 
•
 
Legacy JV Truck Replacement Parts Gross Margin.

 

 
•
 
Legacy JV Truck Replacement Parts gross margin is equal to the aggregation of
the Legacy JV Truck gross margin allocated to each of the Legacy Countries.

 

 
•
 
Sales and cost of sales information for each Legacy Country derive from the
sales and standard gross margin by country information. These numbers are
adjusted for:

 

 
1.
Warranty - The adjustment excludes the sales and associated cost of sales which
are recorded in the ledger in connection with warranty transactions (i.e.
delivery of replacement parts under warranty). Warranty sales directly derive
from warranty transactions by country information whereas associated cost of
sales are estimated at 50.6% of sales.

 

 
2.
Core mark-up - Upon a purchase of certain parts, customers pay a deposit which
is recorded as a sale in the ledger (“core mark-up”) and will be reimbursed when
they return the related parts within a certain period of time. The adjustment
excludes the core mark up sales that have not yet been earned.

 

 
•
 
Legacy JV Truck Replacement Parts SG&A Expenses

 

 
•
 
Legacy JV Truck Replacement Parts SG&A equals the sum of all JV Truck Parts SG&A
expenses allocated to each of the Legacy Countries.

 

 
•
 
JV Truck Replacement Parts SG&A expenses are defined as the sum of each of the
following:

 

 
1.
The direct expenses for the Global Operations JV Truck Replacement Parts
business before any corporate overhead;

 

 
2.
Export Truck Parts Order Processing and Expediting SG&A (sub-ledger EK 516 SGA);

 

 
3.
Pension and Other Post-Employment Benefits (“OPEB”) and Healthcare costs
relating to all employees related to the Global Operations truck business and
the Export Truck Parts Order Processing and Expediting business, less the direct
benefit charge for foreign-based Export sales staff; and

 

 
4.
SOW Infrastructure Legacy Replacement Parts Cost

 

 
•
 
SOW Infrastructure Legacy Replacement Parts Costs are defined as the portion of
those costs described in the Statement of Work – Parts Group Infrastructure Cost
Recovery that relate to Legacy sales for the period.

 

 
•
 
Such costs relate to the performance of certain services provided by Navistar as
a result of selling replacement parts to the JV at “pass through cost” level
(Tier 1 pricing) – as described in Section 1.2.1 of Master Component Supply
Agreement No. 2 (“CSA No. 2”).

 

 
•
 
These costs will be determined annually, during the term of the Legacy JV Truck
Replacement Parts Baseline Profit Calculation, and will be used to adjust both
the Baseline and the actual Legacy Profit Amounts achieved as shown in Appendix
VIII.

 

 
•
 
All JV Truck Replacement Parts SG&A Expenses are allocated to each country based
on JV Truck Replacement Parts sales dollars.

 

 
•
 
Source Information. The following source information is required (see
Appendix V):

 

 
•
 
Non-Core JV Truck Replacement Part sales and standard gross margin by country;

 

 
•
 
Warranty transactions by country;

 

 
•
 
Core mark-up transactions by country;

 

 
•
 
Global Operations SG&A specifically identifiable expenses;

 

 
•
 
Export Truck Parts Order Processing and Expediting SG&A (sub-ledger EK 516 SGA);
and

 

 
•
 
Pension, OPEB and Healthcare costs relating to all employees related to the
Global Operations truck business and the Export Truck Parts Order Processing and
Expediting business, less the direct benefit charge for foreign-based Export
sales staff.

 
Legacy Countries.
 

 
•
 
See Appendix V and Appendix VI for current lists of Legacy Countries with
respect to the JV Truck and JV Truck Replacement Parts businesses, respectively,
excluding military and government sales and loose engine sales (including those
to Perkins).

 
III.
Legacy Profit Amount Calculation

 
The Navistar Legacy Profit Amount and the Company Legacy Profit Amount shall be
calculated on an annual basis, with the first year commencing on November 1,
2009, consistent with the methodology set forth in Part II hereof, adjusted as
may be required to reflect sales by Navistar, or the Company, as the case may
be.
 

--------------------------------------------------------------------------------


Appendix I
 
Initial Baseline Truck Sales Amount by Legacy Country
 

     
$ in 000s
NAV
Colombia
146,706
Peru
116,140
Chile
51,290
Costa Rica
24,485
Venezuela
21,227
Ecuador
15,089
Guatemala
12,192
Haiti
10,476
Saudi Arabia
7,410
Honduras
7,170
Dominican Republic
6,185
U.A.E.
5,425
Panama
4,827
New Zealand
3,867
Nicaragua
2,887
El Salvador
2,726
Egypt
1,414
Bahamas
1,108
Tanzania
1,105
Israel
1,081
Iraq
1,023
Qatar
897
Morocco
686
Uruguay
643
Trinidad and Tabago
502
Taiwan
500
Kuwait
430
Oman
311
Curacao
262
Guam
197
Slovakia
141
Granada
68
Ghana
61
Jamaica
61
Algeria
50
Diff.
47
   
Total Net Sales - All Fish Fry Trucks*
448,687

 

--------------------------------------------------------------------------------


Appendix II
 
Methodology Used for Each Income Statement Line Item Allocation to a Specific
Country’s Model
 

     
P&L line item by model and by country
  
Allocation Methodology
Total Units
  
Direct
   
Total Sales @ Dealer Net
  
Direct
Direct SPA
  
Direct
Price Guarantee
  
Dealer-Net by model
Finance Makeup
  
Dealer-Net by model
Misc Vendor Assistance
  
Dealer-Net by model
Goods Purchased Revenue
  
Direct
Miscellaneous Sales
  
Dealer-Net by model
Freight Revenue
  
Direct
Retail Profit Used
  
Dealer-Net by model
Used Truck Sales
  
Dealer-Net by model
Special P&D
  
Dealer-Net by model
Standard Material
  
Dealer-Net by model
Standard Material Adj
  
Dealer-Net by model
BDT Standard Material
  
Dealer-Net by model
BDT Variances
  
Dealer-Net by model
Used Truck Cost
  
Dealer-Net by model
Vendor Assistance
  
Dealer-Net by model
Federal Excise Tax
  
Dealer-Net by model
Material Price Variance
  
Dealer-Net by model
MPV Adj
  
Dealer-Net by model
Material Exchange Variance
  
Dealer-Net by model
Design-Compass
  
Dealer-Net by model
Customs Fee
  
Dealer-Net by model
InterCo Collateral Profit Elim
  
Dealer-Net by model
InterCo Corp Variable Adj
  
Dealer-Net by model
Collateral Cost
  
Dealer-Net by model
Standard COS - Variable Overhead incl Direct Labor
  
Dealer-Net by model
Performance Variance - Variable OH incl Direct Labor
  
Dealer-Net by model
Other Plant Variances - Variable OH
  
Dealer-Net by model
Goods Purchased
  
Goods purchased margin by model
Truck Operating Lease Costs
  
Dealer-Net by model
Total Finance Charges
  
Net sales
Warranty
  
Dealer-Net by model
Outbound Freight
  
Units
Regular P&D Cost
  
Units
Special P&D Cost
  
Units
Miscellaneous COS
  
Dealer-Net by model
Standard COS - Fixed Overhead
  
Dealer-Net by model
InterCo Corp OH Adj
  
Dealer-Net by model
Performance Variance - Fixed OH
  
Dealer-Net by model
Volume Variance - Fixed OH
  
Dealer-Net by model
Other Plant Variances - Fixed OH
  
Dealer-Net by model
Other Plant Variances - Fixed OH CME
  
Dealer-Net by model
Other Plant Variances - Fixed OH CFI
  
Dealer-Net by model
Idle Capacity Costs
  
Dealer-Net by model
PPC Adjustments
  
Dealer-Net by model
Product Cost Takeout
  
Dealer-Net by model
Reliability & Quality
  
Dealer-Net by model
Other GO Variance
  
Dealer-Net by model
Inventory Revaluation
  
Dealer-Net by model
Inventory Writedown
  
Dealer-Net by model

 

--------------------------------------------------------------------------------


Appendix III
 
Engineering Source Documents
 

                 
9800 Unrelated Programs
$ in 000s
  
FY08
  
Medium
  
Severe
  
Heavy
  
Total
Overview
  
 
  
 
  
 
  
 
Maintenance / sustaining
  
125
  
563
  
438
  
1,126
Product development
  
21
  
445
  
247
  
712
Refresh
  
—  
  
—  
  
—  
  
—  
 
  
 
  
 
  
 
  
 
Total*
  
146
  
1,007
  
685
  
1,838
 
  
 
  
 
  
 
  
 
Fish Fry allocation
  
 
  
 
  
 
  
 
South Africa
  
—  
  
0
  
157
  
157
Australia
  
—  
  
19
  
—  
  
19
Russia
  
—  
  
25
  
67
  
91
China
  
0
  
3
  
—  
  
3
Non-core
  
146
  
961
  
461
  
1,568
 
  
 
  
 
  
 
  
 
Total
  
146
  
1,007
  
685
  
1,838
 
  
 
  
 
  
 
  
 
Note - TTM08 costs = 1/4*FY07 + YTD08
  
 
  
 
  
 
  
 
Details
  
 
  
 
  
 
  
 
Average cost per unit
  
 
  
 
  
 
  
 
Maintenance / sustaining
  
0.1
  
0.1
  
0.2
  
0.2
Product development
  
0.0
  
0.1
  
0.1
  
0.1
Refresh
  
—  
  
—  
  
—  
  
—  
Fish Fry allocation
  
 
  
 
  
 
  
 
Maintenance / sustaining
  
—  
  
0
  
101
  
101
Product development
  
—  
  
0
  
57
  
57
Refresh
  
—  
  
—  
  
—  
  
—  
 
  
 
  
 
  
 
  
 
South Africa
  
—  
  
0
  
157
  
157
Maintenance / sustaining
  
—  
  
10
  
—  
  
10
Product development
  
—  
  
8
  
—  
  
8
Refresh
  
—  
  
—  
  
—  
  
—  
 
  
 
  
 
  
 
  
 
Australia
  
—  
  
19
  
—  
  
19
Maintenance / sustaining
  
—  
  
14
  
43
  
56
Product development
  
—  
  
11
  
24
  
35
Refresh
  
—  
  
—  
  
—  
  
—  
 
  
 
  
 
  
 
  
 
Russia
  
—  
  
25
  
67
  
91
Maintenance / sustaining
  
0
  
2
  
—  
  
2
Product development
  
0
  
1
  
—  
  
1
Refresh
  
—  
  
—  
  
—  
  
—  
 
  
 
  
 
  
 
  
 
China
  
0
  
3
  
—  
  
3
Maintenance / sustaining
  
125
  
537
  
295
  
956
Product development
  
21
  
424
  
166
  
611
Refresh
  
—  
  
—  
  
—  
  
—  
 
  
 
  
 
  
 
  
 
Non-core
  
146
  
961
  
461
  
1,568
Maintenance / sustaining
  
125
  
563
  
438
  
1,126
Product development
  
21
  
445
  
247
  
712
Refresh
  
—  
  
—  
  
—  
  
—  
 
  
 
  
 
  
 
  
 
Total
  
146
  
1,007
  
685
  
1,838
Units
  
 
  
 
  
 
  
 
South Africa
  
—  
  
1
  
479
  
480
Australia
  
—  
  
73
  
—  
  
73
Russia
  
—  
  
97
  
203
  
300
China
  
2
  
11
  
—  
  
13
Non-core
  
1,423
  
3,778
  
1,404
  
6,605
 
  
 
  
 
  
 
  
 
Total
  
1,425
  
3,960
  
2,086
  
7,471
 
  
 
  
 
  
 
  
 

 
 

--------------------------------------------------------------------------------

 


Appendix III (cont’d)
 
Engineering Source Documents
 

                 
9800 Unrelated Programs
$ in 000s
 
  
FY08
  
Medium
  
Severe
  
Heavy
  
Total
Maintenance / sustaining
  
 
  
 
  
 
  
—  
Product development
  
 
  
 
  
402
  
402
Refresh
  
 
  
 
  
1,567
  
1,567
 
  
 
  
 
  
 
  
 
Total*
  
—  
  
—  
  
1,969
  
1,969
 
  
 
  
 
  
 
  
 
Fish Fry allocation
  
 
  
 
  
 
  
 
South Africa
  
 
  
 
  
1,238
  
1,238
Australia
  
 
  
 
  
—  
  
—  
Russia
  
 
  
 
  
455
  
455
China
  
 
  
 
  
—  
  
—  
Non-core
  
 
  
 
  
277
  
277
 
  
 
  
 
  
 
  
 
Total
  
—  
  
—  
  
1,969
  
1,969
 
  
 
  
 
  
 
  
 
Note - TTM08 costs = 1/4*FY07 + YTD08
  
 
  
 
  
 
  
 
Units
  
 
  
 
  
 
  
 
South Africa
  
 
  
 
  
479
  
479
Australia
  
 
  
 
  
—  
  
—  
Russia
  
 
  
 
  
176
  
176
China
  
 
  
 
  
—  
  
—  
Non-core
  
 
  
 
  
107
  
107
 
  
 
  
 
  
 
  
 
Total
  
 
  
 
  
762
  
762
 
  
 
  
 
  
 
  
 

 

--------------------------------------------------------------------------------


Appendix IV
 
SG&A Source Documents
 

                                                                               
                             
Pro-forma Analysis
           
Pro-forma adjustments
         
Core Countries
       
 
$ in 000s
 
 
Reported
Fish Fry
   
Salary +
benefits
 
Military
& Bus
   
General
IT
allocations
   
FALD
program
   
Pro-forma
Fish Fry
   
South
Africa
   
Australia
   
Russia
   
China
   
Total Core
   
Total
Non-
core
 
Salary and benefits
 
6,085
  
 
1,511
 
(266
) 
 
—  
  
 
—  
  
 
7,330
  
 
1,763
  
 
132
  
 
865
  
 
23
  
 
2,783
  
 
4,547
  
Travel
 
2,219
  
 
—  
 
—  
  
 
—  
  
 
—  
  
 
2,219
  
 
492
  
 
55
  
 
237
  
 
10
  
 
793
  
 
1,426
  
Telephone
 
371
  
 
—  
 
—  
  
 
—  
  
 
—  
  
 
371
  
 
140
  
 
6
  
 
76
  
 
1
  
 
223
  
 
148
  
Total Materials and Supplies
 
104
  
 
—  
 
—  
  
 
—  
  
 
—  
  
 
104
  
 
44
  
 
2
  
 
7
  
 
0
  
 
53
  
 
51
  
Total Business Services
 
834
  
 
—  
 
—  
  
 
—  
  
 
—  
  
 
834
  
 
397
  
 
9
  
 
120
  
 
2
  
 
528
  
 
306
  
Total Rentals
 
399
  
 
—  
 
—  
  
 
—  
  
 
—  
  
 
399
  
 
108
  
 
3
  
 
42
  
 
0
  
 
153
  
 
246
  
Total Advertising/Promotion
 
646
  
 
—  
 
—  
  
 
—  
  
 
—  
  
 
646
  
 
246
  
 
24
  
 
99
  
 
4
  
 
373
  
 
273
  
Other
 
854
  
 
—  
 
—  
  
 
—  
  
 
—  
  
 
854
  
 
298
  
 
4
  
 
85
  
 
1
  
 
388
  
 
466
  
Total Services Received
 
1,421
  
 
—  
 
305
  
 
(522
) 
 
(85
) 
 
1,118
  
 
194
  
 
(2
) 
 
122
  
 
(0
) 
 
314
  
 
804
  
                                                                       
Direct SG&A expense
 
12,933
  
 
1,511
 
39
  
 
(522
) 
 
(85
) 
 
13,875
  
 
3,681
  
 
233
  
 
1,653
  
 
42
  
 
5,608
  
 
8,267
  
                                                                       
% of net sales
 
2.4
% 
                       
2.6
% 
 
7.4
% 
 
2.3
% 
 
7.1
% 
 
5.8
% 
 
6.7
% 
 
1.8
% 

 
Pro-forma adjustment descriptions
 
Salary + benefits
 
The adjustment includes an allocation for certain Export-related (and therefore
Fish Fry) employees classified in cost centers outside of the Export business
 
Military & Bus
 
The adjustment eliminates the non-recurring allocation from the South Africa
regional office to Military and Dubai for a military-related contract (the
contract expires in Dec-08). The amount also includes an adjustment for
approximately 15% of time spent by Export employees on non-Fish Fry related
segments (i.e. Military & Bus)
 
General IT allocations
 
The Company historically allocated general IT costs to the Export business.
During FY07, the allocation included ~$200 related to specific Export IT
employees, while all other costs were unrelated to the Export business. The
adjustment eliminates this general allocation to present the actual specific IT
costs related to the Fish Fry JV in the historical periods.
 
FALD program
 
The Company historically allocated costs relating to the Finance Accounting
Leadership Development program to the Export business. The costs related to this
program are unrelated to the Fish Fry JV.
 

--------------------------------------------------------------------------------

 

Appendix V
 
JV Truck business - Legacy Countries
 
Algeria
Bahamas
Chile
Colombia
Costa Rica
Curacao
Dominican Republic
Ecuador
Egypt
El Salvador
Ghana
Granada
Guam
Guatemala
Haiti
Honduras
Iraq
Israel
Jamaica
Kuwait
Morocco
New Zealand
Nicaragua
Oman
Panama
Peru
Qatar
Saudi Arabia
Slovakia
Taiwan
Tanzania
Trinidad and Tobago
Tunisia
United Arab Emirates
Uruguay
US Virgin Islands
Venezuela
 

--------------------------------------------------------------------------------

 

Appendix VI
 
JV Truck Replacement Parts Business
A. Source Documents
 

       
USD in 000’s
  
Sales
 
ALGERIA
  
426
  
AMERICAN SAMOA
  
2
  
BAHAMAS
  
85
  
BAHRAIN
  
46
  
BELIZE
  
15
  
BOLIVIA
  
0
  
CHILE
  
5,102
  
COLOMBIA
  
15,788
  
COSTA RICA
  
1,448
  
CURACAO
  
66
  
DOMINICAN REPUBLIC
  
802
  
ECUADOR
  
1,863
  
EGYPT
  
51
  
EL SALVADOR
  
627
  
ENGLAND
  
(168
) 
GREECE
  
0
  
GUAM
  
67
  
GUATEMALA
  
2,751
  
Guayana
  
19
  
HAITI
  
336
  
HONDURAS
  
2,125
  
Jamaica
  
99
  
LEBANON
  
68
  
NEW ZEALAND
  
736
  
NICARAGUA
  
490
  
PANAMA
  
1,469
  
PERU
  
2,874
  
PHILIPPINES
  
(0
) 
QATAR
  
134
  
SINGAPORE
  
49
  
SOUTH KOREA
  
78
  
SPAIN
  
6
  
TAIWAN
  
668
  
TRINIDAD
  
97
  
TUNISIA
  
(4
) 
U.A.E.
  
5,939
  
URUGUAY
  
558
  
VENEZUELA
  
628
  
ZIMBABWE
  
66
  
OTHER
  
113
  
 
  
   
Non-core
  
45,522
  

 

--------------------------------------------------------------------------------

 

B. JV Truck Replacement Parts business - Legacy countries
 

     
Algeria
  
Honduras
American Samoa
  
Jamaica
Bahamas
  
Lebanon
Bahrain
  
New Zealand
Belize
  
Nicaragua
Bolivia
  
Panama
Chile
  
Peru
Colombia
  
Philippines
Costa Rica
  
Qatar
Curacao
  
Singapore
Dominican Republic
  
South Korea
Ecuador
  
Spain
Egypt
  
Swagman
El Salvador
  
Taiwan
England
  
Trinidad and Tobago
Greece
  
Tunisia
Guatemala
  
United Arab Emirates
Guyana
  
Uruguay
Guam
  
Venezuela
Haiti
  
Zimbabwe

 

--------------------------------------------------------------------------------

 

Appendix VII
 
Non-Core Truck Gross Margin Profit and Loss Statement Source Documents
 
A Truck Baseline EBIT
 

                               
  
     
JV cost definition
  
   
$ in 000s / qtys in actuals
  
FY08 As
Reported
   
Excluded
cost
  
Cost +2.5%
  
Cost + 5%
  
Cost
  
FY08 with
mark-ups
 
Total Units
  
6,605
  
   
  
 
  
 
  
 
  
6,605
  
Net Sales - All Fish Fry Trucks
  
448,687
  
   
  
 
  
 
  
 
  
448,687
  
Standard Material
  
816,250
  
   
  
X
  
 
  
 
  
836,656
  
Standard Material Adj
  
(516,950
) 
   
  
X
  
 
  
 
  
(529,873
) 
BDT Standard Material
  
46,146
  
   
  
X
  
 
  
 
  
47,300
  
BDT Variances
  
2,744
  
   
  
X
  
 
  
 
  
2,813
  
Vendor Assistance
  
51
  
   
  
X
  
 
  
 
  
53
  
Federal Excise Tax
  
(692
) 
   
  
X
  
 
  
 
  
(709
) 
Material Price Variance
  
485
  
   
  
X
  
 
  
 
  
497
  
MPV Adj
  
119
  
   
  
X
  
 
  
 
  
122
  
Material Exchange Variance
  
(6
) 
   
  
X
  
 
  
 
  
(6
) 
Customs Fee
  
—  
  
   
  
X
  
 
  
 
  
—  
  
InterCo Collateral Profit Elim
  
(172
) 
   
  
X
  
 
  
 
  
(176
) 
InterCo Corp Variable Adj
  
(688
) 
 
X
  
 
  
 
  
 
  
—  
  
Collateral Cost
  
0
  
   
  
X
  
 
  
 
  
0
  
 
  
       
  
 
  
 
  
 
  
   
Direct material
  
347,288
  
   
  
 
  
 
  
 
  
356,675
  
Standard COS - Variable Overhead incl Direct Labor
  
5,485
  
   
  
X
  
 
  
 
  
5,622
  
Performance Variance - Variable OH incl Direct Labor
  
634
  
   
  
X
  
 
  
 
  
650
  
Other Plant Variances - Variable OH
  
369
  
   
  
X
  
 
  
 
  
379
  
Regular P&D Cost
  
1,336
  
   
  
X
  
 
  
 
  
1,369
  
Miscellaneous COS
  
(680
) 
   
  
X
  
 
  
 
  
(697
) 
 
  
       
  
 
  
 
  
 
  
   
Other variable costs
  
7,144
  
   
  
 
  
 
  
 
  
7,322
  
Warranty
  
3,143
  
   
  
X
  
 
  
 
  
3,222
  
Goods purchased
  
27,594
  
   
  
 
  
 
  
X
  
27,594
  
Outbound freight
  
8,469
  
   
  
 
  
 
  
X
  
8,469
  
Exchange Gain/Loss
  
(272
) 
   
  
 
  
 
  
X
  
(272
) 
 
  
       
  
 
  
 
  
 
  
   
Total variable costs
  
393,366
  
   
  
 
  
 
  
 
  
403,011
  
 
  
       
  
 
  
 
  
 
  
   
Variable margin
  
55,321
  
   
  
 
  
 
  
 
  
45,676
  
% of net sales
  
12.3
% 
   
  
 
  
 
  
 
  
10.2
% 
Performance Variance - Fixed OH
  
1,259
  
   
  
X
  
 
  
 
  
1,291
  
Volume Variance - Fixed OH
  
(7,943
) 
   
  
X
  
 
  
 
  
(8,141
) 
Other Plant Variances - Fixed OH
  
(413
) 
   
  
X
  
 
  
 
  
(424
) 
Other Plant Variances - Fixed OH CME
  
607
  
   
  
X
  
 
  
 
  
622
  
Other Plant Variances - Fixed OH CFI
  
44
  
   
  
X
  
 
  
 
  
45
  
InterCo Corp OH Adj
  
688
  
 
X
  
 
  
 
  
 
  
—  
  
Idle Capacity Costs
  
—  
  
 
X
  
 
  
 
  
 
  
—  
  
PPC Adjustments
  
(329
) 
   
  
X
  
 
  
 
  
(337
) 
 
  
       
  
 
  
 
  
 
  
   
Variances - Fixed Overhead
  
(6,086
) 
   
  
 
  
 
  
 
  
(6,943
) 
Product Cost Takeout
  
(0
) 
 
X
  
 
  
 
  
 
  
—  
  
Other GO Variance
  
810
  
   
  
X
  
 
  
 
  
830
  
 
  
       
  
 
  
 
  
 
  
   
Other fixed manufacturing costs
  
810
  
   
  
 
  
 
  
 
  
830
  
Standard COS - Fixed Overhead
  
14,668
  
   
  
X
  
 
  
 
  
15,035
  
 
  
       
  
 
  
 
  
 
  
   
Total fixed costs
  
9,392
  
   
  
 
  
 
  
 
  
8,922
  
 
  
       
  
 
  
 
  
 
  
   
Gross margin - Fish Fry Trucks
  
45,929
  
   
  
 
  
 
  
 
  
36,754
  
% of net sales
  
10.2
% 
   
  
 
  
 
  
 
  
8.2
% 
Direct engineering expenses
  
1,844
  
   
  
 
  
X
  
 
  
1,936
  
Direct SG&A expenses
  
8,267
  
   
  
 
  
 
  
X
  
8,267
  
 
  
       
  
 
  
 
  
 
  
   
EBIT - Fish Fry Trucks
  
35,818
  
   
  
 
  
 
  
 
  
26,551
  
 
  
       
  
 
  
 
  
 
  
   
% of net sales - Trucks
  
8.0
% 
   
  
 
  
 
  
 
  
5.9
% 
Cost of Working Capital to Fund AR (assumption of 15 days of AR @ 6% annually)
   
   
  
 
  
 
  
 
  
(1,106
) 
 
  
       
  
 
  
 
  
 
  
   
Truck Baseline EBIT
  
       
  
 
  
 
  
 
  
25,445
  
 
  
       
  
 
  
 
  
 
  
                 
B Replacement Parts Baseline EBIT
  
       
  
 
  
 
  
 
  
                 
Net sales - Fish Fry Parts
  
45,522
  
   
  
 
  
 
  
 
  
45,522
  
Cost of sales
  
29,996
  
   
  
 
  
 
  
X
  
29,996
  
 
  
       
  
 
  
 
  
 
  
   
Gross margin - Fish Fry Replacement Parts
  
15,526
  
   
  
 
  
 
  
 
  
15,526
  
Parts SG&A
  
1,599
  
   
  
 
  
 
  
X
  
1,599
  
Global Ops- Order Processing & Expediting
  
324
  
   
  
 
  
 
  
X
  
324
  
Employee benefit charges
  
51
  
   
  
 
  
 
  
X
  
51
  
Infrastructure Costs
  
1,447
  
   
  
 
  
 
  
X
  
1,447
  
 
  
       
  
 
  
 
  
 
  
   
EBIT - Fish Fry Replacement Parts
  
12,105
  
   
  
 
  
 
  
 
  
12,105
  
 
  
       
  
 
  
 
  
 
  
   
% net sales
  
26.6
% 
   
  
 
  
 
  
 
  
26.6
% 
Cost of Working Capital to Fund AR (assumption of 15 days of AR @ 6% annually)
   
   
  
 
  
 
  
 
  
(112
) 
 
  
       
  
 
  
 
  
 
  
   
Replacement Parts Baseline EBIT
  
       
  
 
  
 
  
 
  
11,993
  
 
  
       
  
 
  
 
  
 
  
   
EBIT excluding Working Capital Charge
  
       
  
 
  
 
  
 
  
38,656
  
 
  
       
  
 
  
 
  
 
  
   
Baseline Profit Amount including Working Capital Charge
  
   
  
 
  
 
  
 
  
37,437
  
 
  
       
  
 
  
 
  
 
  
   

 

--------------------------------------------------------------------------------

 

Appendix VIII
 
Legacy Country Replacement Parts SOW Infrastructure Calculation
 

                                                                               
                                                                               
 
Pro-forma Analysis
           
Excluded Territories/Businesses
                           
Core Countries
       
$ in 000s
 
Total
Export*
   
Puerto
Rico
   
Military/
Perkins
   
Excluded
Business
   
Reported
ROW
Fish Fry
   
Warranty
adj
   
Core
Mark-up
   
Brazil
sales
adj
   
Pro-forma
ROW
Fish Fry
   
South
Africa
   
Australia
   
Russia
   
Brazil
   
China
   
Turkey
   
Total
Core
   
Total
Non-
core
 
Net sales - Fish Fry Parts
 
84,084
  
 
(8,136
) 
 
(18,290
) 
 
(26,426
) 
 
57,658
  
 
(4,001
) 
 
(231
) 
 
384
  
 
53,809
  
 
4,660
  
 
1,670
  
 
984
  
 
708
  
 
264
  
 
1
  
 
8,285
  
 
45,524
  
Cost of sales
 
51,637
  
 
(4,310
) 
 
(10,633
) 
 
(14,943
) 
 
36,694
  
 
(1,977
) 
 
(231
) 
 
309
  
 
34,796
  
 
2,626
  
 
893
  
 
518
  
 
589
  
 
175
  
 
0
  
 
4,800
  
 
29,996
  
                                                                               
                       
Gross margin - Fish Fry Parts
 
32,446
  
 
(3,825
) 
 
(7,658
) 
 
(11,483
) 
 
20,963
  
 
(2,025
) 
 
—  
  
 
75
  
 
19,014
  
 
2,034
  
 
777
  
 
466
  
 
119
  
 
89
  
 
1
  
 
3,485
  
 
15,529
  
% net sales
 
38.6
% 
 
47.0
% 
 
41.9
% 
       
36.4
% 
 
50.6
% 
 
0.0
% 
 
19.6
% 
 
35.3
% 
 
43.6
% 
 
46.5
% 
 
47.4
% 
 
16.8
% 
 
33.7
% 
 
71.1
% 
 
42.1
% 
 
34.1
% 
Export Parts SG&A
 
2,818
  
 
(286
) 
 
(642
) 
 
(928
) 
 
1,890
  
 
NA
  
 
NA
  
 
NA
  
 
1,890
  
 
164
  
 
59
  
 
35
  
 
25
  
 
9
  
 
0
  
 
291
  
 
1,599
  
Global Ops- Order Processing & Expediting
 
572
  
 
(58
) 
 
(130
) 
 
(188
) 
 
383
  
 
NA
  
 
NA
  
 
NA
  
 
383
  
 
33
  
 
12
  
 
7
  
 
5
  
 
2
  
 
0
  
 
59
  
 
324
  
Employee benefit charges
 
89
  
 
(9
) 
 
(20
) 
 
(29
) 
 
60
  
 
NA
  
 
NA
  
 
NA
  
 
60
  
 
5
  
 
2
  
 
1
  
 
1
  
 
0
  
 
0
  
 
9
  
 
51
  
                                                                               
                       
EBIT
 
28,967
  
 
(3,539
) 
 
(7,015
) 
 
(10,555
) 
 
19,073
  
                   
16,680
  
 
1,832
  
 
704
  
 
424
  
 
88
  
 
77
  
 
1
  
 
3,126
  
 
13,555
  
                                                                               
                       
Sales Allocation basis
 
100.0
% 
 
-10.1
% 
 
-22.8
% 
 
-32.9
% 
 
67.1
% 
 
NA
  
 
NA
  
 
NA
  
 
67.1
% 
 
5.8
% 
 
2.1
% 
 
1.2
% 
 
0.9
% 
 
0.3
% 
 
0.0
% 
 
10.3
% 
 
56.7
% 
ROW Parts Sales Reconciliation
                                                                               
                                                                               
SOW Infrastructure costs
        
                   
(232
) 
 
(1,447
) 
                                                                               
                       
Export Sales per subledger
 
76,147
  
                                                                               
                                                                               
                                       
Puerto Rico
 
8,136
  
                                                 
EBIT Baseline after Infrastructure charges
     
 
2,894
  
 
12,108
  
                                                                               
                       
Intercompany (Brazil)
 
324
  
                                                                               
               
Timing differences
 
(522
) 
                                                                               
                                                                               
                                       
Sales per ledger detail
 
84,084
  
                                                                               
               
Brazil adjustment support
                                                                               
                         
External
sales per
ledger
   
Interco
per
Sales
reports
   
Adj
                                                                               
     
Net sales
 
708
  
 
(324
) 
 
384
  
                                                                               
   
COS
 
589
  
 
(280
) 
 
309
  
                                                                               
                                                                               
                           
Gross margin
 
119
  
 
(44
) 
 
75
  
                                                                               
   

 
Parts Sales to Warranty
 
Represent sales recorded in the ledger for replacement parts under warranty.
Sales are reversed at month-end via journal entry for warranty replacement
parts. Cost of sales are reversed at 50.6% of the sales reversal. The adjustment
is allocated to each country based on actual results.
 
Core markup
 
Represents decrease of revenue due to the expiration of the liability for the
core mark up on part sales. Sales are adjusted for the markup on core that has
not yet been earned. The adjustment is allocated to each country based on actual
results.
 
SOW Infrastructure Costs
 
Represents costs charged to the JV by Navistar for infrastructure costs (as
defined in the SOW) not otherwise covered in the sales price of parts to the JV.
These costs are to be adjusted annually to actual costs billed to the JV for
such Legacy sales.
 

         
The current estimates used for the BASELINE
 
{
  
- Cost rate = 6.89% of sales to JV
calculations are as follows:
 
  
- Assume 70% of parts sold are covered by the SOW
   
  
- For BASELINE estimate - above rates will be applied to cost

 
*
Export sales represents gross sales prior to sales adjustments made within this
analysis

 
 
 

--------------------------------------------------------------------------------

SCHEDULE 2.3.5
LEGACY COUNTRIES
 
Algeria
Bahamas
Chile
Colombia
Costa Rica
Curacao
Dominican Republic
Ecuador
Egypt
El Salvador
Ghana
Granada
Guam
Guatemala
Haiti
Honduras
Iraq
Israel
Jamaica
Kuwait
Morocco
New Zealand
Nicaragua
Oman
Panama
Peru
 
Qatar
Saudi Arabia
Slovakia
Taiwan
Tanzania
Trinidad and Tobago
Tunisia
United Arab Emirates
Uruguay
U.S. Virgin Islands
Venezuela

 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.1.2
MEMBERS’ PERCENTAGE INTEREST


Member
Percentage Interest
Caterpillar
50%
Navistar
50%




--------------------------------------------------------------------------------

 
SCHEDULE 15.3.3.2
EXISTING ARRANGEMENTS FOR SALES OF ENGINE PARTS
 
Engine Group (Navistar MaxxForce Only)
 

                 
Engine Model
Customer Name
Description of Arrangement
Volume of Engines
Sold Last 180 Days
Notes
4 Liter Engine Platform
       
MWM Acteon 4.8 Euro III
Volkswagen Brazil
Contract for 4.12 TCE Elect.
2,238
 
MWM Acteon 4.8 Euro III
Volvo Do Brazil
Contract for 4.12 TCE Elect.
16
           
7 Liter Engine Platform
       
MWM Acteon 7.2 Euro III
Volkswagen Brazil
Contract for 6.12 TCE Elect.
2,101
 
MWM Acteon 7.2 Euro III
Volvo Do Brazil
Contract for 6.12 TCE Elect.
1,169
 
MWM DT466
Navistar Mexico
Contract for 7.6I Elect.
840
 
MWM Acteon 7.2 Euro IV
None
None
0
 
MWM Acteon 7.2 Euro V
None
None
0
           
9 Liter Engine Platform
       
MWM 9.3 Liter Euro III
Volkswagen Brazil
Contract for 9.3I 360cv Elect.
884
 
MWM - MXF 9/10 Liter
Navistar Mexico
Contract for 9.3I Elect.
53
 
MaxxForce 9.3 Liter Euro IV
None
None
0
Launches in 2012
MaxxForce 9.3 Liter Euro V
None
None
0
Launches in 2012
         
13 Liter Engine Platform
       
MaxxForce 13 Euro IV
None
None
0
Launches in 2012
MaxxForce 13 Euro V
None
None
0
Launches in 2012
MaxxForce 13 EPA 2007
Navistar Truck
Class 8 Trucks
Line Haul and Severe Service
2000
Launched October of 2008
MaxxForce 13 EPA 2010
Navistar Truck
Class 8 Trucks
Line Haul and Severe Service
0
Launches April of 2010
         
15 Liter Engine Platform
       
MaxxForce 15 Euro V
None
None
0
Launches in 2012
MaxxForce 15 EPA 2010
Navistar Truck
Class 8 Trucks
Line Haul and Severe Service
0
Launches in 2011

 
Additional volumes of MWM engines for Agricultural or Off Road Construction
applications are not listed.
 

--------------------------------------------------------------------------------

 